: Case 4:21-mc-00015-CVE Document 2 Filed in USDC ND/OK on 07/23/21 Page 1 of 91
BO Case 8:20-cv-00325-MSS-AEP Document 350 Filed 07/16/21 Page 1 of 2 PagelD 7653

a

UNITED STATES DISTRICT COURT |
MIDDLE DISTRICT OF FLORIDA JUL 28 2021
TAMPA DIVISION Mark C. McCartt, Clerk
U.S. DISTRICT GOURT
SECURITIES AND EXCHANGE

 

COMMISSION ,
Zi MU =~ Lb = CVE oops
Plaintiff,
v. Case No: 8:20-cv-325-MSS-AEP
BRIAN DAVISON, BARRY M.
RYBICKI, EQUIALT LLC,

EQUIALT FUND, LLC, EQUIALT
FUND II, LLC, EQUIALT FUND III,
LLC, EA SIP, LLC, 128 E. DAVIS
BLVD, LLC, 310 78TH AVE, LLC,
551 3D AVE S, LLC, 604 WEST
AZEELE, LLC, 2101 W. CYPRESS,
LLC, 2112 W. KENNEDY BLVD,
LLC, 5123 E. BROADWAY AVE,
LLC, BLUE WATERS TI, LLC,
BNAZ, LLC, BR SUPPORT
SERVICES, LLC, BUNGALOWS TI,
LLC, CAPRI HAVEN, LLC, EA NY,
LLC, EQUIALT 519 3RD AVES.,
LLC, MCDONALD REVOCABLE
LIVING TRUST, SILVER SANDS TI,
LLC and TB OLDEST HOUSE EST.
1842, LLC,

Defendants.

 

ORDER REAPPOINTING RECEIVER

THIS CAUSE comes before the Court for consideration of the Receiver’s
Unopposed Motion for Reappointment. (Dkt. 345) Neither the SEC nor Defendants

Brian Davison and Bryan Rybicki oppose the relief sought. (Id. at 8) Having

| -
hao
Case 4:21-mc-00015-CVE Document 2 Filed in USDC ND/OK on 07/23/21 Page 2 of 91
Case 8:20-cv-00325-MSS-AEP Document 350 Filed 07/16/21 Page 2 of 2 PagelD 7654

considered the Motion, and being otherwise fully advised, it is ORDERED and
ADJUDGED that:
1. The Receiver’s Unopposed Motion for Reappointment, (Dkt. 345), is
GRANTED.
2. Burton W. Wiand is reappointed as the Receiver for the purposes of 28
U.S.C. § 754. This Order attaches and incorporates by reference as if fully
set forth herein the Court’s Order appointing the Receiver, (Dkt. 11),
dated February 14, 2020. The Receiver’s mandate upon reappointment
shall be governed by the attached and incorporated provisions of the

Order appointing the Receiver.

DONE and ORDERED in Tampa, Florida, this 16th day of July 2021.

 

Copies furnished to:
Counsel of Record
Any Unrepresented Person
Case 4:21-mc-00015-CVE Document 2 Filed in USDC ND/OK on 07/23/21 Page 3 of 91
Case 8:20-cv-00325-MSS-AEP Document 350-1 Filed 07/16/21 Page 1 of 12 PagelD 7655

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA

TAMPA DIVISION
SECURITIES AND EXCHANGE
COMMISSION,
Plaintiff,
V. Case No: 8:20-cv-00325-T-35AEP

BRIAN DAVISON, BARRY M. RYBICKI,
EQUIALT LLC, EQUIALT FUND, LLC,
EQUIALT FUND II, LLC, EQUIALT

FUND Ill, LLC, EA SIP, LLC,

Defendants,

FILED EX PARTE
AND UNDER SEAL

128 E. DAVIS BLVD, LLC, 310 78TH

AVE, LLC, 551 3D AVE S, LLC, 604

WEST AZEELE, LLC, BLUE WATERS

Ti, LLC, 2101 W. CYPRESS, LLC, 2112

W. KENNEDY BLVD, LLC, BNAZ,LLC,

BR SUPPORT SERVICES, LLC, CAPRI

HAVEN, LLC, EANY,LLC, BUNGALOWS

TI, LLC, EQUIALT 519 3RD AVE S., LLC,

MCDONALD REVOCABLE LIVING

TRUST, §123 E. BROADWAY AVE, LLC,

SILVER SANDS TI, LLC, TB OLDEST

HOUSE EST. 1842, LLC,

Relief Defendants.

 

SEALED ORDER GRANTING PLAINTIFF’S EMERGENCY EX PARTE MOTION FOR
APPOINTMENT OF RECEIVER AND MEMORANDUM OF LAW

WHEREAS, Plaintiff Securities and Exchange Commission has filed an Emergency
Motion for the appointment of a Receiver over Defendants EquiAlt LLC, EquiAlt Fund, LLC
EquiAlt Fund Il, LLC, EquiAlt Fund Ill, LLC, and EA SIP, LLC (collectively the “Corporate
Defendants”), (Dkt. 6), and all of the Relief Defendants in this action with full and exclusive

power, duty and authority to: administer and manage the business affairs, funds, assets,
Case 4:21-mc-00015-CVE Document 2 Filed in USDC ND/OK on 07/23/21 Page 4 of 91
Case 8:20-cv-00325-MSS-AEP Document 350-1 Filed 07/16/21 Page 2 of 12 PagelD 7656

choses in action and any other property of the Corporate Defendants and Relief Defendants;
marshal and safeguard all of the assets of the Corporate Defendants and Relief Defendants
and take whatever actions are necessary for the protection of investors;

WHEREAS, the Court has found Plaintiff Securities and Exchange Commission has
made a sufficient and proper showing of the relief requested by evidence demonstrating a
prima facie case of violations of the federal securities laws by the Defendants.

WHEREAS this Court has subject matter jurisdiction over this action and
personal jurisdiction over the Defendants, and venue properly lies in this district.

WHEREAS, the Commission has submitted the credentials of a candidate to be
appointed as Receiver of all of the assets, properties, books and records, and other items
of the Corporate Defendants and the Relief Defendants and the Commission has advised
the Court that this candidate is prepared to assume this responsibility if so ordered by the
Court.

NOW, THEREFORE, IT iS ORDERED AND ADJUDGED that Burton Wiand, Esq.
is hereby appointed the Receiver over the Corporate Defendants and Relief Defendants,
each of their subsidiaries, successors and assigns, and is hereby authorized, empowered,
and directed to:

1. Take immediate possession of all property, assets and estates of every kind of the
Corporate Defendants and Relief Defendants whatsoever and wheresoever
located, including but not limited to all offices maintained by the Corporate
Defendants and Relief Defendants, rights of action, books, papers, data processing
records, evidences of debt, bank accounts, savings accounts, certificates of deposit,
stocks, bonds, debentures and other securities, mortgages, furniture, fixtures, office

supplies and equipment, and all real property of the Corporate Defendants and

2
Case 4:21-mc-00015-CVE Document 2 Filed in USDC ND/OK on 07/23/21 Page 5 of 91
Case 8:20-cv-00325-MSS-AEP Document 350-1 Filed 07/16/21 Page 3 of 12 PagelD 7657

Relief Defendants, wherever situated, and to administer such assets as is required
in order to comply with the directions contained in this Order, and to hold all other
assets pending further order of this Court;

2. Investigate the manner in which the affairs of the Corporate Defendants and Relief
Defendants were conducted and institute such actions and legal proceedings, for
the benefit and on behalf of the Corporate Defendants and Relief Defendants and
their investors and other creditors as the Receiver deems necessary against those
individuals, corporations, partnerships, associations and/or unincorporated
organizations which the Receiver may claim have wrongfully, illegally or otherwise
improperly misappropriated or transferred money or other proceeds directly or
indirectly traceable from investors in EquiAlt Fund, LLC, EquiAlt Fund II, LLC,
EquiAlt Fund Ill, LLC, and EA SIP, LLC, their officers, directors, employees,
affiliates, subsidiaries, or any persons acting in concert or participation with them,
or against any transfers of money or other proceeds directly or indirectly traceable
from investors in EquiAlt Fund, LLC, EquiAlt Fund Il, LLC, EquiAlt Fund Ill, LLC,
and EA SIP, LLC; provided such actions may include, but not be limited to, seeking
imposition of constructive trusts, disgorgement of profits, recovery and/or
avoidance of fraudulent transfers, rescission and restitution, the collection of debts,
and such orders from this Court as may be necessary to enforce this Order;

3. Initially recover, control and possess liquid assets, known real estate, LLC assets
and high-end personal assets purchased with funds traceable from investor
proceeds, and trusts if the Receiver deems appropriate. The Receiver is
specifically authorized to retain for the purposes of the receivership, forensic

accountants (Yip and Associates), information technology consultants and counsel

3
Case 4:21-mc-00015-CVE Document 2 Filed in USDC ND/OK on 07/23/21 Page 6 of 91
Case 8:20-cv-00325-MSS-AEP Document 350-1 Filed 07/16/21 Page 4 of 12 PagelD 7658

specializing in information technology research (Adam Sharp, E-Hounds, Inc. and
Robert Stines of Freeborn & Peters LLP), RWJ Group, LLC, and investigators, and
counsel in Phoenix, Arizona to assist in the service of the Order and securing of
records and assets. The Receiver shall advise and seek the consent of the Court
with respect to the institution of claims relating to vendors, professionals, investors,
or financial institutions, or other litigation of a complex and significant nature that
may involve commitment of significant assets or the incurrence of significant costs
or expenses to the receivership;

4. Present to this Court a report reflecting the existence and value of the assets of the
Corporate Defendants and Relief Defendants and of the extent of liabilities, both
those claimed to exist by others and those the Receiver believes to be legal
obligations of the Corporate Defendants and Relief Defendants;

5. Appoint one or more special agents, employ legal counsel, actuaries, accountants,
clerks, consultants and assistants as the Receiver deems necessary and to fix and
pay their reasonable compensation and reasonable expenses, as well as all
reasonable expenses of taking possession of the assets and business of the
Corporate Defendants and Relief Defendants and exercising the power granted by
this Order, subject to prior approval by this Court;

6. Engage persons in the Receiver’s discretion to assist the Receiver in carrying out the
Receiver's duties and responsibilities, including, but not limited to, the United States
Marshal's Service, accountants, or a private security firm;

7. Defend, compromise or settle legal actions, including the instant proceeding, in which
the Corporate Defendants, the Relief Defendants, or the Receiver are a party,

commenced either prior to or subsequent to this Order, without authorization of this

4
Case 4:21-mc-00015-CVE Document 2 Filed in USDC ND/OK on 07/23/21 Page 7 of 91
Case 8:20-cv-00325-MSS-AEP Document 350-1 Filed 07/16/21 Page 5 of 12 PagelD 7659

Court up to a total amount of $50,000 for each claim; except, however, in actions
where the Corporate Defendants or Relief Defendants are nominal parties, where
the action does not effect a claim against or adversely affect the assets of Corporate
Defendants or Relief Defendants, the Receiver may file appropriate pleadings at the
Receiver's discretion. The Receiver may waive any attorney-client or other privilege
held by the Corporate Defendants or Relief Defendants;

8. Assume control of, and be named as authorized signatory for, all accounts at any
bank, brokerage firm or financial institution which has possession, custody or
control of any assets or funds, wherever situated, of the Corporate Defendants or
Relief Defendants and, upon, order of this Court, of any of their subsidiaries or
affiliates, provided that the Receiver deems it necessary;

9. Make or authorize such payments and disbursements from the funds and assets
taken into control, or thereafter received by the Receiver, and incur, or authorize
the incurrence of, such expenses and make, or authorize the making of, such
agreements as may be reasonable, necessary, and advisable in discharging the
Receiver’s duties;

10. Have access to and review all mail of Corporate Defendants or Relief Defendants
(except for mail that appears to be purely personal or in any respect attorney-client
privileged communication to or from the individual Defendants) received at any office
or address of Corporate Defendants or Relief Defendants.

IT IS FURTHER ORDERED AND ADJUDGED that, in connection with the
appointment of the Receiver provided for above:

11.The Corporate Defendants or Relief Defendants and all of their directors, officers,

agents, employees, attorneys, attorneys-in-fact, shareholders, and other persons

5
Case 4:21-mc-00015-CVE Document 2 Filed in USDC ND/OK on 07/23/21 Page 8 of 91
Case 8:20-cv-00325-MSS-AEP Document 350-1 Filed 07/16/21 Page 6 of 12 PagelD 7660

who are in custody, possession, or control of any assets, books, records, or other
property of the Defendants and Relief Defendants shall deliver forthwith upon
demand such property, money, books and records to the Receiver, and shall
forthwith grant to the Receiver authorization to be a signatory as to all accounts at
banks, brokerage firms or financial institutions which have possession, custody or
control of any assets or funds in the name of or for the benefit of the Corporate
Defendants and Relief Defendants;

12. The Receiver is authorized to open a bank account or accounts in the name of the
Receivership to carry out the business of the Receivership and the Receivership
Estate;

13.All banks, brokerage firms, financial institutions, and other business entities which
have possession, custody or control of any assets, funds or accounts in the name
of, or for the benefit of the Corporate Defendants and Relief Defendants shall
cooperate expeditiously in the granting of control and authorization as a necessary
signatory as to said assets and accounts to the Receiver;

14.Unless authorized by the Receiver, the Corporate Defendants and Relief
Defendants and their principals shall take no action, nor purport to take any action,
in the name of or on behalf of the Corporate Defendants and Relief Defendants;

15.The Corporate Defendants and Relief Defendants, their principals, and their
respective officers, agents, employees, attorneys, and attomeys-in-fact, shall
cooperate with and assist the Receiver. The Corporate Defendants and Relief
Defendants and their principals and respective officers, agents, employees,
attorneys, and attorneys-in-fact shall take no action, directly or indirectly, to hinder,

obstruct, or otherwise interfere with the Receiver in the conduct of the Receiver’s
Case 4:21-mc-00015-CVE Document 2 Filed in USDC ND/OK on 07/23/21 Page 9 of 91
Case 8:20-cv-00325-MSS-AEP Document 350-1 Filed 07/16/21 Page 7 of 12 PagelD 7661

duties or to interfere in any manner, directly or indirectly, with the custody,
possession, management, or control by the Receiver of the funds, assets, premises,
and choses in action described above;

16. The Receiver, and any counsel whom the Receiver may select, are entitled to
reasonable compensation from the assets now held by or in the possession or control
of or which may be received by the Corporate Defendants and Relief Defendants;
said amount or amounts of compensation shall be commensurate with their duties
and obligations under the circumstances, subject to approval of the Court. The
Receiver is specifically authorized to retain Wiand Guerra King P.A. as attorneys for
the Receiver;

17.During the period of this receivership, all persons, including creditors, banks,
investors, or others, with actual notice of this Order, are enjoined from filing a petition
for relief under the United States Bankruptcy Code without prior permission from this
Court, or from in any way disturbing the assets or proceeds of the receivership or
from prosecuting any actions or proceedings which involve the Receiver or which
affect the property of the Corporate Defendants and Relief Defendants;

18.The Receiver is fully authorized to proceed with any filing the Receiver may deem
appropriate under the Bankruptcy Code as to the Corporate Defendants and Relief
Defendants;

19. Title to all property, real or personal, all contracts, rights of action and all books
and records of the Corporate Defendants and Relief Defendants and their
principals, wherever located within or without this state, is vested by operation of

law in the Receiver;
Case 4:21-mc-00015-CVE Document 2 Filed in USDC ND/OK on 07/23/21 Page 10 of 91
Case 8:20-cv-00325-MSS-AEP Document 350-1 Filed 07/16/21 Page 8 of 12 PagelD 7662

20.Upon request by the Receiver, any company providing telephone services to the
Corporate Defendants or Relief Defendants shall provide a reference of calls from
any number presently assigned to the Defendants and Relief Defendants to any
such number designated by the Receiver or perform any other changes necessary
to the conduct of the receivership;

21.Any entity furnishing water, electric, telephone, sewage, garbage or trash removal
services to the Corporate Defendants or Relief Defendants shall maintain such
service and transfer any such accounts to the Receiver unless instructed to the
contrary by the Receiver. The Receiver shall pay the invoices from the
aforementioned utilities for services provided to the Corporate Defendants and Relief
Defendants in the ordinary course of their business;

22. The United States Postal Service is directed to provide any information requested by
the Receiver regarding the Corporate Defendants or Relief Defendants as directed
by the Receiver;

23.No bank, savings and loan association, other financial institution, or any other person
or entity shall exercise any form of set-off, alleged set-off, lien, or any form of self-
help whatsoever, or refuse to transfer any funds or assets to the Receiver’s control
without the permission of this Court;

24.No bond shall be required in connection with the appointment of the Receiver.
Except for an act of gross negligence or greater, the Receiver shall not be liable for
any loss or damage incurred by the Corporate Defendants or Relief Defendants, or
by the Receiver’s officers, agents or employees, or any other person, by reason of
any act performed or omitted to be performed by the Receiver in connection with the

discharge of the Receiver’s duties and responsibilities;
Case 4:21-mc-00015-CVE Document 2 Filed in USDC ND/OK on 07/23/21 Page 11 of 91
Case 8:20-cv-00325-MSS-AEP Document 350-1 Filed 07/16/21 Page 9 of 12 PagelD 7663

25. Service of this Order shall be sufficient if made upon the Corporate Defendants or
Relief Defendants and their principals by facsimile or overnight courier;

26.In the event the Receiver discovers that funds of persons who have invested in
EquiAlt Fund, LLC EquiAlt Fund Il, LLC, EquiAlt Fund Itl, LLC, and EA SIP, LLC
have been transferred to other persons or entities, the Receiver shall apply to this
Court for an Order giving the Receiver possession of such funds or assets acquired
with such funds and, if the Receiver deems it advisable, extending this receivership
over any person or entity holding such investor funds or assets;

27. This Court shall retain jurisdiction of this matter for all purposes;

28.Within thirty (30) days after the end of each calendar quarter, the Receiver shall
file and serve a full report and accounting of each Receivership Estate (the
“Quarterly Status Report’), reflecting (to the best of the Receiver’s knowledge as
of the period covered by the report) the existence, value, and location of all
Receivership Property, and of the extent of liabilities, both those claimed to exist
by others and those the Receiver believes to be legal obligations of the
Receivership Estates;

29. The Quarterly Status Report shall contain the following:

A summary of the operations of the Receiver;

B. The amount of cash on hand, the amount and nature of accrued
administrative expenses, and the amount of unencumbered funds
in the estate:

C. A schedule of all the Receiver’s receipts and disbursements
(attached as Exhibit A to the Quarterly Status Report), with one
column for the quarterly period covered and a second column for
the entire duration of the receivership;

D. A description of all known Receivership Property, including
approximate or actual valuations, anticipated or proposed
Case 4:21-mc-00015-CVE Document 2 Filed in USDC ND/OK on 07/23/21 Page 12 of 91
Case 8:20-cv-00325-MSS-AEP Document 350-1 Filed 07/16/21 Page 10 of 12 PagelD 7664

dispositions, and reasons for retaining assets where no disposition
is intended;

E. A description of liquidated and unliquidated claims held by the
Receivership Estate, including the need for forensic and/or
investigatory resources; approximate valuations of claims; and
anticipated or proposed methods of enforcing such claims
(including likelihood of success in: (i) reducing the claims to
judgment; and, {ii) collecting such judgments);

F. The status of Creditor Claims Proceedings, after such proceedings
have been commenced; and,

G. The Receiver’s recommendations for a continuation or
discontinuation of the receivership and the reasons for the
recommendations.

30.Subject to Paragraphs 31 - 37 immediately below, the Receiver need not obtain
Court approval prior to the disbursement of Receivership Funds for expenses in
the ordinary course of the administration and operation of the receivership.
Further, prior Court approval is not required for payments of applicable federal,
state or local taxes;

31.Subject to Paragraph 32 immediately below, the Receiver is authorized to solicit
persons and entities (“Retained Personnel”) to assist him in carrying out the duties
and responsibilities described in this Order. Except as otherwise provided herein,
the Receiver shall not engage any Retained Personnel without first obtaining an
Order of the Court authorizing such engagement;

32.The Receiver and Retained Personnel are entitled to reasonable compensation
and expense reimbursement from the Receivership Estates as described in the
“Billing Instructions for Receivers in Civil Actions Commenced by the U.S.
Securities and Exchange Commission” (the “Billing Instructions”) agreed to by the
Receiver. Such compensation shall require the prior approval of the Court;

33. Within forty-five (45) days after the end of each calendar quarter, the Receiver and

10
Case 4:21-mc-00015-CVE Document 2 Filed in USDC ND/OK on 07/23/21 Page 13 of 91
Case 8:20-cv-00325-MSS-AEP Document 350-1 Filed 07/16/21 Page 11 of 12 PagelD 7665

Retained Personnel shall apply to the Court for compensation and expense
reimbursement from the Receivership Estates (the “Quarterly Fee Applications’).
At least thirty (30) days prior to filing each Quarterly Fee Application with the Court, the
Receiver will serve upon counsel for the SEC a complete copy of the proposed
Application, together with all exhibits and relevant billing information in a format to be
provided by SEC staff;

34.All Quarterly Fee Applications will be interim and will be subject to cost benefit and
final reviews at the close of the receivership. At the close of the receivership, the
Receiver will file a final fee application, describing in detail the costs and benefits
associated with all litigation and other actions pursued by the Receiver during the
course of the receivership;

35. Quarterly Fee Applications may be subject to a holdback in the amount of 20% of
the amount of fees and expenses for each application filed with the Court. The
total amounts held back during the course of the receivership will be paid out at
the discretion of the Court as part of the final fee application submitted at the close
of the receivership;

36.Each Quarterly Fee Application shall:

A. Comply with the terms of the Billing Instructions agreed ta by the
Receiver; and,

B. Contain representations (in addition to the Certification required by
the Billing Instructions) that: (i) the fees and expenses included
therein were incurred in the best interests of the Receivership Estate;
and, (ii) with the exception of the Billing Instructions, the Receiver
has not entered into any agreement, written or oral, express or
implied, with any person or entity concerning the amount of
compensation paid or to be paid from the Receivership Estate, or
any sharing thereof.

37.At the close of the Receivership, the Receiver shali submit a Final Accounting, in

11
Case 4:21-mc-00015-CVE Document 2 Filed in USDC ND/OK on 07/23/21 Page 14 of 91
Case 8:20-cv-00325-MSS-AEP Document 350-1 Filed 07/16/21 Page 12 of 12 PagelD 7666

a format to be provided by SEC staff, as well as the Receiver’s final application for
compensation and expense reimbursement;

38.On the request of the Commission, the Receiver shall provide the Commission
with any documentation that the Commission deems necessary to meet its
reporting requirements, that is mandated by statute or Congress, or that is
otherwise necessary to further the Commission’s mission.

39. The Receiver has a continuing duty to ensure that there are no conflicts of interest

between the Receiver, his Retained Personnel, and the Receivership Estate.

 

 

UNITED SIATES DISTRICT JUDGE

Copies furnished to:
PLAINTIFF’S COUNSEL ONLY
US MARSHAL’S SERVICE

12
Case 4:21-mc-00015-CVE Document 2 Filed in USDC ND/OK on 07/23/21 Page 15 of 91

Query’ Reports Utilities

U.S. District Court

Help Log Out

MOTREF, SL DOC, STAYED, TRLSET

Middle District of Florida (Tampa)
CIVIL DOCKET FOR CASE #: 8:20-cv-00325-MSS-AEP

Securities and Exchange Commission v. Davison et al
Assigned to: Judge Mary S. Scriven

Referred to: Magistrate Judge Anthony E. Porcelli
Cause: 15:0077 Securities Fraud

Plaintiff

 

Date Filed: 02/11/2020

Jury Demand: Both

Nature of Suit: 850 Securities/Commodities
Jurisdiction: U.S. Government Plaintiff

Securities and Exchange Commission represented by Alise M. Johnson

V,
Defendant

Securities and Exchange Commission
801 Brickell Ave., Suite 1800
Miami, FL 33131

Email: johnsonali@sec.gov

LEAD ATTORNEY

ATTORNEY TO BE NOTICED

Chanel Rowe

U.S. Securities and Exchange Commission
801 Brickell Avenue., Suite 1950

Miami, FL 33138

305-982-6300

Email: rowech@sec.gov

LEAD ATTORNEY

ATTORNEY TO BE NOTICED

Brian Davison represented by Alexandra P. Kolod

Moses & Singer, LLP

405 Lexington Avenue

New York, NY 10174
212-554-7893

Fax: 212-554-7700

Email: apkolod@mosessinger.com
LEAD ATTORNEY

PRO HAC VICE

ATTORNEY TO BE NOTICED

Charles M. Harris , Jr.

Trenam, Kemker, Scharf, Barkin, Frye,
O'Neill & Mullis,

Suite 2700

101 E Kennedy Blvd

Tampa, FL 33602
Case 4:21-mc-00015-CVE Document 2 Filed in USDC ND/OK on 07/23/21 Page 16 of 91

813/223-7474

Fax: 813/229-6553

Email: cmharris@trenam.com
LEAD ATTORNEY

ATTORNEY TO BE NOTICED

Gregory J. Fleesler

Moses & Singer, LLP

405 Lexington Avenue

New York, NY 10174
212-554-7800

Fax: 212-554-7700

Email: gfleesler@mosessinger.com
LEAD ATTORNEY

PRO HAC VICE

ATTORNEY TO BE NOTICED

Howard Andrew Fischer

Moses & Singer, LLP

405 Lexington Ave

New York, NY 10174
212-544-7872

Fax: 917-206-4368

Email: HFischer@mosessinger.com
LEAD ATTORNEY

PRO HAC VICE

ATTORNEY TO BE NOTICED

Lonnie Lloyd Simpson

Shutts & Bowen, LLP

4301 W Boy Scout Blvd Ste 300
Tampa, FL 33607-5716
813-229-8900

Fax: 813-229-8901

Email: Isimpson@shutts.com
TERMINATED: 03/06/2020
LEAD ATTORNEY

ATTORNEY TO BE NOTICED

Gerald D. Davis

Trenam Law

200 Central Ave Ste 1600

St Petersburg, FL 33701-3960
Email: gdd@trenam.com
ATTORNEY TO BE NOTICED

Stanley T. Padgett
Padgett Law, PA
Suite 600

201 E Kennedy Blvd
Tampa, FL 33602
813/230-9098

Fax: 866-896-7664
Case 4:21-mc-00015-CVE Document 2 Filed in USDC ND/OK on 07/23/21 Page 17 of 91

Email: spadgett@padgettlawpa.com

ATTORNEY TO BE NOTICED
Defendant
Barry M. Rybicki represented by Adam Seth Fels

Fridman Fels & Soto, PLLC

2525 Ponce de Leon Blvd., Suite 750
Coral Gables, FL 33134
305-569-7001

Fax: 305-569-7746

Email: afels@ffslawfirm.com

LEAD ATTORNEY

ATTORNEY TO BE NOTICED

Alejandro O. Soto

Fridman Fels & Soto, PLLC

2525 Ponce de Leon Blvd., Suite 750
Coral Gables, FL 33134
305-569-7707

Fax: 786-627-4145

Email: asoto@ffslawfirm.com
LEAD ATTORNEY

David M. Rody

Sidley Austin LLP

787 Seventh Avenue

New York, NY 10019
212-839-5951

TERMINATED: 04/06/2020
LEAD ATTORNEY

PRO HAC VICE

ATTORNEY TO BE NOTICED

Mark Andrew Levy

Brinkley, Morgan, Solomon, Tatum,
Stanley, Lunny & Gordon

100 SE Third Avenue, 23rd Floor
Ft Lauderdale, FL 33394
954/522-2200

Fax: 954/522-9123

Email: mark.levy@brinkleymorgan.com
TERMINATED: 04/06/2020

LEAD ATTORNEY

ATTORNEY TO BE NOTICED

Stephen L. Cohen

Sidley Austin LLP

1501 K Street N.W.
Washington, DC 20005
202-736-8682

Fax: 202-736-8711

Email: scohen@sidley.com
TERMINATED: 04/06/2020
LEAD ATTORNEY
Case 4:21-mc-00015-CVE Document 2 Filed in USDC ND/OK on 07/23/21 Page 18 of 91

PRO HAC VICE
ATTORNEY TO BE NOTICED

efendant
Equialt LLC

Defendant
Equialt Fund, LLC

Defendant
Equialt Fund 0, LLC

Defendant
Equialt Fund TI, LLC

Defendant
EA SIP, LLC

Defendant
128 E. Davis Blvd, LLC

Defendant
310 78TH Ave, LLC

Defendant
§51 3D Ave 8S, LLC

Defendant
604 West Azeele, LLC

Defendant
2101 W. Cypress, LLC

Defendant
2112 W. Kennedy Blvd, LLC

Defendant
5123 E. Broadway Ave, LLC

Defendant
Blue Waters TI, LLC

Defendant
BNAZ, LLC

Defendant
BR Support Services, LLC

Defendant
Bungalows TI, LLC
Case 4:21-mc-00015-CVE Document 2 Filed in USDC ND/OK on 07/23/21 Page 19 of 91

efendan
Capri Haven, LLC

Defendant
EA NY, LLC

Defendant
Equialt 519 3RD Ave S., LLC

Defendant
McDonald Revocable Living Trust

Defendant
Silver Sands TI, LLC

Defendant
TB Oldest House Est. 1842, LLC

Defendant

Ferrari Financial Services, Inc. represented by Carmen Contreras-Martinez
TERMINATED: 07/10/2020 Genovese, Joblove & Battista, PA
44th Floor
100 SE 2nd St
Miami, FL 33131-2311
(305) 913-6684
Email: carmen.contreras-
martinez@saul.com
LEAD ATTORNEY
ATTORNEY TO BE NOTICED

Receiver

Burton W. Wiand represented by Jared J. Perez
Guerra King, P.A.
3505 W Gray St
Tampa, FL 33609-1007
813-347-5114
Fax: 813-347-5199
Email: jperez@guerraking.com
LEAD ATTORNEY
ATTORNEY TO BE NOTICED

Katherine C. Donlon

Johnson, Cassidy, Newlon & DeCort
2802 N. Howard Avenue

Tampa, FL 33607

813-291-3300

Fax: 813-324-4629

Email: kdonlon@jclaw.com

LEAD ATTORNEY

ATTORNEY TO BE NOTICED

Robert Max McKinley
Case 4:21-mc-00015-CVE Document 2 Filed in USDC ND/OK on 07/23/21 Page 20 of 91

Vv.
Movant

Bank of America, N.A.

Movant

Investor Plaintiffs'

Guerra King P.A.

5505 West Gray St

Tampa, FL 33609

813-347-5112

Fax: 813-347-5198

Email: mmckinley@guerraking.com
LEAD ATTORNEY

ATTORNEY TO BE NOTICED

Robert A Stines

Freeborn & Peters LLP

201 N Franklin St Ste 3550
Tampa, FL 33602-5182
813/488-2920

Fax: 813/488-2920

Email: rstines@freeborn.com
LEAD ATTORNEY

ATTORNEY TO BE NOTICED

represented by Jaimee L. Braverman

Liebler, Gonzalez & Portuondo, PA
44 W Flagler St., Suite 2500
Miami, FL 33130-1808
305-379-0400

Fax: 305-379-9626

Email: JUB@LGPLAW.COM
LEAD ATTORNEY

ATTORNEY TO BE NOTICED

Miguel Mario Cordano

Liebler, Gonzalez & Portuondo, PA
44 W Flagler St Ste 2500

Miami, FL 33130-1808
305/379-0400

Email: me@lgplaw.com

LEAD ATTORNEY

ATTORNEY TO BE NOTICED

represented by Adam M. Moskowitz

Moskowitz Law Firm, PLLC

2 Alhambra Plaza, Suite 601

Coral Gables, FL 33134
305-740-1423

Fax: 786-298-5737

Email: adam@moskowitz-law.com
LEAD ATTORNEY

ATTORNEY TO BE NOTICED

Adam A. Schwartzbaum
Case 4:21-mc-00015-CVE

Movant

Paul Wassgren

Movant
Fox Rothschild LLP

Movant
DLA Piper LLP

V.

Objector
Robert G. Mar

Document 2 Filed in USDC ND/OK on 07/23/21 Page 21 of 91

represented by

represented by

The Moskowitz Law Firm, PLLC

2 Alhambra Plaza, Suite 601

Coral Gables, FL 33134
305-740-1423

Fax: 786-298-5737

Email: Adams@moskowitz-law.com
LEAD ATTORNEY

ATTORNEY TO BE NOTICED

Simon Alexander Gaugush

Carlton Fields , RA.

4221 W. Boy Scout Blvd., Suite 1000
Tampa, FL 33607

813-229-4227

Fax: 813-229-4133

Email: sgaugush@carltonfields.com
LEAD ATTORNEY

ATTORNEY TO BE NOTICED

William J. Schifino , Jr.
Gunster

401 E Jackson St Ste 2500
Tampa, FL 33602-5226
813-228-9080

Fax: 813-221-7335

Email: bschifino@gunster.com
LEAD ATTORNEY

ATTORNEY TO BE NOTICED

represented by Arthur Lee Bentley , III

Bradley Arant Boult Cummings LLP
100 N Tampa St Ste 2200

Tampa, FL 33602-5809
813-559-5500

Fax: 813-229-5946

Email: lbentley@bradley.com

LEAD ATTORNEY

ATTORNEY TO BE NOTICED

represented by Donald J. Magilligan

Cotchett Pitre & McCarthy, LLP
San Francisco Airport Office Center
840 Malcolm Rd

Burlingame, CA 94010
650-697-6000

Fax: 650-697-0577

LEAD ATTORNEY
Case 4:21-mc-00015-CVE Document 2 Filed in USDC ND/OK on 07/23/21 Page 22 of 91

ATTORNEY TO BE NOTICED

Mark C. Molumphy

Cotchett Pitre & McCarthy, LLP
San Francisco Airport Office Center
840 Malcolm Rd

Burlingame, CA 94010
650-697-6000

Fax: 650-697-0577

LEAD ATTORNEY

ATTORNEY TO BE NOTICED

Tamarah P. Prevost

Cotchett Pitre & McCarthy, LLP
San Francisco Airport Office Center
840 Malcolm Rd

Burlingame, CA 94010
650-697-6000

Fax: 650-697-0577

LEAD ATTORNEY

ATTORNEY TO BE NOTICED

 

Date Filed

Docket Text

 

02/11/2020

COMPLAINT against 128 E. Davis Blvd, LLC, 2101 W. Cypress, LLC, 2112 W.
Kennedy Blvd, LLC, 310 78TH Ave, LLC, 5123 E. Broadway Ave, LLC, 551 3D Ave S,
LLC, 604 West Azeele, LLC, BNAZ, LLC, BR Support Services, LLC, Blue Waters TI,
LLC, Bungalows TI, LLC, Capri Haven, LLC, Brian Davison, EA NY, LLC, EA SIP,
LLC, Equialt 519 3RD Ave S., LLC, Equialt Fund I], LLC, Equialt Fund III, LLC,
Equialt Fund, LLC, Equialt LLC, McDonald Revocable Living Trust, Barry M. Rybicki,
Silver Sands TI, LLC, TB Oldest House Est. 1842, LLC with Jury Demand filed by
Securities and Exchange Commission. (Attachments: # 1 Civil Cover Sheet)(LD)
(Entered: 02/11/2020)

 

02/11/2020

Iy

MOTION for leave to file under seal by Securities and Exchange Commission.
(Attachments: # | Text of Proposed Order)(LD) (Entered: 02/11/2020)

 

02/11/2020

MOTION for Leave to File its Emergency Ex Parte Motion and Memorandum of Law for
Temporary Restraining Order, Asset Freeze and Other Injunctive Relief in Excess of the
25 Page Limit by Securities and Exchange Commission. (Attachments: # 1 Text of
Proposed Order)(LD) (Entered: 02/11/2020)

 

02/11/2020

In

CERTIFICATE Pursuant to Rule 65(b) of the Federal Rules of Civil Procedure by
Securities and Exchange Commission re 4 MOTION for temporary restraining order.
(LD) (Entered: 02/11/2020)

 

02/11/2020

EXHIBITS by Securities and Exchange Commission re 4 MOTION for temporary
restraining order (Attachments: # | Exhibit 1-5, # 2 Exhibit 6, # 3 Exhibit 7-9, # 4 Exhibit
10-11, #5 Exhibit 12-34, #6 Exhibit 36 Part I, # 7 Exhibit 36 Part II, # 8 Exhibit 38-43).
(LD) (Entered: 02/11/2020)

 

02/11/2020

 

 

Ico

 

SUMMONS issued as to 128 E. Davis Bivd, LLC, 2101 W. Cypress, LLC, 2112 W.
Kennedy Blvd, LLC, 310 78TH Ave, LLC, 5123 E. Broadway Ave, LLC, 551 3D Ave S,
LLC, 604 West Azeele, LLC, BNAZ, LLC, BR Support Services, LLC, Blue Waters TI,
LLC, Bungalows TI, LLC, Capri Haven, LLC, Brian Davison, EA NY, LLC, EA SIP,

 
Case 4:21-mc-00015-CVE Document 2 Filed in USDC ND/OK on 07/23/21 Page 23 of 91

LLC, Equialt 519 3RD Ave 8., LLC, Equialt Fund I, LLC, Equialt Fund III, LLC,
Equialt Fund, LLC, Equialt LLC, McDonald Revocable Living Trust, Barry M. Rybicki,
Silver Sands T], LLC, TB Oldest House Est. 1842, LLC. (LD) (Entered: 02/11/2020)

 

02/12/2020

ho

ORDER Setting Ex Parte Hearing on 4 Plaintiff's Emergency Ex Parte Motion for
Temporary Restraining Order, Asset Freeze, and Other Injunctive Relief and 6
Plaintiff's Emergency Ex Parte Motion for Appointment of Receiver; GRANTING 2
Plaintiff's Motion to Seal; GRANTING 3 Plaintiff's Motion for Leave to File in
Excess of the 25-Page Limit. The hearing is set for February 13, 2020 at 9:00 a.m. in
Tampa Courtroom 7A before Judge Mary S. Scriven. See Order for Details. Signed
by Judge Mary S. Scriven on 2/12/2020. (GMD) (Entered: 02/12/2020)

 

02/13/2020

Minute Entry. Proceedings held before Judge Mary 8. Scriven: MOTION HEARING
held on 2/13/2020 re 6 MOTION to Appoint Receiver filed by Securities and Exchange
Commission, 4 MOTION for temporary restraining order filed by Securities and
Exchange Commission. Court Reporter: David Collier (MR) (Entered: 03/16/2020)

 

02/14/2020

SEALED ORDER GRANTING 4 Plaintiff's Emergency Ex Parte Motion for
Temporary Restraining Order, Asset Freeze, and Other Injunctive Relief. See Order
for details. Signed by Judge Mary S. Scriven on 2/14/2020. (GMD) (Entered:
02/14/2020)

 

02/14/2020

ORDER GRANTING 6 Plaintiff's Emergency Ex Parte Motion for Appointment of
Receiver. See Order for details. Signed by Judge Mary S. Scriven on 2/14/2020.
(GMD) (Entered: 02/14/2020)

 

02/14/2020

MOTION to lift seal and the for the Clerk of Court to place all previously filed pleading,
motions, and orders on the public docket by Securities and Exchange Commission.
(Attachments: # 1 Text of Proposed Order)(AG) (Entered: 02/18/2020)

 

02/14/2020

Wd

ORDER granting 12 Motion to lift seal. The Clerk is DIRECTED to lift the seal in
this matter and SHALL place theTemporary Restraining Order, the Receiver Order,
the Complaint, and all other pleadings, motions, and orders that have been filed or
entered in this case on the publicly accessible docket. Signed by Judge Mary S.
Scriven on 2/14/2020. (AG) (Entered: 02/18/2020)

 

02/18/2020

NOTICE of Appearance by Jared J. Perez on behalf of Burton W. Wiand (Perez, Jared)
(Entered: 02/18/2020)

 

02/18/2020

NOTICE of Appearance by Katherine C. Donlon on behalf of Burton W. Wiand (Donlon,
Katherine) (Entered: 02/18/2020)

 

02/19/2020

16 | NOTICE of Appearance by Robert Stines on behalf of Burton W. Wiand (Stines, Robert)

(Entered: 02/19/2020)

 

02/19/2020

PROOF of service by Securities and Exchange Commission (Johnson, Alise) (Entered:
02/19/2020)

 

02/19/2020

PROOF of service by Securities and Exchange Commission (Johnson, Alise) (Entered:
02/19/2020)

 

02/21/2020

NOTICE of Appearance by Mark Andrew Levy on behalf of Barry M. Rybicki (Levy,
Mark) (Entered: 02/21/2020)

 

02/21/2020

MOTION for Stephen L. Cohen to appear pro hac vice by Barry M. Rybicki. (Levy,
Mark) Motions referred to Magistrate Judge Anthony E. Porcelli. (Entered: 02/21/2020)

 

02/21/2020

 

 

 

APPEARANCE of non-resident counsel and designation of local counsel by Mark
Andrew Levy on behalf of Barry M. Rybicki. Local Counsel: Mark A. Levy. Non-

 
Case 4:21-mc-00015-CVE Document 2 Filed in USDC ND/OK on 07/23/21 Page 24 of 91

Resident Counsel: Stephen L. Cohen. (Levy, Mark) (Entered: 02/21/2020)

 

02/21/2020

MOTION for David M. Rody to appear pro hac vice by Barry M. Rybicki. (Levy, Mark)
Motions referred to Magistrate Judge Anthony E. Porcelli. (Entered: 02/21/2020)

 

02/21/2020

APPEARANCE of non-resident counsel and designation of local counsel by Mark
Andrew Levy on behalf of Barry M. Rybicki. Local Counsel: Mark A. Levy. Non-
Resident Counsel: David M. Rody. (Levy, Mark) (Entered: 02/21/2020)

 

02/21/2020

24

ENDORSED ORDER GRANTING 22 MOTION for David M. Rody to appear pro
hac vice contingent upon the payment of the appropriate fee. Signed by Judge Mary
S. Scriven on 2/21/2020. (Scriven, Mary) (Entered: 02/21/2020)

 

02/21/2020

25

ENDORSED ORDER GRANTING 20 MOTION for Stephen L. Cohen to appear
pro hac vice contingent upon the payment of the appropriate fee. Signed by Judge
Marry S. Scriven on 2/21/2020. (Scriven, Mary) (Entered: 02/21/2020)

 

02/21/2020

26

ENDORSED ORDER sua sponte extending any filing or submission deadlines due
in this case today until no earlier than Tuesday February 25, 2020. This is intended
to afford counsel for the defense an opportunity to file any agreed extension requests
in an orderly fashion. This extension in no way modifies the Defendants' duty to
comply with the previous Orders of the Court. Signed by Judge Mary S. Scriven on
2/21/2020. (Scriven, Mary) (Entered: 02/21/2020)

 

02/25/2020

***PRO HAC VICE FEES paid by attorney David M. Rody, appearing on behalf of
Barry M. Rybicki (Filing fee $150 receipt number TPA060185.) Related document: 22
MOTION for David M. Rody to appear pro hac vice . (ARC) (Entered: 02/25/2020)

 

02/25/2020

***PRO HAC VICE FEES paid by attorney Stephen L. Cohen, appearing on behalf of
Barry M. Rybicki (Filing fee $150 receipt number TPA060185.) Related document: 20
MOTION for Stephen L. Cohen to appear pro hac vice . (ARC) (Entered: 02/25/2020)

 

02/25/2020

NOTICE of Appearance by Lonnie Lloyd Simpson on behalf of Brian Davison (Simpson,
Lonnie) (Entered: 02/25/2020)

 

02/25/2020

Unopposed MOTION to Continue February 27, 2020 Preliminary Injunction Hearing
until May 8, 2020 and For Extension of Time to Provide Sworn Accounting by Brian
Davison. (Simpson, Lonnie) (Entered: 02/25/2020)

 

02/26/2020

ORDER GRANTING AS STATED HEREIN 28 Defendants' Unopposed Motion to
Postpone February 27, 2020 Preliminary Injunction Hearing Until May 8, 2020 (or
such other time as the Court may determine), and for Extension of Time to Provide
Sworn Accounting. The SHOW CAUSE HEARING in this matter is rescheduled for
Wednesday, May 13, 2020 at 1:30 PM in Tampa Courtroom 7 A before the
Honorable Mary S. Scriven. See Order for details. Signed by Judge Mary S. Scriven
on 2/26/2020. (GMD) Modified on 5/29/2020 (GMD). (GMD). (Entered: 02/26/2020)

 

02/27/2020

Set/reset hearings: Show Cause Hearing set for 5/13/2020 at 01:30 PM in Tampa
Courtroom 7 A before Judge Mary S. Scriven. (APV) (Entered: 03/05/2020)

 

02/28/2020

Unopposed MOTION for Miscellaneous Relief, specifically for Entry of Proposed
Agreed Order Extending and Modifying Asset Freeze by Securities and Exchange
Commission. (Attachments: # 1 Text of Proposed Order - Agreed Order Extending and
Modifying Asset Freeze)(Johnson, Alise) (Entered: 02/28/2020)

 

02/28/2020

AGREED ORDER EXTENDING AND MODIFYING ASSET FREEZE. See Order
for details. Signed by Judge Mary S. Scriven on 2/28/2020. (GMD) (Entered:
02/28/2020)

 

 

 

 

 
Case 4:21-mc-00015-CVE Document 2 Filed in USDC ND/OK on 07/23/21 Page 25 of 91

03/03/2020

NOTICE of Appearance by Gerald D. Davis on behalf of 128 E. Davis Blvd, LLC, 2101
W. Cypress, LLC, 2112 W. Kennedy Blvd, LLC, 310 78TH Ave, LLC, 5123 E.
Broadway Ave, LLC, 551 3D Ave S, LLC, 604 West Azeele, LLC, BNAZ, LLC, Blue
Waters TI, LLC, Bungalows TI, LLC, Capri Haven, LLC, Brian Davison, EA NY, LLC,
EA SIP, LLC, Equialt 519 3RD Ave S., LLC, Equialt Fund II, LLC, Equialt Fund III,
LLC, Equialt Fund, LLC, Equialt LLC, McDonald Revocable Living Trust, Silver Sands
TI, LLC, TB Oldest House Est. 1842, LLC (Davis, Gerald) Modified on 4/27/2020
Corrected Notice 34 of Appearance (BES). (Entered: 03/03/2020)

 

03/03/2020

NOTICE of Appearance by Charles M. Harris, Jr on behalf of 128 E. Davis Blvd, LLC,
2101 W. Cypress, LLC, 2112 W. Kennedy Blvd, LLC, 310 78TH Ave, LLC, 5123 E.
Broadway Ave, LLC, 551 3D Ave S, LLC, 604 West Azeele, LLC, BNAZ, LLC, Blue
Waters TI, LLC, Bungalows TI, LLC, Capri Haven, LLC, Brian Davison, EA NY, LLC,
EA SIP, LLC, Equialt 519 3RD Ave S., LLC, Equialt Fund II, LLC, Equialt Fund III,
LLC, Equialt Fund, LLC, Equialt LLC, McDonald Revocable Living Trust, Silver Sands
TI, LLC, TB Oldest House Est. 1842, LLC (Harris, Charles) Modified on 4/27/2020
Corrected Notice 35 of Appearance (BES). (Entered: 03/03/2020)

 

03/03/2020

NOTICE of Amended and Corrected Appearance by Gerald D. Davis on behalf of Brian
Davison (Davis, Gerald) (Entered: 03/03/2020)

 

03/03/2020

35 | NOTICE of Amended and Corrected Appearance by Charles M. Harris, Jr on behalf of

Brian Davison (Harris, Charles) (Entered: 03/03/2020)

 

03/03/2020

MOTION for Gregory J. Fleesler to appear pro hac vice Specially as Counsel of Record
and Written Designation of Counsel to Act by Brian Davison. (Davis, Gerald) Motions
referred to Magistrate Judge Anthony E. Porcelli. (Entered: 03/03/2020)

 

03/03/2020

37 | NOTICE by Brian Davison of Non-Resident Aitorney Gregory J. Fleesler and

Designation of Florida Counsel and Consent-to-Act Pursuant to Local Rule 2.02 (Davis,
Gerald) (Entered: 03/03/2020)

 

03/04/2020

RELATED CASE ORDER AND NOTICE of designation under Local Rule 3.05 -
track 2. Notice of pendency of other actions due by 3/18/2020. Signed by Judge
Mary S. Scriven on 3/4/2020. (MR) (Entered: 03/04/2020)

 

03/04/2020

INTERESTED PERSONS ORDER Certificate of interested persons and corporate
disclosure statement due by 3/18/2020. Signed by Judge Mary S. Scriven on
3/4/2020. (MR) (Entered: 03/04/2020)

 

03/04/2020

40

ENDORSED ORDER granting 36 Motion to Appear Pro Hac Vice. Attorney
Gregory J. Fleesler may appear pro hac vice on behalf of Defendant Brian Davison,
with Attorney Gerald D. Davis designated as local counsel pursuant to Lecal Rule
2.02(a). Within twenty-one (21) days of the date of this Order, counsel shall comply
with the fee and electronic filing requirements and file a notice of compliance with
said requirements. Signed by Magistrate Judge Anthony E. Porcelli on 3/4/2020.
(JMF) (Entered: 03/04/2020)

 

03/04/2020

MOTION for Lonnie L. Simpson and Stephen B. Gillman to Withdraw as Attorney by
Brian Davison. (Simpson, Lonnie) (Entered: 03/04/2020)

 

03/05/2020

***PRO HAC VICE FEES paid by attorney Gregory J. Fleesler, appearing on behalf of
Brian Davison (Filing fee $150 receipt number TPA060294.) Related document: 36
MOTION for Gregory J. Fleesler to appear pro hac vice Specially as Counsel of Record
and Written Designation of Counsel to Act. (TDC) (Entered: 03/05/2020)

 

03/06/2020

 

 

 

ORDER GRANTING 41 the Motion to Withdraw as Counsel of Record for
Defendant Brian Davison. The Clerk is directed to TERMINATE Lonnie Lloyd

 
Case 4:21-mc-00015-CVE Document 2 Filed in USDC ND/OK on 07/23/21 Page 26 of 91

Simpson and Stephen B. Gillman, of the law firm Shutts & Bowen, LLP, as counsel
of record and recipients of filings for Defendant Brian Davison. Signed by Judge
Mary S. Scriven on 3/6/2020. (GMD) (Entered: 03/06/2020)

 

03/09/2020

MOTION for Release of Funds Motion to Modify Asset Freeze to Permit Access to Funds
Sor Legal Defense Costs by Barry M. Rybicki. (Levy, Mark) (Entered: 03/09/2020)

 

03/09/2020

NOTICE of pendency of related cases re 38 Related case order and track 2 notice filed
per Local Rule 1.04(d) by Securities and Exchange Commission. Related case(s): no
(Johnson, Alise) (Entered: 03/09/2020)

 

03/09/2020

CERTIFICATE of interested persons and corporate disclosure statement re 39 Interested
persons order filed by Securities and Exchange Commission. (Johnson, Alise) (Entered:
03/09/2020)

 

03/10/2020

MOTION for Extension of Time to File Response/Reply as to | Complaint Agreed by
Barry M. Rybicki. (Attachments: # 1 Exhibit Proposed Order)(Levy, Mark) (Entered:
03/10/2020)

 

03/11/2020

PROOF of service by Securities and Exchange Commission (Johnson, Alise) (Entered:
03/11/2020)

 

03/11/2020

ORDER GRANTING IN PART 43 Defendant Barry M. Rybicki's Motion to Modify
Asset Freeze to Permit Access to Funds for Legal Defense Costs. See Order for
details. Signed by Judge Mary S. Scriven on 3/11/2020. (GMD) (Entered: 03/11/2020)

 

03/11/2020

49

ENDORSED ORDER GRANTING 46 Defendant Barry M. Rybicki's Agreed
Motion for Enlargement of Time to Serve Response to Plaintiff's Complaint.
Defendant Barry M. Rybicki shall have up to and including April 10, 2020 to file an
answer or otherwise respond to the Complaint. Signed by Judge Mary S. Scriven on
3/11/2020. (GMD) (Entered: 03/11/2020)

 

03/12/2020

MOTION for Extension of Time to File Response/Reply as to 1 Complaint by Brian
Davison. (Attachments: # 1 Text of Proposed Order)(Davis, Gerald) (Entered:
03/12/2020)

 

03/12/2020

51

ENDORSED ORDER GRANTING 50 Defendant Brian Davison's Agreed Motion
for Enlargement of Time to Serve Response to Plaintiff's Complaint. Defendant
Brian Davison shall have up to and including May 1, 2020 to file its answer or
otherwise respond to the Complaint. Signed by Judge Mary S. Scriven on 3/12/2020.
(GMD) (Entered: 03/12/2020)

 

03/13/2020

Unopposed MOTION for Miscellaneous Relief, specifically for Entry of Proposed
Agreed Order Extending and Modifying Asset Freeze by Securities and Exchange
Commission. (Attachments: # ] Text of Proposed Order - Agreed Order Modifying Asset
Freeze)(Johnson, Alise) (Entered: 03/13/2020)

 

03/16/2020

ORDER GRANTING 52 Joint Motion for Entry of Proposed Agreed Order
Extending and Modifying Asset Freeze as to Defendant Brian Davison. See Order
for details. Signed by Judge Mary S. Scriven on 3/16/2020. (GMD) (Entered:
03/16/2020)

 

03/18/2020

CERTIFICATE of interested persons and corporate disclosure statement re 39 Interested
persons order by Barry M. Rybicki. (Levy, Mark) (Entered: 03/18/2020)

 

03/18/2020

56 | NOTICE of pendency of related cases re 38 Related case order and track 2 notice per

Local Rule 1.04(d) by Barry M. Rybicki. Related case(s): yes (Levy, Mark) (Entered:
03/18/2020)

 

 

 

 

 
Case 4:21-mc-00015-CVE Document 2 Filed in USDC ND/OK on 07/23/21 Page 27 of 91

03/18/2020

CERTIFICATE of interested persons and corporate disclosure statement re 39 Interested
persons order by Brian Davison. (Davis, Gerald) (Entered: 03/18/2020)

 

03/19/2020

Consent MOTION for Transcript of agreed motion to unseal court transcript held on
February 13, 2020 agreed by Brian Davison. (Attachments: # 1 Text of Proposed Order)
(Davis, Gerald) Motions referred to Magistrate Judge Anthony E. Porcelli. (Entered:
03/19/2020)

 

03/19/2020

ORDER concerning Jury Trials and Other Proceedings in re: Coronavirus Public
Emergency. Signed by Judge Mary S. Scriven on 3/19/2020. (SMS) (Entered:
03/19/2020)

 

03/20/2020

60

ENDORSED ORDER GRANTING 58 Agreed Motion Motion for Transcript of
sealed proceedings. The transcript (the "Transcript") of the hearing held before this
Court on February 13, 2020 (the "Hearing"), on Plaintiff's Emergency Ex Parte
Motion for Temporary Restraining Order, Asset Freeze, and Other Injunctive Relief
4 and Plaintiff's Emergency Ex Parte Motion for Appointment of Receiver 6, is
hereby unsealed for the limited purpose of permitting the Court Reporter present at
the Hearing to provide Defendants Davison and Rybicki with a copies of the
Transcript upon payment to the Court Reporter of all associated costs and fees.
Signed by Judge Mary S. Scriven on 3/20/2020. (Scriven, Mary) (Entered:
03/20/2020)

 

03/20/2020

MOTION for Miscellaneous Relief, specifically to Approve Engagement of Real Estate
Valuation Consultant - Coldwell Banker by Burton W. Wiand. (Attachments: # 1 Exhibit
A - Proposed Engagement Agreement, # 2 Exhibit B - Davison Position on Coldwell
Banker Motion)(Donlon, Katherine) (Entered: 03/20/2020)

 

03/23/2020

TRANSCRIPT of motion hearing held on February 13, 2020 before District Judge Mary
S. Scriven. Court Reporter David J. Collier, Telephone number (813) 301-5575. Transcript
may be viewed at the court public terminal or purchased through the Court Reporter
before the deadline for Release of Transcript Restriction. After that date it may be
obtained through PACER or purchased through the Court Reporter. Redaction Request
due 4/13/2020, Redacted Transcript Deadline set for 4/23/2020, Release of Transcript
Restriction set for 6/22/2020. (DJC) (Entered: 03/23/2020)

 

03/23/2020

63

NOTICE to counsel of filing of OFFICLAL TRANSCRIPT of February 13, 2020 motion
hearing. The parties have seven (7) calendar days to file with the court a Notice of Intent
to Request Redaction of this transcript. If no such Notice is filed, the transcript may be
made remotely electronically available to the public without redaction after 90 calendar
days. Any party needing a copy of the transcript to review for redaction purposes may
purchase a copy from the court reporter or view the document at the clerk's office public
terminal. Court Reporter: David Collier. (DJC) (Entered: 03/23/2020)

 

03/24/2020

Unopposed MOTION for Miscellaneous Relief, specifically for Entry of Proposed
Agreed Order Modifying Asset Freeze by Securities and Exchange Commission.
(Attachments: # 1 Text of Proposed Order - Agreed Order Modifying Asset Freeze)
(Johnson, Alise) (Entered: 03/24/2020)

 

03/26/2020

ORDER GRANTING 64 Plaintiff's Request for Entry of Proposed Agreed Order
Extending and Modifying Asset Freeze. Signed by Judge Mary S. Scriven on
3/26/2020. (GMD) (Entered: 03/26/2020)

 

03/27/2020

 

 

 

ORDER DIRECTING the Parties to file a joint motion to lift the stay, if that is their
collective preference, within seven (7) days of the date of this Order. Otherwise, all
deadlines, including the deadline for Defendant Davison to respond to the Motion,
will remain stayed until the Court's March 19, 2020 stay has been lifted, and the

 
Case 4:21-mc-00015-CVE Document 2 Filed in USDC ND/OK on 07/23/21 Page 28 of 91

Court will reserve its ruling on the Motion until that time. See Order for details.
Signed by Judge Mary S. Scriven on 3/27/2020. (GMD) (Entered: 03/27/2020)

 

03/31/2020

MOTION for Howard A. Fischer to appear pro hac vice Specially as Counsel of Record
and Written Designation to Act by Brian Davison. (Davis, Gerald) Motions referred to
Magistrate Judge Anthony E. Porcelli. (Entered: 03/31/2020)

 

03/31/2020

68 | NOTICE by Brian Davison of Non-Resident Attorney Howard A. Fischer and

Designation of Florida Counsel and Consent-to-Act Pursuant to Local Rule 2.02 (Davis,
Gerald) (Entered: 03/31/2020)

 

04/01/2020

69

ENDORSED ORDER granting 67 Motion to Appear Pro Hac Vice. Attorney
Howard A. Fischer may appear pro hac vice on behalf of Defendant Brian Davison,
with Attorney Gerald D. Davis designated as local counsel pursuant to Local Rule
2.02(a). Within twenty-one (21) days of the date of this Order, counsel shall comply
with the fee and electronic filing requirements and file a notice of compliance with
said requirements. Signed by Magistrate Judge Anthony E. Porcelli on 4/1/2020.
(JMEF) (Entered: 04/01/2020)

 

04/01/2020

70 | NOTICE of Appearance by Adam Seth Fels on behalf of Barry M. Rybicki (Fels, Adam)

(Entered: 04/01/2020)

 

04/02/2020

MOTION for Brinkley Morgan and Mark A. Levy to Withdraw as Attorney by Barry M.
Rybicki. (Levy, Mark) (Entered: 04/02/2020)

 

04/02/2020

MOTION for Sidley Austin LLP, Stephen L. Cohen and David M. Rody to Withdraw as
Attorney by Barry M. Rybicki. (Levy, Mark) (Entered: 04/02/2020)

 

04/03/2020

***PRO HAC VICE FEES paid by attorney Howard Fischer, appearing on behalf of
Brian Davison (Filing fee $150 receipt number TPA060607.) Related document: 67
MOTION for Howard A. Fischer to appear pro hac vice Specially as Counsel of Record
and Written Designation to Act. (JLD) (Entered: 04/03/2020)

 

04/06/2020

ORDER GRANTING 71 Brinkley Morgan's Unopposed Motion to Withdraw as
Counsel of Record for Defendant Barry M. Rybicki. The Clerk is directed to
TERMINATE Mark Andrew Levy, of the law firm Brinkley Morgan, as counsel of
record and recipient of filings for Defendant Barry M. Rybicki. Signed by Judge
Mary S. Scriven on 4/6/2020. (GMD) (Entered: 04/06/2020)

 

04/06/2020

ORDER GRANTING 72 Sidley Austin's Unopposed Motion to Withdraw as
Counsel of Record for Defendant Barry M. Rybicki. The Clerk is directed to
TERMINATE Stephen L. Cohen and David M. Rody, of the law firm Sidley Austin
LLP, as counsel of record and recipient of filings for Defendant Barry M. Rybicki.
Signed by Judge Mary S. Scriven on 4/6/2020. (GMD) (Entered: 04/06/2020)

 

04/07/2020

Second MOTION for Extension of Time to File Answer (Agreed) by Barry M. Rybicki.
(Attachments: # ] Text of Proposed Order)(Fels, Adam) (Entered: 04/07/2020)

 

04/09/2020

Unopposed MOTION for Miscellaneous Relief, specifically to Approve Retention of
PDR CPAs by Burton W. Wiand. (Attachments: # 1 Exhibit A)(Donlon, Katherine)
(Entered: 04/09/2020)

 

04/10/2020

Second MOTION for Extension of Time to File Answer (Agreed) by Brian Davison.
(Attachments: # ] Text of Proposed Order)(Davis, Gerald) (Entered: 04/10/2020)

 

04/10/2020

78 | NOTICE of withdrawal of motion by Barry M. Rybicki re 75 Second MOTION for

Extension of Time to File Answer (Agreed) filed by Barry M. Rybicki (Fels, Adam)
(Entered: 04/10/2020)

 

 

 

 

 
Case 4:21-mc-00015-CVE Document 2 Filed in USDC ND/OK on 07/23/21 Page 29 of 91

04/14/2020

79

ENDORSED ORDER DENYING AS MOOT 77 Defendant Brian Davison's Second
Agreed Motion for Enlargement of Time to Serve Response to Plaintiff's Complaint.
In light of the stay imposed by the Court's March 19, 2020 Order Concerning Jury
Trials and Other Proceedings in re: Coronavirus Public Emergency, (Dkt. 59), all
deadlines in this case have been STAYED. The new response date for both
Defendants is June 15, 2020, or fifteen (15) days from any extended date that may be
imposed by extension of the Court's Order, whichever is later. If the Parties
collectively prefer to lift the stay, they must file a joint motion to that effect as
previously directed. Signed by Judge Mary S. Scriven on 4/14/2020. (GMD)
(Entered: 04/14/2020)

 

04/28/2020

Sealed Document S-80. (BES) (Entered: 04/29/2020)

 

04/30/2020

MOTION to Modify 11 Order on Motion to Appoint Receiver by Brian Davison.
(Attachments: # 1 Text of Proposed Order, # 2 Exhibit, # 3 Exhibit, # 4 Exhibit, #5
Exhibit, # 6 Exhibit, # 7 Exhibit, # 8 Exhibit)(Davis, Gerald) (Entered: 04/30/2020)

 

05/05/2020

Unopposed MOTION for Miscellaneous Relief, specifically For Entry of Proposed
Agreed Order Extending and Modifying Asset Freeze by Securities and Exchange
Commission. (Attachments: # 1 Text of Proposed Order - Agreed Order Modifying Asset
Freeze)(Johnson, Alise) (Entered: 05/05/2020)

 

05/08/2020

ORDER GRANTING 82 the Agreed Order Extending and Modifying Asset Freeze
as to Defendant Barry Rybicki. See Order for details. Signed by Judge Mary S.
Scriven on 5/8/2020. (GMD) (Entered: 05/08/2020)

 

05/08/2020

STATUS report Receiver's First Interim Report by Burton W. Wiand. (Attachments: # 1
Exhibit A - Schedule of BR Support Summary of Sources, # 2 Exhibit B - Schedules
Showing Payments to Sears, # 3 Exhibit C - Account Statements, # 4 Exhibit D -
Schedule of Cash Flows, # 5 Exhibit E - Analysis of Transfers for Benefit of EquiAlt SIP
REIT, # 6 Exhibit F - EquiAlt Secured Portfolio Income REIT, Inc. - Cash Flow, # 7
Exhibit G - EquiAlt Qualified Opportunity Zone Fund LP - Cash Flow, # 8 Exhibit H -
Schedule of Movement of Properties, # 9 Exhibit I - Diagram of Movement of Properties,
# 10 Exhibit J - Analysis of Fees Charges by EquiAlt LLC to EquiAlt Funds, # 11 Exhibit
K - Analysis of Fees Source, # 12 Exhibit L - EquiAlt Fund, LLC - Balance Sheets, # 13
Exhibit M - EquiAlt Fund II, LLC - Balance Sheets, # 14 Exhibit N - EA SIP, LLC -
Balance Sheets, # 15 Exhibit O - BR Support - Uses - By Amount, # 16 Exhibit P -
Rybicki Distributions, # 17 Exhibit Q - Rybicki Properties, # 18 Exhibit R - Payments to
Davison and Related Parties, # 19 Exhibit S - Summary of Payments to David Davison
and Related Persons, # 20 Exhibit T - McDonald Rev. Living Trust - Sources and Uses -
Alphabetically, # 21 Exhibit U - 128 Biscayne & 305 Bosphorous, # 22 Exhibit V - 128
Biscayne & 305 Bosphorous Diagram, # 23 Exhibit W - 21 West 20th, # 24 Exhibit X -
2101 W. Cypress St, # 25 Exhibit Y - Pagani Purchase, # 26 Exhibit Z - Pagani Payoff
Email, # 27 Exhibit AA - Davison ML Financial Statement, # 28 Exhibit BB - Audemars
Piguet Purchase, # 29 Exhibit CC - Sotheby's Private Sale Agreement, # 30 Exhibit DD -
EquiAlt et al Fund Accounting Reports 3.31.20)(Donlon, Katherine) (Entered:
05/08/2020)

 

05/11/2020

 

 

85

 

ENDORSED ORDER GRANTING 76 Receiver's Unopposed Motion to Approve
Retention of PDR. PDR's role shall be limited to internal Receivership accounting,
financial reporting, tax preparation and filing, and internal accounting for EquiAlt.
To maintain accountability, the Receiver shall, within seven (7) days of the date of
this Order, advise the Court of the maximum number of hours anticipated by to be
incurred PDR. Should it become apparent that PDR's hours will exceed the
anticipated maximum the Receiver shall file a motion to that effect. The prosed

 
Case 4:21-mc-00015-CVE Document 2 Filed in USDC ND/OK on 07/23/21 Page 30 of 91

rates are approved: Partner/Principal: $320; Manager $210; Senior $180; Staff
$125. Signed by Judge Mary S. Scriven on 5/11/2020. (GMD) (Entered: 05/11/2020)

 

05/12/2020

86

ENDORSED ORDER DIRECTING A RESPONSE TO DOCKET 81.
Notwithstanding the Court's Order Concerning Jury Trials and Other Proceedings
in re: Coronavirus Public Emergency, (Dkt. 59), the Receiver shall respond to
Defendant Brian Davison's Application to Clarify Scope of Receivership, (Dkt. 81),
on or before May 19, 2020. Signed by Judge Mary S. Scriven on 5/12/2020. (GMD)
(Entered: 05/12/2020)

 

05/18/2020

RESPONSE re 85 Order on Motion for Miscellaneous Relief Regarding PDR filed by
Burton W. Wiand. (Donlon, Katherine) (Entered: 05/18/2020)

 

05/18/2020

MOTION for Attorney Fees Receiver's First by Burton W. Wiand. (Attachments: # 1
Exhibit 1 - Fund Accounting Report, # 2 Exhibit 2 - Receiver's 1st Interim Report Part I,
# 3 Exhibit 2 - Receiver's Ist Interim Report Part 2, # 4 Exhibit 3 - SEC Davison -
Receiver, # 5 Exhibit 4 - Categorization and Summary of all Costs for WGK, # 6 Exhibit
5 - Attorney Fee Schedule, # 7 Exhibit 6 - SEC Davison - Legal Team, # 8 Exhibit 7 - Yip
Associates, # 9 Exhibit 8 - PDR CPAs, # 10 Exhibit 9 - E-Hounds, Inc., # 11 Exhibit 10 -
RWJ Group, LLC, # 12 Exhibit 11 - Freeborn & Peters LLP, # 13 Exhibit 12 - Baskin
Richards, # 14 Exhibit 13 - Digital Acuity, # 15 Exhibit 14 - Proposed Order)(Donlon,
Katherine) Motions referred to Magistrate Judge Anthony E. Porcelli. (Entered:
05/18/2020)

 

05/19/2020

ORDER Concerning Civil Cases: Case Management and Scheduling Orders. Signed
by Judge Mary S. Scriven on 5/19/2020. (KE) (Entered: 05/19/2020)

 

05/19/2020

MOTION for Miscellaneous Relief, specifically to Expand Receivership by Burton W.
Wiand. (Attachments: # 1 Exhibit A - Declaration of Burton W. Wiand)(Donlon,
Katherine) (Entered: 05/19/2020)

 

05/19/2020

RESPONSE in Opposition re 8] MOTION to Modify 11 Order on Motion to Appoint
Receiver filed by Burton W. Wiand. (Donlon, Katherine) (Entered: 05/19/2020)

 

05/20/2020

92

NOTICE OF INTENT TO CONDUCT HEARING BY ZOOM VIDEO CONFERENCE:
TAKE NOTICE that a SHOW CAUSE hearing will be held by video conference (Zoom)

on JUNE 16, 2020 at 1:30 PM before Judge Mary S. Scriven. The Court has set aside two
(2) hours for the hearing. All pertinent parties will receive an invitation to the hearing via
email. (SRC) (Entered: 05/20/2020)

 

05/20/2020

MOTION for Miscellaneous Relief, specifically Motion for Clarification Non-Party,
Bank of America, N.A.'s Motion for Clarification by Bank of America, N.A..
(Attachments: # 1 Exhibit A, #2 Exhibit B, # 3 Exhibit C)(Braverman, Jaimee) Modified
on 5/20/2020 added relationship to 10 Order 31 Order 81 Motion 84 Status 90 Motion
and 91 Response (BES). (Entered: 05/20/2020)

 

05/20/2020

94 | NOTICE of LIMITED NOTICE OF APPEARANCE AND REQUEST FOR SERVICE OF

PAPERS Appearance by Jaimee L. Braverman on behalf of Bank of America, N.A.
(Braverman, Jaimee) (Entered: 05/20/2020)

 

05/20/2020

95 | NOTICE of compliance re 93 MOTION for Miscellaneous Relief, specifically Motion for

Clarification Non-Party, Bank of America, N.A.'s Motion for Clarification NON-PARTY,
BANK OF AMERICA, N.A.'S NOTICE OF COMPLIANCE WITH LOCAL RULE 3.01(G)
WITH RESPECT TO BANK OF AMERICA, N.A.'S MOTION FOR CLARIFICATION
[ECF 93] by Bank of America, N.A. (Braverman, Jaimee) (Entered: 05/20/2020)

 

05/20/2020

 

 

 

MOTION for Miscellaneous Relief, specifically for Return of Deposits Paid to Audemar
Piguet A/K/A SIMWEST, Inc. by Burton W. Wiand. (Attachments: # 1 Exhibit 1, #2

 
Case 4:21-mc-00015-CVE Document 2 Filed in USDC ND/OK on 07/23/21 Page 31 of 91

Exhibit 2, # 3 Exhibit 3, # 4 Exhibit 4, # 5 Exhibit 5, # 6 Exhibit 6, # 7 Exhibit 7)
(Donlon, Katherine) (Entered: 05/20/2020)

 

05/20/2020

RESPONSE re 88 MOTION for Attorney Fees Receiver's First Response to Application
Regarding Fees Incurred by Receiver filed by Brian Davison. (Attachments: # | Exhibit)
(Davis, Gerald) (Entered: 05/20/2020)

 

05/21/2020

98

NOTICE of TELEPHONIC HEARING on motions (re: 81, 93, 90) The Court sets this
hearing sua sponte to address the interim appointment of a managing entity to oversee the
QOZ entities and the REIT until the Court can address the more substantive issue of
including these entities in the Receivership. Motion Hearing set for 5/21/2020 at 10:30
AM. The parties are directed to call the reserved conference toll-free number at 1-888-
684-8852. The Clerk will email the parties the access code. Enter the access code
followed by the #(pound) key. This conference will be activated 5 minutes prior to the
hearing start time so the hearing may start promptly at 10:30 AM. (KAC) (Entered:
05/21/2020)

 

05/21/2020

is

Minute Entry. Proceedings held before Judge Mary S. Scriven: TELEPHONIC MOTION
HEARING held on 5/21/2020 re: 93 MOTION for Miscellaneous Relief, specifically
Motion for Clarification Non-Party, Bank of America, N.A.'s Motion for Clarification
filed by Bank of America, N.A., 81 MOTION to Modify 11 Order on Motion to Appoint
Receiver filed by Brian Davison, 90 MOTION for Miscellaneous Relief, specifically to
Expand Receivership filed by Burton W. Wiand. Court Reporter: Rebekah Lockwood
(KAC) (Entered: 05/21/2020)

 

05/21/2020

io

NOTICE of Appearance by Robert Max McKinley on behalf of Burton W. Wiand
(McKinley, Robert) (Entered: 05/21/2020)

 

05/26/2020

E

ORDER GRANTING 93 Non-Party, Bank of America, N.A.'s Motion for
Clarification to the extent set forth herein. See Order for details. Signed by Judge
Mary S. Scriven on 5/26/2020. (APF) (Entered: 05/26/2020)

 

05/26/2020

S
nN

NOTICE by Burton W. Wiand (Attachments: # 1 Exhibit 1, # 2 Exhibit 2, # 3 Exhibit 3)
(Donlon, Katherine) (Entered: 05/26/2020)

 

05/28/2020

Unopposed MOTION to Continue June 16, 2020 Show Cause Hearing by Barry M.
Rybicki. (Attachments: # ] Exhibit A -- Proposed Order)(Fels, Adam) (Entered:
05/28/2020)

 

06/02/2020

ENDORSED ORDER GRANTING 103 Defendant Rybicki's Unopposed Motion for
Continuance of June 16, 2020 Show Cause Hearing. The SHOW CAUSE HEARING
in this matter is rescheduled for Thursday, July 16, 2020 at 1:30 PM in Tampa
Courtroom 7 A before the Honorable Mary S. Scriven. The Court has set aside two
(2) hours for this hearing. Signed by Judge Mary S. Scriven on 6/2/2020. (GMD)
(Entered: 06/02/2020)

 

06/02/2020

haa
rr

RESPONSE in Opposition re 90 MOTION for Miscellaneous Relief, specifically to
Expand Receivership filed by Brian Davison. (Attachments: # 1 Exhibit, #2 Exhibit)
(Davis, Gerald) (Entered: 06/02/2020)

 

06/05/2020

106

NOTICE of telephonic hearing on motion re 88 MOTION for Attorney Fees Receiver's
First. Telephonic Motion Hearing set for 6/17/2020 at 10:30 AM in Tampa Courtroom 10
A before Magistrate Judge Anthony E. Porcelli. The parties shall appear telephonically at
the hearing by calling toll-free number 1-888-684-8852 on the day of the hearing and
entering access code 8895301 followed by security code 0617 when prompted.(JMF)
(Entered: 06/05/2020)

 

06/11/2020

 

 

107

 

NOTICE OF RESCHEDULING HEARING: The Telephonic Motion Hearing previously

 
Case 4:21-mc-00015-CVE Document 2 Filed in USDC ND/OK on 07/23/21 Page 32 of 91

scheduled for 6/17/2020 is rescheduled. New scheduling date and time: Telephonic
Motion Hearing set for 6/16/2020 at 02:30 PM in Tampa Courtroom 10 A before
Magistrate Judge Anthony E. Porcelli. The parties shall appear telephonically at the
hearing by calling toll-free number 1-888-684-8852 on the day of the hearing and
entering access code 8895301 followed by security code 0616 when prompted. The
parties should note the new security code for the hearing.(JMF) (Entered: 06/11/2020)

 

06/12/2020

Consent MOTION for Extension of Time to File Response/Reply as to 1 Complaint by
Brian Davison. (Attachments: # 1 Text of Proposed Order)(Davis, Gerald) (Entered:
06/12/2020)

 

06/12/2020

MOTION for Miscellaneous Relief, specifically to Approve the Sale of Personal Property
- Luxury Vehicles by Burton W. Wiand. (Attachments: # 1 Exhibit 1 - Proposed Order)
(Donlon, Katherine) (Entered: 06/12/2020)

 

06/15/2020

110

ENDORSED ORDER GRANTING IN PART 108 Defendant Brian Davison's
Agreed Motion for Enlargement of Time to Serve Response to Plaintiff's Complaint.
Both Defendants shall have up to and including July 14, 2020 to file an answer or
otherwise respond to the Complaint. Signed by Judge Mary S. Scriven on 6/15/2020.
(GMD) (Entered: 06/15/2020)

 

06/16/2020

Minute Entry. Proceedings held before Magistrate Judge Anthony E. Porcelli: MOTION
HEARING held on 6/16/2020 re 88 MOTION for Attorney Fees Receiver's First filed by
Burton W. Wiand. (digital) (LV) (Entered: 06/17/2020)

 

06/16/2020

114

ORAL MOTION for Miscellaneous Relief, specifically requesting that all quarterly
petitions be posted on the receivership website to provide notification to investors by
Brian Davison. (LV) (Entered: 06/17/2020)

 

06/16/2020

115

ORAL ORDER granting 114 Motion requesting that all quarterly petitions be

posted on the receivership website to provide notification to investors. Signed by
Magistrate Judge Anthony E. Porcelli on 6/16/2020. (LV) (Entered: 06/17/2020)

 

06/17/2020

peer
at
—

MOTION to Modify 54 Order on Motion for Miscellaneous Relief to Modify Agreed
Order Modifying Asset Freeze by Brian Davison. (Attachments: # 1 Text of Proposed
Order)(Davis, Gerald) (Entered: 06/17/2020)

 

06/17/2020

—
,
iON

NOTICE of Appearance by Carmen Contreras-Martinez on behalf of Ferrari Financial
Services, Inc. (Contreras-Martinez, Carmen) (Entered: 06/17/2020)

 

06/17/2020

E

Unopposed MOTION for Miscellaneous Relief, specifically for Entry of Proposed
Agreed Order Extending and Modifying Asset Freeze by Securities and Exchange

Commission. (Attachments: # 1 Text of Proposed Order)(Johnson, Alise) (Entered:
06/17/2020)

 

06/18/2020

MOTION to Dismiss for Failure to State a Claim by Barry M. Rybicki. (Attachments: # 1
Exhibit A, PPM for Fund II, # 2 Exhibit B, PPM for Fund I)(Fels, Adam) (Entered:
06/18/2020)

 

06/19/2020

j

E

NOTICE of withdrawal of motion by Securities and Exchange Commission re 117
Unopposed MOTION for Miscellaneous Relief, specifically for Entry of Proposed
Agreed Order Extending and Modifying Asset Freeze filed by Securities and Exchange
Commission (Johnson, Alise) (Entered: 06/19/2020)

 

06/22/2020

-_
in)

Unopposed MOTION for Miscellaneous Relief, specifically For Entry of Proposed
Agreed Order Extending and Modifying Asset Freeze by Securities and Exchange
Commission. (Attachments: # 1 Text of Proposed Order)(Johnson, Alise) (Entered:
06/22/2020)

 

 

 

 

 
Case 4:21-mc-00015-CVE Document 2 Filed in USDC ND/OK on 07/23/21 Page 33 of 91

06/26/2020

Unopposed MOTION for Miscellaneous Relief, specifically to Approve Retention of
Counsel - Johnson Pope by Burton W. Wiand. (Attachments: # 1 Exhibit 1, #2 Exhibit 2,
# 3 Exhibit 3, # 4 Exhibit 4)(Donlon, Katherine) (Entered: 06/26/2020)

 

06/26/2020

SUPPLEMENT re 88 MOTION for Attorney Fees Receiver's First by Burton W. Wiand.
(Attachments: # 1 Exhibit | - Wiand Proposal, # 2 Exhibit 2 - Receiver's Invoices, # 3
Exhibit 3 - WGK Invoices, # 4 Exhibit 4 - Stines CV, # 5 Exhibit 5 - Freeborn Invoices, #
6 Exhibit 6 - Baskin Biographies, # 7 Exhibit 7 - Baskin Richards Invoices Updated, # 8
Exhibit 8 - Supplement to Yip Invoices, # 9 Exhibit 9 - Yip Associates Updated, # 10
Exhibit 10 - PDR Invoices, # 11 Exhibit 11 - RWJ Biographies, # 12 Exhibit 12 - RWJ
Group Invoices, # 13 Exhibit 13 - E-Hounds Invoices, # 14 Exhibit 14 - Digital Acuity
Invoices}(Donlon, Katherine) (Entered: 06/26/2020)

 

06/26/2020

E

RESPONSE in Opposition re 109 MOTION for Miscellaneous Relief, specifically to
Approve the Sale of Personal Property - Luxury Vehicles filed by Ferrari Financial
Services, Inc.. (Contreras-Martinez, Carmen) (Entered: 06/26/2020)

 

06/29/2020

—
7

ORDER GRANTING 120 the Joint Motion for Entry of Proposed Agreed Order
Extending and Modifying Asset Freeze. See Order for details. Signed by Judge
Marry S. Scriven on 6/29/2020. (GMD) (Entered: 06/29/2020)

 

06/30/2020

MOTION for Parties to appear telephonically via Web-Ex to hold their Rule 26()
Conference by Securities and Exchange Commission. (Attachments: # 1 Text of Proposed
Order)(Johnson, Alise) Motions referred to Magistrate Judge Anthony E. Porcelli.
(Entered: 06/30/2020)

 

06/30/2020

126

ENDORSED ORDER granting 125 Motion to Appear Telephonically. The parties
may telephonically conduct their Rule 26(f) conference. Signed by Magistrate Judge
Anthony E. Porcelli on 6/30/2020. (JMF) (Entered: 06/30/2020)

 

07/01/2020

127

ENDORSED ORDER GRANTING 121 Receiver's Unopposed Motion for Leave to
Retain Counsel. The Receiver is authorized to retain the law firm of Johnson, Pope,
Bokor, Ruppel & Burns, LLP, on a contingency basis, for the limited purpose of
investigating and pursuing claims against law firms that provided services to
EquiAlt and other Receivership entities. The Court approves the contingency fee
arrangement attached to the Motion as Exhibit 1 and finds that arrangement to be
fair and reasonable and in the best interests of the Receivership entities. Signed by
Judge Mary S. Scriven on 7/1/2020. (GMD) (Entered: 07/01/2020)

 

07/01/2020

joo

NOTICE by Ferrari Financial Services, Inc. re 123 Response in Opposition to Motion
(Attachments: # 1 Exhibit B Corrected)(Contreras-Martinez, Carmen) (Entered:
07/01/2020)

 

07/01/2020

iS
kD

RESPONSE in Opposition re 111 MOTION to Modify 54 Order on Motion for
Miscellaneous Relief to Modify Agreed Order Modifying Asset Freeze filed by Securities
and Exchange Commission. (Johnson, Alise) (Entered: 07/01/2020)

 

07/01/2020

pa
Land
io

Unopposed MOTION for Extension of Time to File Response/Reply as to 118 MOTION

to Dismiss for Failure to State a Claim and Allow Plaintiff to File an Amended Complaint
in lieu of a Response by July 9, 2020 by Securities and Exchange Commission. (Johnson,
Alise) (Entered: 07/01/2020)

 

07/02/2020

E

Consent MOTION to Continue Show Cause Hearing by Brian Davison. (Attachments: #
1 Text of Proposed Order)(Davis, Gerald} (Entered: 07/02/2020)

 

07/02/2020

 

 

po
tod
ho

 

Consent MOTION for Extension of Time to File Response/Reply as to 110 Order on
Motion for Extension of Time to File Response / Reply by Brian Davison. (Attachments:
# 1 Text of Proposed Order)(Davis, Gerald) (Entered: 07/02/2020)

 

 
Case 4:21-mc-00015-CVE Document 2 Filed in USDC ND/OK on 07/23/21 Page 34 of 91

07/02/2020

OBJECTION re 122 Supplement fo the First Quarterly Fee Application for Order
Awarding Fees, Costs and Reimbursement of Costs to Receiver and His Professionals.
(Davis, Gerald) (Entered: 07/02/2020)

 

07/06/2020

TRANSCRIPT of motion hearing held on June 16, 2020 before Magistrate Judge
Anthony E. Porcelli. Transcriber David J. Collier, Telephone number (440) 525-3855.
Transcript may be viewed at the court public terminal or purchased through the
Transcriber before the deadline for Release of Transcript Restriction. After that date it
may be obtained through PACER or purchased through the Court Reporter. Redaction
Request due 7/27/2020, Redacted Transcript Deadline set for 8/6/2020, Release of
Transcript Restriction set for 10/5/2020. (DJC) (Entered: 07/06/2020)

 

07/06/2020

135

NOTICE to counsel of filing of OFFICIAL TRANSCRIPT. The parties have seven (7)
calendar days to file with the court a Notice of Intent to Request Redaction of this
transcript. If no such Notice is filed, the transcript may be made remotely electronically
available to the public without redaction after 90 calendar days. Any party needing a
copy of the transcript to review for redaction purposes may purchase a copy from the
court reporter or view the document at the clerk's office public terminal. Court Reporter:
David Collier. JC) (Entered: 07/06/2020)

 

07/07/2020

ORDER GRANTING 130 Plaintiff's Motion for Extension of Time to File Its
Response to Motion to Dismiss. Plaintiff shall have up to and including July 9, 2020
to respond to Defendant Rybicki's' Motion, which may include the filing of an
amended complaint; GRANTING 132 Defendant Brian Davison's Agreed Motion
for Extension of Time to Respond to Complaint. Both Defendants shall have thirty
(30) days from the date Plaintiff files an amended complaint to file an answer or
otherwise respond to it; GRANTING 131 the Parties' Agreed Motion for
Continuance of Show Cause Hearing. The SHOW CAUSE HEARING previously
scheduled for Thursday, July 16, 2020, at 1:30 p.m., is rescheduled for Friday, July
31, 2020 at 10:00 AM and will be conducted via Zoom video conference before the
Honorable Mary S. Scriven. See Order for further details. Signed by Judge Mary S.
Scriven on 7/7/2020. (GMD) (Entered: 07/07/2020)

 

07/08/2020

le
Y

Unopposed MOTION for Miscellaneous Relief, specifically Motion to Approve Private
Sale of Real Property 22706 Gage Loop #39 by Burton W. Wiand. (Attachments: # 1
Exhibit 1, #2 Exhibit 2, # 3 Exhibit 3, # 4 Exhibit 4, # 5 Exhibit 5, # 6 Exhibit 6)
(Donlon, Katherine) (Entered: 07/08/2020)

 

07/09/2020

—
ico

AMENDED COMPLAINT For Injunctive and Other Relief against 128 E. Davis Blvd,
LLC, 2101 W. Cypress, LLC, 2112 W. Kennedy Blvd, LLC, 310 78TH Ave, LLC, 5123
E. Broadway Ave, LLC, 551 3D Ave 8, LLC, 604 West Azeele, LLC, BNAZ, LLC, BR
Support Services, LLC, Blue Waters TI, LLC, Bungalows TI, LLC, Capri Haven, LLC,
Brian Davison, EA NY, LLC, EA SIP, LLC, Equialt 519 3RD Ave S., LLC, Equialt Fund
II, LLC, Equialt Fund I, LLC, Equialt Fund, LLC, Equialt LLC, McDonald Revocable
Living Trust, Barry M. Rybicki, Silver Sands TI, LLC, TB Oldest House Est. 1842, LLC
with Jury Demand. filed by Securities and Exchange Commission.(Johnson, Alise)
(Entered: 07/09/2020)

 

07/13/2020

ke
ko

NOTICE of Appearance by Chanel Rowe on behalf of Securities and Exchange
Commission (Rowe, Chanel) (Entered: 07/13/2020)

 

07/13/2020

=
>

CASE MANAGEMENT REPORT. (Johnson, Alise) (Entered: 07/13/2020)

 

07/15/2020

REPORT AND RECOMMENDATIONS re 122 Supplement filed by Burton W.
Wiand, 88 MOTION for Attorney Fees Receiver's First filed by Burton W. Wiand.
Signed by Magistrate Judge Anthony E. Porcelli on 7/15/2020. (JME) (Entered:
07/15/2020)

 

 

 

 

 
Case 4:21-mc-00015-CVE Document 2 Filed in USDC ND/OK on 07/23/21 Page 35 of 91

07/15/2020

ORDER GRANTING 137 Receiver's Motion to Approve the Private Sale of Real
Property - 22706 Gage Loop #39 in Land O'Lakes, Florida. See Order for details.
Signed by Judge Mary S. Scriven on 7/15/2020. (GMD) (Entered: 07/15/2020)

 

07/17/2020

ORDER DIRECTING that the Parties shall have up to and including July 22, 2020
to file a motion to seal the proceeding or to exclude any persons or entities they wish
to exclude from the upcoming show cause hearing. See Order for details. Signed by
Judge Mary S. Scriven on 7/17/2020. (GMD) (Entered: 07/17/2020)

 

07/17/2020

Unopposed MOTION for Miscellaneous Relief, specifically For Entry of Proposed
Agreed Order Extending and Modifying Asset Freeze by Barry M. Rybicki.
(Attachments: # 1 Text of Proposed Order)(Fels, Adam) (Entered: 07/17/2020)

 

07/22/2020

at
A

MOTION/NOTICE of INVESTOR PLAINTIFFS' NOTICE OF SPECIAL APPEARANCE
AND MOTION FOR CONFIRMATION OF UNIMPEDED RIGHT TO PROSECUTE
INVESTOR CLAIMS Appearance by Adam M. Moskowitz on behalf of INVESTOR
PLAINTIFFS' (Moskowitz, Adam) Modified event type on 7/23/2020 (CTR). (Entered:
07/22/2020)

 

07/22/2020

et
In

MOTION for Alexandra P. Kolod to appear pro hac vice, Special Admission fee paid,
Receipt No. 113A-17088806 for $150 by Brian Davison. (Davis, Gerald) Motions
referred to Magistrate Judge Anthony E. Porcelli. (Entered: 07/22/2020)

 

07/22/2020

l

&

NOTICE by Brian Davison of Non-Resident Attorney Alexandra P. Kolod and
Designation of Florida Counsel and Consent-To-Act Pursuant to Local Rule 2.02 (Davis,
Gerald) (Entered: 07/22/2020)

 

07/22/2020

rs
oo

NOTICE by Brian Davison re 147 Notice (Other) of Special Admission Attorney
Certification of Alexandra P. Kolod (Davis, Gerald) (Entered: 07/22/2020)

 

07/22/2020

a
WO

NOTICE re: 145 by INVESTOR PLAINTIFFS' NOTICE OF FILING JOINT
DECLARATION OF ADAM M. MOSKOWITZ, ANDREW S. FRIEDMAN, AND
JEFFREY R. SONN IN SUPPORT OF INVESTOR PLAINTIFFS' MOTION FOR
CONFIRMATION OF UNIMPEDED RIGHT TO PROSECUTE INVESTOR CLAIMS
(Attachments: # 1] Exhibit A, #2 Exhibit A, #3 Exhibit B, # 4 Exhibit C)(Moskowitz,
Adam) Modified text on 7/23/2020 (CTR). (Entered: 07/22/2020)

 

07/23/2020

Is
=)

NOTICE by Investor Plaintiffs’ OF FILING INVESTOR PLAINTIFFS' MOTION TO
TRANSFER PURSUANT TO LOCAL RULE 1.04(b) (Attachments: # 1 Appendix 1, #2
Exhibit B)(Moskowitz, Adam) (Entered: 07/23/2020)

 

07/24/2020

MEMORANDUM in support re 138 Amended Complaint of Injunctive and Other Relief
and Motion For Adverse Inference filed by Securities and Exchange Commission.
(Johnson, Alise) (Entered: 07/24/2020)

 

07/24/2020

he

RESPONSE in Opposition re 3 MOTION for leave to file Ps Motion for TRO 4 filed by
Barry M. Rybicki. (Attachments: # ] Exhibit 1, #2 Exhibit 2, # 3 Exhibit 3, # 4 Exhibit 4,
# 5 Exhibit 5, # 6 Exhibit 6, # 7 Exhibit 7)(Fels, Adam) (Entered: 07/24/2020)

 

07/27/2020

153

ENDORSED ORDER granting 146 Motion to Appear Pro Hac Vice. Attorney
Alexandra P. Kolod may appear pro hac vice on behalf of Defendant Brian Davison,
with Attorney Gerald D. Davis designated as local counsel pursuant to Local Rule
2.02(a). Within twenty-one (21) days of the date of this Order, counsel shall comply
with the fee and electronic filing requirements and file a notice of compliance with
said requirements. Signed by Magistrate Judge Anthony E. Porcelli on 7/27/2020.
(SMF) (Entered: 07/27/2020)

 

07/27/2020

 

 

154

 

ENDORSED ORDER DENYING AS MOOT 118 Defendant Barry M. Rybicki's
Motion to Dismiss in light of the Plaintiff's having filed its First Amended

 
Case 4:21-mc-00015-CVE Document 2 Filed in USDC ND/OK on 07/23/21 Page 36 of 91

Complaint. (Dkt. 138) Signed by Judge Mary S. Scriven on 7/27/2020. (GMD)
(Entered: 07/27/2020)

 

07/27/2020

ORDER GRANTING 96 the Receiver's Motion for Return of Deposits Paid to
Audemars Piguet (A/K/A SIMWEST INC.). Audemars Piguet (A/K/A SIMWEST
INC.) is DIRECTED to remit the $310,000.00 paid to it by Brian Davison to the
Receiver in this action within fourteen (14) days of the date of this Order. See Order
for details. Signed by Judge Mary S. Scriven on 7/27/2020. (GMD) (Entered:
07/27/2020)

 

07/27/2020

_
La
InN

ORDER GRANTING 109 the Receiver's Motion to Approve Sale of Personal
Property (Luxury Vehicles). The Court takes Ferrari Financial Services Limited
Objection, (Dkt. 123), UNDER ADVISEMENT and will address Ferrari's demands
for attorneys’ fees and costs by separate Order. The Receiver is DIRECTED to set
aside the $3400.00 Ferrari seeks in attorneys' fees and costs into an escrow account
within three (3) business days of the sale of each vehicle. See Order for details.
Signed by Judge Mary S. Scriven on 7/27/2020. (GMD) (Entered: 07/27/2020)

 

07/28/2020

ORDER GRANTING 144 AGREED ORDER MODIFYING ASSET FREEZE as to
Defendant Barry Rybicki. See Order for details. Signed by Judge Mary S. Scriven
on 7/28/2020. (GMD) Modified on 7/29/2020. (GMD) (Entered: 07/28/2020)

 

07/28/2020

NOTICE by Burton W. Wiand Of Publication Regarding the Sale of 22706 Gage Loop
#39 in Land O'Lakes, Florida (Attachments: # 1 Exhibit A)(Donlon, Katherine) (Entered:
07/28/2020)

 

07/29/2020

Unopposed MOTION for Miscellaneous Relief, specifically for Entry of Proposed
Agreed Order Extending and Modifying Asset Freeze by Securities and Exchange

Commission. (Attachments: # 1 Text of Proposed Order)(Johnson, Alise} (Entered:
07/29/2020)

 

07/29/2020

io

MEMORANDUM in opposition re 10 Order on Motion for Temporary Restraining Order
filed by Brian Davison. (Attachments: # 1 Exhibit, # 2 Exhibit, # 3 Exhibit, # 4 Exhibit, #
3 Exhibit, # 6 Exhibit)(Davis, Gerald) (Entered: 07/29/2020)

 

07/29/2020

161

ENDORSED ORDER: Public Requests for Remote Access to attend the Show
Cause Hearing scheduled in this matter for Friday, July 31, 2020, at 10:00 AM must
be submitted through the form located on the United States District Court's Middle
District of Florida webpage (https://www.flmd.uscourts.gov/webforms/request-
remote-access-courtroom-proceedings-press-and-public). Requests made after 2:00
PM on Thursday, July 30, 2020, will not be honored. You are hereby reminded that
under Local Rule 4.11(b) the taking of photographs, the operation of recording or
transmission devices, and the broadcasting or televising of proceedings in any
courtroom or hearing room of this Court, or the environs thereof, either while the
Court is in session or at recesses between sessions when Court officials, lawyers,
jurors, witnesses or other persons connected with judicial proceedings of any kind
are present, are prohibited. Additionally, please dress appropriately for the hearing
and DO NOT share the hearing password with anyone. FADLURE TO ADHERE
TO THESE LIMITATIONS MAY RESULT IN SANCTIONS. Signed by Judge
Mary S. Scriven on 7/29/2020. (CAC) (Entered: 07/29/2020)

 

07/30/2020

MOTION for Miguel M. Cordano to appear telephonically MOTION FOR REMOTE
ACCESS ON SHOW CAUSE HEARING SCHEDULED FOR JULY 31, 2020 AT 10:A.M.
by Bank of America, N.A.. (Cordano, Miguel) Motions referred to Magistrate Judge
Anthony E. Porcelli. (Entered: 07/30/2020)

 

07/30/2020

 

 

 

NOTICE of SPECIAL Appearance by Adam A. Schwartzbaum on behalf of Investor

 
Case 4:21-mc-00015-CVE Document 2 Filed in USDC ND/OK on 07/23/21 Page 37 of 91

Plaintiffs' (Schwartzbaum, Adam) (Entered: 07/30/2020)

 

07/30/2020

NOTICE by Burton W. Wiand re 160 Memorandum in opposition (Attachments: # 1
Exhibit 1 - Declaration of Robert Rohr, # 2 Exhibit 2 - Declaration of Maria Yip, #3
Exhibit 3 - Declaration of Tony Kelly Part 1, # 4 Exhibit 3 - Declaration of Tony Keily
Part 2)(Donlon, Katherine) (Entered: 07/30/2020)

 

07/30/2020

165

ENDORSED ORDER DENYING AS MOOT 162 Non-Party, Bank of America,
N.A.'s Motion for Remote Access on Show Cause Hearing Scheduled for July 31,
2020 at 10:00 A.M. In light of the July 29th and July 30th requests from Bank of
America, N.A.'s counsel to join the zoom hearing via the Middle District of Florida's
Request for Remote Access to Courtroom Proceeding form, this Motion is now
moot. Attorneys Miguel M. Cordano and Jaimee L. Braverman will receive the
Zoom hearing login information via email from the Courtroom Deputy. Signed by
Judge Mary S. Scriven on 7/30/2020. (GMD) (Entered: 07/30/2020)

 

07/30/2020

166

ENDORSED ORDER ADVISING that the Receiver's counsel has submitted an
email request to the Courtroom Deputy (CRD) stating the following: "Given the
issues raised in Mr. Davison's untimely opposition filed today, the SEC and the
Receiver would also like for the Receiver's forensic accountant, Maria Yip, to be
able to attend the hearing. It is not anticipated that [she] would be testifying, but
will be available to answer any questions the Court may have. Her email address is
[...]. Thank you." The Court will permit the forensic accountant to occupy one of the
limited spaces available on the videoconference hearing. Ms. Yip will receive the
Zoom hearing login information via email from the Courtroom Deputy. In the
future, however, any substantive requests or communications concerning any
substantive argument or any viewpoint about the timeliness of any pleading should
be made by virtue of a motion and not an ex parte, non-public communication with
the Court through any of its staff. The type of correspondence that would have
sufficed as proper communication with staff in this instance should have been a
straightforward request from counsel to the CRD to please include the forensic
accountant on the roster of hearing participants; no further editorializing was
necessary or appropriate. Signed by Judge Mary S. Scriven on 7/30/2020. (GMD)
(Entered: 07/30/2020)

 

07/31/2020

g

Minute Entry. Proceedings held before Judge Mary S. Scriven: SHOW CAUSE
MOTION HEARING held on 7/31/2020. Court Reporter: David Walker-Collier (KAC)
(Entered: 08/03/2020)

 

08/05/2020

oo

NOTICE by Burton W. Wiand RECEIVER'S NOTICE OF LACK OF BONA FIDE
OFFERS REGARDING THE SALE OF 22706 GAGE LOOP #39 IN LAND O'LAKES,
FLORIDA (Donlon, Katherine) (Entered: 08/05/2020)

 

08/06/2020

bt
NO

NOTICE by Burton W. Wiand re 167 Show Cause HearingMotion Hearing Receiver's
Notice of Filing Information Related to Sales Activity in February 2020 (Attachments: #
1 Exhibit 1, #2 Exhibit 2, # 3 Exhibit 3, # 4 Exhibit 4, # 5 Exhibit 5, # 6 Exhibit 6, #7
Exhibit 7, # 8 Exhibit 8, # 9 Exhibit 9, # 10 Exhibit 10)(Donlon, Katherine) (Entered:
08/06/2020)

 

08/07/2020

iS
io

MOTION for Miscelianeous Relief, specifically Approve Private Sale of Real Property -
6346 Newtown Circle #46A3, Tampa, Florida by Burton W. Wiand. (Attachments: # 1
Exhibit |, #2 Exhibit 2, # 3 Exhibit 3, #4 Exhibit 4, # 5 Exhibit 5, # 6 Exhibit 6)
(Donlon, Katherine) (Entered: 08/07/2020)

 

08/07/2020

ORDER GRANTING 159 ORDER MODIFYING ASSET FREEZE as to Defendant
Barry Rybicki. See Order for details. Signed by Judge Mary S. Scriven on 8/7/2020.
(GMD) (Entered: 08/07/2020)

 

 

 

 

 
Case 4:21-mc-00015-CVE Document 2 Filed in USDC ND/OK on 07/23/21 Page 38 of 91

08/07/2020

B

ORDER ADOPTING 141 Report and Recommendations; GRANTING AS STATED
HEREIN 88 Receiver's First Quarterly Fee Application for Order Awarding Fees,
Costs, and Reimbursement of Costs to Receiver and His Professionals. See Order
for details. Signed by Judge Mary S. Scriven on 8/7/2020. (GMD) Modified on
8/7/2020 (GMD) (Entered: 08/07/2020)

 

08/07/2020

TRANSCRIPT of motion hearing held on July 31, 2020 before District Judge Mary S.
Scriven. Court Reporter David J. Collier, Telephone number (813) 301-5575. Transcript
may be viewed at the court public terminal or purchased through the Court Reporter
before the deadline for Release of Transcript Restriction. After that date it may be
obtained through PACER or purchased through the Court Reporter. Redaction Request
due 8/28/2020, Redacted Transcript Deadline set for 9/8/2020, Release of Transcript
Restriction set for 11/5/2020. (DJC) (Entered: 08/07/2020)

 

08/07/2020

174

NOTICE to counsel of filing of OFFICLAL TRANSCRIPT. The parties have seven (7)
calendar days to file with the court a Notice of Intent to Request Redaction of this
transcript. If no such Notice is filed, the transcript may be made remotely electronically
available to the public without redaction after 90 calendar days. Any party needing a
copy of the transcript to review for redaction purposes may purchase a copy from the
court reporter or view the document at the clerk's office public terminal. Court Reporter:
David Collier. (813) 301-5575. (DJC) (Entered: 08/07/2020)

 

08/10/2020

—
Ka

CASE MANAGEMENT AND SCHEDULING ORDER: Pretrial statement due by
1/14/2022. Jury Trial set for the March 2022 trial term, which commences on
2/28/2022, with a more precise date to follow. Signed by Judge Mary S. Scriven on
8/10/2020. (CRB) (Entered: 08/10/2020)

 

08/10/2020

B

NOTICE by Burton W. Wiand of Publication Regarding the Sale af 6346 Newtown Circle
#46A3 in Tampa, Florida (Attachments: # 1 Exhibit A})(Donlon, Katherine) (Entered:
08/10/2020)

 

08/10/2020

J
~~

MOTION to Dismiss Amended Complaint by Brian Davison. (Attachments: # 1 Exhibit,
# 2 Exhibit, # 3 Exhibit, # 4 Exhibit, # 5 Exhibit)(Davis, Gerald) (Entered: 08/10/2020)

 

08/10/2020

Bs

ANSWER and affirmative defenses with Jury Demand to 138 Amended Complaint by
Barry M. Rybicki.(Fels, Adam) (Entered: 08/10/2020)

 

08/11/2020

B

STATUS report The Receiver's Second Quarterly Status Report by Burton W. Wiand.
(Attachments: # 1 Exhibit 1, # 2 Exhibit 2, # 3 Exhibit 3, #4 Exhibit 4, # 5 Exhibit 5)
(Donlon, Katherine) (Entered: 08/11/2020)

 

08/12/2020

—
oo
io

Unopposed MOTION for Extension of Time to File Response/Reply as to 177 MOTION
to Dismiss Amended Complaint by Securities and Exchange Commission. (Johnson,
Alise) (Entered: 08/12/2020)

 

08/13/2020

—
a]
—

RESPONSE re 169 Notice (Other) filed by Barry M. Rybicki. (Attachments: # 1 Exhibit
] -- Aff. of James Gray)(Fels, Adam) (Entered: 08/13/2020)

 

08/13/2020

at
oe]
th

RESPONSE re 169 Notice (Other) Defendant Brian Davison's Response to the Receiver's
Post-Hearing Submission Regarding Sales Activity in February 2020 by Brian Davison.
(Attachments: # 1 Exhibit 1)(Davis, Gerald) (Entered: 08/13/2020)

 

08/14/2020

E

MOTION for Miscellaneous Relief, specifically Approve Private Sale of Real Property -
1803 Brigadoon Drive, Clearwater, Florida by Burton W. Wiand. (Attachments: # |
Exhibit 1, #2 Exhibit 2, # 3 Exhibit 3, # 4 Exhibit 4, # 5 Exhibit 5)(Donlon, Katherine)
(Entered: 08/14/2020)

 

08/17/2020

 

 

fo.

 

ORDER GRANTING the Commission's request for entry of a preliminary
injunction; WITHDRAWING AS STATED AT THE HEARING 61 the Receiver's

 
Case 4:21-mc-00015-CVE Document 2 Filed in USDC ND/OK on 07/23/21 Page 39 of 91

Motion to Approve Engagement of Real Estate Valuation Consultant, Specifically,
Coldwell Banker; DENYING 81 Defendant Davison's Motion to Clarify Scope of
Receivership; GRANTING 90 the Receiver's Motion to Expand Receivership;
GRANTING AS STATED HEREIN 11) Defendant Davison's Motion to Modify
Agreed Order Modifying Asset Freeze; and DENYING WITHOUT PREJUDICE
145 Investor Plaintiffs' Notice of Special Appearance and Motion for Confirmation
of Unimpeded Right to Prosecute Investor Claims. The Commission is DIRECTED
to file a proposed preliminary injunction Order within fourteen (14) days from the
date of this Order.See Order for details. Signed by Judge Mary S. Scriven on
8/17/2020. (GMD) Modified on 8/18/2020 (GMD). (Entered: 08/17/2020)

 

08/18/2020

185

ENDORSED ORDER GRANTING 180 Plaintiff's Unopposed Motion for Extension
of Time to File Response to Defendant Brian Davison's Motion to Dismiss the
Amended Complaint. Plaintiff shall have up to and including September 8, 2020 to
respond to Defendant Davison's Motion. Signed by Judge Mary S. Scriven on
8/18/2020. (GMD) (Entered: 08/18/2020)

 

08/20/2020

fee
ION

MOTION for Attorney Fees Receiver's Second by Burton W. Wiand. (Attachments: # 1
Exhibit 1 - Fund Accounting Report, # 2 Exhibit 2 - 2nd Status Report, # 3 Exhibit 3 -
Receiver, # 4 Exhibit 4 - WGK Rates, # 5 Exhibit 5 - WGK, # 6 Exhibit 6 - Yip, #7
Exhibit 7 - PDR, # 8 Exhibit 8 - E-Hounds, # 9 Exhibit 9 - RWJ, # 10 Exhibit 10 -
Freeborn, # 11 Exhibit 11 - Baskin)(Donlon, Katherine) Motions referred to Magistrate
Judge Anthony E. Porcelli. (Entered: 08/20/2020)

 

08/21/2020

~~]

NOTICE by Burton W. Wiand re 176 Notice (Other) Re: No Bona Fide Offers or
Oppositions Filed (Attachments: # 1 Exhibit A - Proposed Order)(Donlon, Katherine)
(Entered: 08/21/2020)

 

08/27/2020

oO
joo

NOTICE by Burton W. Wiand Receiver's Notice of Lack of Bona Fide Offers Regarding
the Sale of 1803 Brigadoon Drive, Clearwater, FL (Attachments: # 1 Exhibit A -
Proposed Order)(Donlon, Katherine) (Entered: 08/27/2020)

 

08/28/2020

oo
NO

|

ORDER GRANTING 170 the Receiver's Motion to Approve Private Sale of Real
Property-6346 Newtown Circle #46A3, Tampa, Florida. Signed by Judge Mary S.
Scriven on 8/28/2020. (GMD) (Entered: 08/28/2020)

 

08/28/2020

E

ORDER GRANTING 183 the Receiver's Motion to Approve Private Sale of Real
Property-1803 Brigadoon Drive, Clearwater, Florida. Signed by Judge Mary S.
Scriven on 8/28/2020. (GMD) (Entered: 08/28/2020)

 

08/3 1/2020

S

NOTICE by Securities and Exchange Commission re 184 Order on Motion for
Miscellaneous ReliefOrder on Motion to Amend / Correct / Modify / SupplementOrder
on Motion for Hearing / Settlement Conference / Notice of Filing Proposed Preliminary
Injunction, Asset Freeze and Other Injunctive Relief Order (Attachments: # 1 Text of
Proposed Order)(Johnson, Alise) (Entered: 08/31/2020)

 

08/31/2020

—
Ww

Joint MOTION for Miscellaneous Relief, specifically For Mediation Before a U.S.
Magistrate Judge by Securities and Exchange Commission. (Johnson, Alise) (Entered:
08/3 1/2020)

 

09/01/2020

f

MOTION for Reconsideration re 184 Order on Motion for Miscellaneous ReliefOrder on
Motion to Amend / Correct / Modify / SupplementOrder on Motion for Hearing /
Settlement Conference by Brian Davison. (Davis, Gerald) (Entered: 09/01/2020)

 

09/08/2020

 

 

 

Unopposed MOTION for Miscellaneous Relief, specifically For Entry of Proposed
Agreed Order Modifying Asset Freeze by Securities and Exchange Commission.
(Attachments: # 1 Text of Proposed Order - Agreed Order Modifying Asset Freeze)
(Johnson, Alise) (Entered: 09/08/2020)

 

 
Case 4:21-mc-00015-CVE Document 2 Filed in USDC ND/OK on 07/23/21 Page 40 of 91

09/08/2020

B

RESPONSE to Motion re 177 MOTION to Dismiss Amended Complaint filed by
Securities and Exchange Commission. (Johnson, Alise) (Entered: 09/08/2020)

 

09/09/2020

S

Verified MOTION for Miscellaneous Relief, specifically Approve Private Sale of Real
Property - 4203 West Bay Villa Avenue, Tampa, Florida by Burton W. Wiand.
(Attachments: # 1 Exhibit 1, #2 Exhibit 2, #3 Exhibit 3, # 4 Exhibit 4, # 5 Exhibit 5, #6
Exhibit 6)(Donlon, Katherine) (Entered: 09/09/2020)

 

09/15/2020

RESPONSE in Opposition re 193 MOTION for Reconsideration re 184 Order on Motion
for Miscellaneous ReliefOrder on Motion to Amend / Correct / Modify /
SupplementOrder on Motion for Hearing / Settlement Conference filed by Securities and
Exchange Commission. (Johnson, Alise) (Entered: 09/15/2020)

 

09/17/2020

E

NOTICE by Burton W. Wiand re 196 Verified MOTION for Miscellaneous Relief,
specifically Approve Private Sale of Real Property - 4203 West Bay Villa Avenue,

Tampa, Florida Re: No Bona Fide Offers or Oppositions Filed (Donlon, Katherine)
(Entered: 09/17/2020)

 

09/18/2020

at
KO

MOTION for Miscellaneous Relief, specifically Entry of Proposed Agreed Order
Extending and Modifying Asset Freeze and Notice of Filing by Securities and Exchange
Commission. (Attachments: # 1 Text of Proposed Order)(Johnson, Alise) (Entered:
09/18/2020)

 

09/23/2020

bo
>

ORDER granting 196 Receiver's Verified Motion to Approve Private Sale of Real
Property - 4203 West Bay Villa Avenue, Tampa, Florida. Signed by Judge Mary S.
Scriven on 9/23/2020. (AKJ) (Entered: 09/23/2020)

 

09/24/2020

E

ORDER granting 194 Plaintiff's Notice of Filing and Request for Entry of Proposed
Agreed Order Modifying Asset Freeze and 199 Plaintiff's Notice of Filing and
Request for Entry of Proposed Agreed Order Extending and Modifying Asset
Freeze. Signed by Judge Mary S. Scriven on 9/24/2020. (AKJ) (Entered: 09/24/2020)

 

09/30/2020

ho
Ko

ORDER GRANTING 192 the Parties' Joint Request for Mediation Before U.S.
Magistrate. This case is referred, with His Honor's consent, for a mediation
conference before United States Magistrate Judge Anthony E. Porcelli at a time and
location to be determined by Judge Porcelli. Signed by Judge Mary S. Scriven on
9/30/2020. (APF) (Entered: 09/30/2020)

 

09/30/2020

i]
=
nd

Unopposed MOTION to Modify Asset Freeze by Barry M. Rybicki. (Attachments: # 1
Exhibit A -- Proposed Order)(Fels, Adam) (Entered: 09/30/2020)

 

10/05/2020

P

ORDER GRANTING 203 Defendant Barry Rybicki's Request for Entry of
Proposed Agreed Order Extending and Modifying Asset Freeze. Signed by Judge
Mary S. Scriven on 10/5/2020. (MWC) (Entered: 10/05/2020)

 

10/05/2020

nh
ic
i

ORDER Setting Hearing: Settlement Conference set for 11/13/2020 at 10:00 AM in
Tampa Courtroom 10 A before Magistrate Judge Anthony E. Porcelli. The
Settlement Conference will be conducted via Zoom. See Order for further details.
Signed by Magistrate Judge Anthony E. Porcelli on 10/5/2020. (JMF) (Entered:
10/05/2020)

 

10/08/2020

NOTICE OF RESCHEDULING HEARING: The Settlement Conference previously
scheduled for 11/13/2020 is rescheduled. New scheduling date and time: Settlement
Conference set for 11/20/2020 at 10:00 AM in Tampa Courtroom 10 A before Magistrate
Judge Anthony E. Porcelli. Mediation summaries due on or before 11/13/2020. The
Settlement Conference will be conducted via Zoom, and the new login information will
be sent separately. See prior Order 205 for all other details.(JMF) (Entered: 10/08/2020)

 

 

 

 

 
Case 4:21-mc-00015-CVE Document 2 Filed in USDC ND/OK on 07/23/21 Page 41 of 91

10/20/2020

re
=
I

NOTICE of Appearance by Alejandro O. Soto on behalf of Barry M. Rybicki (Soto,
Alejandro) (Entered: 10/20/2020)

 

10/28/2020

B

Unopposed MOTION for Miscellaneous Relief, specifically to Approve Sale of Personal
Property (High-End Vehicles) by Burton W. Wiand. (Donlon, Katherine) (Entered:
10/28/2020)

 

10/28/2020 209

ho

REPORT AND RECOMMENDATIONS re 186 MOTION for Attorney Fees
Receiver's Second filed by Burton W. Wiand. Signed by Magistrate Judge Anthony
E. Porcelli on 10/28/2020. (JMF) (Entered: 10/28/2020)

 

11/02/2020

tN
—
i]

ORDER GRANTING 208 Receiver's Unopposed Motion to Approve Sale of
Personal Property. Signed by Judge Mary S. Scriven on 11/2/2020. (AKJ) (Entered:
11/02/2020)

 

11/05/2020

iw]

MOTION for Miscellaneous Relief, specifically Notice of Limited Appearance and
Motion to Seek Clarification of the Court's Order Appointing the Receiver by Paul
Wassgren. (Attachments: # 1 Exhibit A - Excerpts from July 31, 2020 Hearing Transcript,
# 2 Exhibit B - Amended Complaint in Mar Case}(Gaugush, Simon) (Entered:
11/05/2020)

 

11/05/2020

Ih
—
Ih

MOTION for Miscellaneous Relief, specifically Motion to Enjoin Parallel EquiAlt-
Related Action by Paul Wassgren. (Attachments: # 1 Exhibit A - Amended Complaint in
Gleinn Case, #2 Exhibit B - Amended Complaint in Mar Case, # 3 Exhibit C -
Complaint in Receiver's California Case)(Gaugush, Simon) (Entered: 11/05/2020)

 

11/10/2020

i)
—
fd

Verified MOTION for Miscellaneous Relief, specifically to Approve the Private Sale of
Real Property - 5324 5th Avenue North, St. Petersburg, Florida by Burton W. Wiand.
(Attachments: # 1 Exhibit 1- PSA Contract and Addendum, # 2 Exhibit 2- BPO- 5324 Sth
Ave N, # 3 Exhibit 3- 5324 STH AVE N_VA Appriasal, # 4 Exhibit 4- 5324 5th Ave N, #
5 Exhibit 5- Notice of Sale and Affidavit of Publication- 5324 Sth Ave, # 6 Exhibit 6-
Proposed Order 5324 5th Avenue North)(Donlon, Katherine) (Entered: 11/10/2020)

 

11/10/2020

tr
2
mK

Verified MOTION for Miscellaneous Relief, specifically to Approve the Private Sale of
Real Property - 6209 2nd Ave North, St. Petersburg, FL by Burton W. Wiand.
(Attachments: # 1 Exhibit 1- 6209 2nd Ave North PSA (fully signed), # 2 Exhibit 2- 6209
2nd Ave N, #3 Exhibit 3- BPO - 6209 2nd Ave N, # 4 Exhibit 4- BPO- 6209 2ND AVE
N, ST PETERSBURG, FL 33710, # 5 Exhibit 5- NOTICE OF SALE- 6209 2nd Avenue
North, # 6 Exhibit 6- Proposed Order- 6209 2nd Avenue North)(Donlon, Katherine)
(Entered: 11/10/2020)

 

11/12/2020

IS
ws

Joint MOTION for Miscellaneous Relief, specifically To Postpone Mediation by
Securities and Exchange Commission. (Johnson, Alise) (Entered: 11/12/2020)

 

11/12/2020

ho
—
oN

MOTION for Reconsideration re 210 Order on Motion for Miscellaneous Relief NON-
PARTY, BANK OF AMERICA, N.A.'S MOTION FOR RECONSIDERATION OF THE
ORDER ON RECEIVER'S UNOPPOSED MOTION TO APPROVE SALE OF
PERSONAL PROPERTY (HIGH-END VEHICLES) AND LIMITED OPPOSITION IN
RESPONSE TO RECEIVER'S MOTION TO APPROVE SALE OF PERSONAL
PROPERTY (HIGH-END VEHICLES) by Bank of America, N.A.. (Attachments: # 1
Exhibit A, # 2 Exhibit B)(Braverman, Jaimee) (Entered: 11/12/2020)

 

11/13/2020

E

STATUS report THE RECEIVER'S THIRD QUARTERLY STATUS REPORT by Burton
W. Wiand. (Attachments: # 1 Exhibit 1 - Fund Accounting Report)(Donlon, Katherine)
(Entered: 11/13/2020)

 

11/13/2020

Nh
joo

MOTION for Attorney Fees Receiver's Third by Burton W. Wiand. (Attachments: # 1
Exhibit 1 - Fund Accounting Report, # 2 Exhibit 2 - 3rd Status Report, # 3 Exhibit 3 -

 

 

 

 
Case 4:21-mc-00015-CVE Document 2 Filed in USDC ND/OK on 07/23/21 Page 42 of 91

Receiver, # 4 Exhibit 4 - WGK Rates, # 5 Exhibit 5 - WGK, # 6 Exhibit 6 - Yip, #7
Exhibit 7 - PDR, # 8 Exhibit 8 - E-Hounds, # 9 Exhibit 9 - RWJ, # 10 Exhibit 10 -
Freeborn)(Donlon, Katherine) Motions referred to Magistrate Judge Anthony E. Porcelli.
(Entered: 11/13/2020)

 

11/16/2020

219

ENDORSED ORDER granting 215 Motion. The Settlement Conference shall be
rescheduled by separate order. Signed by Magistrate Judge Anthony E. Porcelli on
11/16/2020. (SMF) (Entered: 11/16/2020)

 

11/16/2020

NOTICE canceling Settlement Conference scheduled for 11/20/2020. (JMF) (Entered:
11/16/2020)

 

11/18/2020

ORDER GRANTING 213 Receiver's Verified Motion to Approve Private Sale of
Real Property - 5324 Sth Avenue North, St. Petersburg, Florida. Signed by Judge
Mary S. Scriven on 11/18/2020. (AKJ) (Entered: 11/18/2020)

 

11/18/2020

B

STRICKEN PURSUANT TO DKT. 228 ORDER. ORDER GRANTING 214
Receiver's Verified Motion to Approve Private Sale of Real Property - 6209 2nd Ave
North, St. Petersburg, FL. Signed by Judge Mary S. Scriven on 11/18/2020. (AKJ)
Modified on 11/23/2020 (LD), (Entered: 11/18/2020)

 

11/19/2020

Ih
ho
Lad

RESPONSE in Opposition re 212 MOTION to Enjoin Parallel EquiAlt-Related Action
filed by Robert G. Mar. (AG) (Entered: 11/19/2020)

 

11/19/2020

R

MOTION to Stay re 212 MOTION for Miscellaneous Relief, specifically Motion to
Enjoin Paralle] EquiAlt-Related Action and Response to Non-Party Paul Wassgren's
Motion to Enjoin Parallel EquiAlt-Related Action by Burton W. Wiand. (Donlon,
Katherine) (Entered: 11/19/2020)

 

11/19/2020

R

RESPONSE in Opposition re 211 MOTION for Miscellaneous Relief, specifically Notice
of Limited Appearance and Motion to Seek Clarification of the Court's Order Appointing
the Receiver filed by Burton W. Wiand. (Attachments: # ] Exhibit 1)(Donlon, Katherine)
(Entered: 11/19/2020)

 

11/20/2020

No
No
JON

Unopposed MOTION for Miscellaneous Relief, specifically TO CORRECT
SCRIVENER'S ERROR IN ORDER APPROVING THE SALE OF REAL PROPERTY
-- 6209 2ND AVENUE NORTH, ST. PETERSBURG, FLORIDA by Burton W. Wiand.
(Attachments: # 1 Exhibit 1 - Proposed Amended Order)(Donlon, Katherine) (Entered:
11/20/2020)

 

11/20/2020

227

ENDORSED ORDER GRANTING 226 Receiver's Unopposed Motion to Correct
Scrivener's Error in Order Approving the Sale of Real Property -- 6209 2nd Avenue
North, St. Petersburg, Florida. The Clerk is directed to STRIKE the Order
Granting Receiver's Verified Motion to Approve Private Sale of Real Property -
6209 2nd Ave North, St. Petersburg, FL. (Dkt. 222) The Court will enter an
Amended Order by separate notice. (AKJ) (Entered: 11/20/2020)

 

11/20/2020

rm
ho
oo

|

AMENDED ORDER GRANTING 214 Receiver's Verified Motion to Approve
Private Sale of Real Property - 6209 2nd Avenue North, St. Petersburg, Florida.
Signed by Judge Mary S. Scriven on 11/20/2020. (AKJ) (Entered: 11/20/2020)

 

11/23/2020

R

MOTION for Leave to File Other Document :SUBPOENA ON RECEIVER by Investor
Plaintiffs’. (Attachments: # 1 Exhibit A, #2 Exhibit B)(Moskowitz, Adam) (Entered:
11/23/2020)

 

11/24/2020

 

 

he
td
io

 

ORDER CONFIRMING AND ADOPTING 209 Report and Recommendation;
GRANTING 186 Receiver's Second Quarterly Fee Application For Order Awarding
Fees, Costs, and Reimbursement of Costs to Receiver and His Professionals. See

 
Case 4:21-mc-00015-CVE Document 2 Filed in USDC ND/OK on 07/23/21 Page 43 of 91

Order for details. Signed by Judge Mary S. Scriven on 11/24/2020. (AKJ) (Entered:
11/24/2020)

 

11/25/2020 Unopposed MOTION for Miscellaneous Relief, specifically Approve Private Sale of
Real Property - 2236 Gabarone Blvd., Auburndale, FL by Burton W. Wiand.
(Attachments: # 1 Exhibit 1, #2 Exhibit 2, # 3 Exhibit 3, # 4 Exhibit 4, # 5 Exhibit 5, #6

Exhibit 6 - Proposed Order)(Donlon, Katherine) (Entered: 11/25/2020)

E

 

11/25/2020

ho
IN

NOTICE by Burton W. Wiand Of Lack of Bona Fide Offers Regarding The Sale of 6209
2nd Avenue North, St. Petersburg, Florida (Attachments: # 1 Exhibit 1)(Donlon,
Katherine) (Entered: 11/25/2020)

 

11/25/2020

E

NOTICE by Burton W. Wiand Of Lack of Bona Fide Offers Regarding The Sale of 5324
jth Avenue North, St. Petersburg, Florida (Donlon, Katherine) (Entered: 11/25/2020)

 

11/27/2020

No
hod
>

RESPONSE in Opposition re 216 MOTION for Reconsideration re 210 Order on Motion
for Miscellaneous Relief NON-PARTY, BANK OF AMERICA, N.A.'S MOTION FOR
RECONSIDERATION OF THE ORDER ON RECEIVER'S UNOPPOSED MOTION TO
APPROVE SALE OF PERSONAL PROPERTY (HIGH-END VE filed by Burton W.
Wiand. (Donlon, Katherine) (Entered: 11/27/2020)

 

12/02/2020

th
nd
hay

ORDER GRANTING 216 Non-Party, Bank of America, N.A.'s Motion for
Reconsideration of the Order on Receiver's Unopposed Motion to Approve Sale of
Personal Property (High-End Vehicles) and Limited Opposition in Response to
Receiver's Motion to Approve Sale of Personal Property (High-End Vehicles). See
Order for details. Signed by Judge Mary S. Scriven on 12/2/2020. (AKJ) (Entered:
12/02/2020)

 

12/02/2020 ORDER DIRECTING Receiver to advise the Court within seven (7) days of the date
of this Order, of any known liens or encumbrances upon the property, 2236
Gabarone Boulevard, Auburndale, FL and to clarify the name of the buyer. See
Order for details. Signed by Judge Mary S. Scriven on 12/2/2020. (AKJ) (Entered:

12/02/2020)

B

 

12/03/2020

No
pd

ORDER DENYING 193 Defendant Brian Davison's Motion to Reconsider and
Supporting Memorandum of Law. Signed by Judge Mary S. Scriven on 12/3/2020.
(AKJ) (Entered: 12/03/2020)

 

12/03/2020

B

RESPONSE in Opposition re 224 MOTION to Stay re 212 MOTION to Enjoin Parallel
EquiAlt-Related Action. (AG) Modified on 12/4/2020 to correct link to motion. (AG)
(Entered: 12/04/2020)

 

12/07/2020

Ih
Lad
KO

Unopposed MOTION for Extension of Time to File Response/Reply as to 229 MOTION
for Leave to File Other Document :SUBPOENA ON RECEIVER by Burton W. Wiand.
(Donlon, Katherine) (Entered: 12/07/2020)

 

12/08/2020 240 | ENDORSED ORDER GRANTING 239 Receiver's Unopposed Motion for an
Extension of Time to Respond to Investor Plaintiffs' Motion for Leave to Serve
Subpoena on Receiver [Doc. 229]. The Receiver shall have up to and including
December 14, 2020 to respond to Investor Plaintiffs' Motion. Signed by Judge Mary
S. Scriven on 12/8/2020. (AKJ) (Entered: 12/08/2020)

 

12/09/2020

ho

RESPONSE re 236 Order pdf Response to Order Directing Receiver to Provide
Additional Information Regarding the Proposed Sale of 2236 Gabarone Boulevard filed
by Burton W. Wiand. (Donlon, Katherine) (Entered: 12/09/2020)

 

12/09/2020

No
he

NOTICE by Burton W. Wiand Notice of Lack of Bona Fide Offers Regarding the
Proposed Sale of 2236 Gabarone Boulevard, Auburndale, FL (Attachments: # 1 Exhibit
1)(Donlon, Katherine) (Entered: 12/09/2020)

 

 

 

 
Case 4:21-mc-00015-CVE Document 2 Filed in USDC ND/OK on 07/23/21 Page 44 of 91

 

12/14/2020

ORDER GRANTING 231 Receiver's Unopposed Verified Motion to Approve
Private Sale of Real Property -- 2236 Gabarone Boulevard, Auburndale, FL. Signed
by Judge Mary S. Scriven on 12/14/2020. (AKJ) (Entered: 12/14/2020)

 

12/14/2020

ho
ag
t

Unopposed MOTION for Extension of Time to File Response/Reply as to 229 MOTION
for Leave to File Other Document :SUBPOENA ON RECEIVER by Burton W. Wiand.
(Donlon, Katherine) (Entered: 12/14/2020)

 

12/16/2020

245

ENDORSED ORDER GRANTING 244 Receiver's Unopposed Motion for a Further
Extension of Time to Respond to Investor Plaintiffs’ Motion for Leave to Serve
Subpoena on Receiver [Doc. 229]. The Receiver shall have up to and including
December 28, 2020 to respond to Investor Plaintiffs' Motion. Signed by Judge Mary
S. Scriven on 12/16/2020. (AKJ) (Entered: 12/16/2020)

 

12/22/2020

>
rs
ios

NOTICE of Filing Auction Results by Burton W. Wiand. (Donlon, Katherine) Modified
on 12/22/2020 (TDC). (Entered: 12/22/2020)

 

12/28/2020

tt
3

Unopposed MOTION for Extension of Time to File Response/Reply as to 229 MOTION
for Leave to File Other Document :SUBPOENA ON RECEIVER by Burton W. Wiand.
(Donlon, Katherine) (Entered: 12/28/2020)

 

12/28/2020

ENDORSED ORDER GRANTING 247 Receiver's Unopposed Motion for a Further
Extension of Time to Respond to Investor Plaintiffs' Motion for Leave to Serve
Subpoena on Receiver [Doc. 229]. The Receiver shall have up to and including
January 11, 2021 to respond to Investor Plaintiffs' Motion for Leave to Serve
Subpoena on Receiver. Signed by Judge Mary S. Scriven on 12/28/2020. (AKJ)
(Entered: 12/28/2020)

 

01/05/2021

B

REPORT AND RECOMMENDATIONS re 218 MOTION for Attorney Fees
Receiver's Third filed by Burton W. Wiand. Signed by Magistrate Judge Anthony E.
Porcelli on 1/5/2021. (SMF) (Entered: 01/05/2021)

 

01/11/2021

ho
wa
io

Unopposed MOTION for Extension of Time to File Response/Reply as to 229 MOTION
for Leave to File Other Document :Subpoena on Receiver by Burton W. Wiand. (Donlon,
Katherine) Modified on 1/12/2021 (TDC). (Entered: 01/11/2021)

 

01/11/2021

ENDORSED ORDER GRANTING 250 Receiver's Unopposed Motion for a Further
Extension of Time to Respond to Investor Plaintiffs' Motion for Leave to Serve
Subpoena on Receiver [Doc. 229]. Receiver shall have up to and including January
25, 2021 to respond to Investor Plaintiffs' Motion for Leave to Serve Subpoena on
Receiver. Signed by Judge Mary S. Scriven on 1/11/2021. (AKJ) (Entered:
01/11/2021)

 

01/11/2021

ho
La
ho

NOTICE of Dismissal of the Mar Action, Case No. 20-cv-07719-EMC (N.D. Cal.) by
Robert G. Mar re 224 MOTION to Stay re 212 MOTION for Miscellaneous Relief,
specifically Motion to Enjoin Parallel EquiAlt-Related Action and Response to Non-
Party Paul Wassgren's Motion to Enjoin Parallel EquiAlt-Related Action, 212 MOTION
for Miscellaneous Relief, specifically Motion to Enjoin Parallel EquiAlt-Related Action ,
211 MOTION for Miscellaneous Relief, specifically Notice of Limited Appearance and
Motion to Seek Clarification of the Court's Order Appointing the Receiver (JLD)
(Entered: 01/12/2021)

 

01/12/2021

ho
ny
ad

NOTICE of Change of Firm Name and Email Addresses by Burton W. Wiand. (Donlon,
Katherine) Modified on 1/13/2021 (TDC). (Entered: 01/12/2021)

 

01/13/2021

 

 

 

ENDORSED ORDER DENYING AS MOOT 211 Non-Party Paul Wassgren's
Notice of Limited Appearance and Motion to Seek Clarification of the Court's
Order Appointing the Receiver; DENYING AS MOOT 212 Non-Party Paul

 
Case 4:21-mc-00015-CVE Document 2 Filed in USDC ND/OK on 07/23/21 Page 45 of 91

Wassgren's Motion to Enjoin Parallel EquiAlt-Related Action; DENYING AS
MOOT 224 Receiver's Motion for Stay and Response to Non-Party Paul Wassgren's
"Motion To Enjoin Parallel EquiAlt-Related Action." In his recently filed Notice,
(Dkt. 252), Mr. Mar informs the Court that the Mar Action, Case No. 20-cv-07718-
EMC (N.D.Cal.), has been "dismissed without prejudice pursuant to a stipulation
between his counsel and counsel for the [Mar] defendants." In light of the dismissal
of the Mar case, the aforementioned Motions are moot. Signed by Judge Mary S.
Scriven on 1/13/2021. (AKJ) (Entered: 01/13/2021)

 

01/20/2021

MOTION for Miscellaneous Relief, specifically to Approve Investor Clawback Litigation
by Burton W. Wiand. (Attachments: # 1 Exhibit 1)(Donlon, Katherine) (Entered:
01/20/2021)

 

01/25/2021

E

NOTICE of withdrawal of motion by Investor Plaintiffs' re 229 MOTION for Leave to
File Other Document: Subpoena on Receiver filed by Investor Plaintiffs' (Friedman,
Andrew) Modified on 1/26/2021 (TDC). (Entered: 01/25/2021)

 

01/27/2021

257

ENDORSED ORDER DENYING AS MOOT 229 Investor Plaintiffs’ Notice of
Limited Appearance and Motion for Leave to Serve Subpoena on Receiver. In light
of the Notice of Withdrawal of Plaintiffs' Motion for Leave to Serve Subpoena on
Receiver, (Dkt. 256), Investor Plaintiffs' Motion, (Dkt. 229) is denied as moot. Signed
by Judge Mary S. Scriven on 1/27/2021. (AKJ) (Entered: 01/27/2021)

 

01/28/2021

ih
wa
oo

MOTION for Miscellaneous Relief, specifically To Approve Non-Investor Clawback
Litigation by Burton W. Wiand. (Donlon, Katherine) (Entered: 01/28/2021)

 

02/02/2021

B

Verified MOTION for Miscellaneous Relief, specifically To Approve Private Sale of Real
Property - 2111 West Saint Louis Street, Tampa, Florida by Burton W. Wiand.
(Attachments: # 1 Exhibit 1, # 2 Exhibit 2, #3 Exhibit 3, # 4 Exhibit 4, # 5 Exhibit 5, #6
Exhibit 6)(Donlon, Katherine) (Entered: 02/02/2021)

 

02/04/2021

he
io

ORDER ADOPTING 249 Report and Recommendations; GRANTING 218
Receiver's Third Quarterly Fee Application for Order Awarding Fees, Costs, and
Reimbursement of Costs to Receiver and His Professionals. See Order for details.
Signed by Judge Mary S. Scriven on 2/4/2021. (AKJ) (Entered: 02/04/2021)

 

02/04/2021

B

ORDER GRANTING 259 Receiver's Verified Motion for Approval of Private Sale
of Real Property Located in Hillsborough County, Florida - 2111 West Saint Louis
Street, Tampa, Florida. Signed by Judge Mary S. Scriven on 2/4/2021. (AKJ)
(Entered: 02/04/2021)

 

02/05/2021

ho
I)

NOTICE of Limited Appearance by William J. Schifino, Jr on behalf of Fox Rothschild
LLP (Schifino, William) (Entered: 02/05/2021)

 

02/05/2021

B

MOTION to Compel Receiver to Bring Claims Against Movants in This District by Fox
Rothschild LLP. (Attachments: # 1 Exhibit 1, # 2 Exhibit 2, # 3 Exhibit 3, # 4 Exhibit 4)
(Schifino, William) Motions referred to Magistrate Judge Anthony E. Porcelli. (Entered:
02/05/2021)

 

02/05/2021

ho
iON
iS

REQUEST for oral argument re 263 MOTION to Compel Receiver to Bring Claims
Against Movants in This District by Fox Rothschild LLP. (Schifino, William) (Entered:
02/05/2021)

 

02/15/2021

B

STATUS report Receiver's Fourth Quarterly Status Report by Burton W. Wiand.
(Attachments: # 1 Exhibit 1 - Fund Accounting Report)(Donlon, Katherine) (Entered:
02/15/2021)

 

02/15/2021

 

 

ih
iN
iN

 

Fourth MOTION for Attorney Fees Receiver's Fourth Quarterly Fee Application for
Order Awarding Fees, Costs, and Reimbursement of Costs to Receiver and His

 
Case 4:21-mc-00015-CVE Document 2 Filed in USDC ND/OK on 07/23/21 Page 46 of 91

Professionals by Burton W. Wiand. (Attachments: # 1 Exhibit 1 - Fund Accounting
Report, # 2 Exhibit 2 - Receiver, # 3 Exhibit 3 - WKG Rates, # 4 Exhibit 4 - GK, #5
Exhibit 5 - Yip, # 6 Exhibit 6 - PDR, # 7 Exhibit 7 - E-Hounds, # 8 Exhibit 8 - Freeborn,
# 9 Exhibit 9 - Baskin)(Donlon, Katherine) Motions referred to Magistrate Judge
Anthony E. Porcelli. (Entered: 02/15/2021)

 

02/17/2021

eo)
iN
ay

NOTICE by Burton W. Wiand Of Lack of Bona Fide Offers Regarding The Sale of 2111
West Saint Louis Street, Tampa, FL (Attachments: # 1 Exhibit 1)(Donlon, Katherine)
(Entered: 02/17/2021)

 

02/19/2021

he
iN
oo

RESPONSE in Opposition re 263 MOTION to Compel Receiver to Bring Claims Against
Movants in This District filed by Burton W. Wiand. (Attachments: # 1 Exhibit 1 -
Declaration of Receiver)(Donlon, Katherine) (Entered: 02/19/2021)

 

02/19/2021

i)
aN
NO

NOTICE of Filing Clawback/Fraudulent Transfer Cases by Burton W. Wiand. (Donlon,
Katherine) Modified on 2/22/2021 (TDC). (Entered: 02/19/2021)

 

02/19/2021

ho
aI
io

RESPONSE to 263 MOTION to Compel Receiver to bring claims against Movants in
this District by Securities and Exchange Commission. (Johnson, Alise) Motions referred
to Magistrate Judge Anthony E. Porcelli. Modified on 2/23/2021 (TDC). (Entered:
02/19/2021)

 

02/22/2021

Ih
bo

Joint MOTION for Miscellaneous Relief, specifically Leave to File Reply in Support of
Motion to Compel Receiver to Bring Claims Against Movants in this District (on behalf
of Paul Wassgren, Fox Rothschild, and DLA Piper) by Paul Wassgren. (Gaugush, Simon)
(Entered: 02/22/2021)

 

02/25/2021

R

NOTICE of Filing Order of U.S. District Court, Central District of California, Related to
Non-Parties' Motion to Compel by Burton W. Wiand re 263 MOTION to Compel
Receiver to Bring Claims Against Movants in This District. (Attachments: # 1 Exhibit 1)
(Donlon, Katherine) Modified on 2/26/2021 (TDC). (Entered: 02/25/2021)

 

02/25/2021

ho
a]
Lad

SUPPLEMENT re 271 Joint MOTION for Miscellaneous Relief, specifically Leave to
File Reply in Support of Motion to Compel Receiver to Bring Claims Against Movants in
this District (on behalf of Paul Wassgren, Fox Rothschild, and DLA Piper) by Paul
Wassgren. (Attachments: # 1 Exhibit A - USDC CDCA Order Dismissing Receiver's
California Federal Case)(Gaugush, Simon) (Entered: 02/25/2021)

 

03/03/2021

No
sy

REPORT AND RECOMMENDATIONS re 266 Fourth MOTION for Attorney Fees
Receiver's Fourth Quarterly Fee Application for Order Awarding Fees, Costs, and
Reimbursement of Costs to Receiver and His Professionals filed by Burton W. Wiand.
Signed by Magistrate Judge Anthony E. Porcelli on 3/3/2021. (JMF) (Entered:
03/03/2021)

 

03/04/2021

ho
smd
La

RESPONSE in Opposition re 271 Joint MOTION for Miscellaneous Relief, specifically
Leave to File Reply in Support of Motion to Compel Receiver to Bring Claims Against
Movants in this District (on behalf of Paul Wassgren, Fox Rothschild, and DLA Piper)
filed by Burton W. Wiand. (Donlon, Katherine) (Entered: 03/04/2021)

|

 

03/05/2021

No
el
ims

NOTICE by Paul Wassgren re 271 Joint MOTION for Miscellaneous Relief, specifically
Leave to File Reply in Support of Motion to Compel Receiver to Bring Claims Against
Movants in this District (on behalf of Paul Wassgren, Fox Rothschild, and DLA Piper)
Notice of Clarification of Motion to File Reply (on behalf of Paul Wassgren, Fox
Rothschild, and DLA Piper) (Gaugush, Simon) (Entered: 03/05/2021)

 

03/08/2021

Iho
J
PI

ORDER DENYING 177 Defendant Brian Davison's Motion to Dismiss the
Amended Complaint. Signed by Judge Mary S. Scriven on 3/8/2021. (MWC)
(Entered: 03/08/2021)

 

 

 

 

 
 

Case 4:21-mc-00015-CVE Document 2 Filed in USDC ND/OK on 07/23/21 Page 47 of 91

03/10/2021

EE

Unopposed MOTION for Miscellaneous Relief, specifically To Retain Johnson Cassidy
Newlon & Decort as Co-Counsel by Burton W. Wiand. (Donlon, Katherine) (Entered:
03/10/2021)

 

03/26/2021

rh
J
WO

Unopposed MOTION for Extension of Time to File Response/Reply as to 138 Amended
Complaint by Brian Davison. (Davis, Gerald) (Entered: 03/26/2021)

 

03/26/2021

ho
oO
>

NOTICE by Burton W. Wiand re 263 MOTION to Compel Receiver to Bring Claims
Against Movants in This District of Filing Non-Parties' Joint Notice of Motion and
Motion to Stay Proceeding (Attachments: # | Exhibit 1)(Donlon, Katherine) (Entered:
03/26/2021)

 

03/26/2021

281

ENDORSED ORDER GRANTING 279 Defendant Brian Davison's Unopposed
Motion for Extension of Time to File Response to Plaintiff's Amended Complaint.
Defendant Brian Davison shall have up to and including May 13, 2021 to answer
Plaintiff's Amended Complaint. Signed by Judge Mary S. Scriven on 3/26/2021.
(JRF) (Entered: 03/26/2021)

 

03/26/2021

I~)
ee)
1S)

ORDER GRANTING 278 Receiver's Unopposed Motion for Leave to Retain
Johnson Cassidy Newlon & Decort as Co-Counsel. Signed by Judge Mary S. Scriven
on 3/26/2021, (JRF) (Entered: 03/26/2021)

 

03/26/2021

J
oo
hand

MOTION for Miscellaneous Relief, specifically to Expand the Scope of the Receivership
to Include Multiple Units of Real Property and Defunct EquiAlt Entity by Burton W.
Wiand. (Attachments: # 1 Exhibit | - EquiAlt Fund I Articles of Incorporation, #2
Exhibit 2 - EquiAlt Fund Articles of Incorporation, #3 Exhibit 3 - EquiAlt Fund I
Articles of Dissolution, # 4 Exhibit 4 - Crestview tax deed, # 5 Exhibit 5 - Tennis Court
tax deed, # 6 Exhibit 6 - Pitch Pine tax deed, # 7 Exhibit 7 - Maki tax deed, # 8 Exhibit 8
- Pasa Dobles tax deed)(Donlon, Katherine) (Entered: 03/26/2021)

 

03/31/2021

Nh
oo
=

ORDER GRANTING 283 Receiver's Motion to Expand the Scope of the
Receivership to Include Multiple Units of Real Property and Defunct Equialt Entity.
Signed by Judge Mary S. Scriven on 3/31/2021. (JRF) (Entered: 03/31/2021)

 

04/01/2021

Ih
oO
i

Unopposed MOTION for Miscellaneous Relief, specifically to Approve Private Sale of
Real Property - 3914 1/2 North Ridge Avenue, Tampa, Florida by Burton W. Wiand.
(Attachments: # | Exhibit 1, #2 Exhibit 2, # 3 Exhibit 3, #4 Exhibit 4, # 5 Exhibit 5)
(Donlon, Katherine) (Entered: 04/01/2021)

 

04/01/2021

B

ORDER GRANTING 285 Receiver's Verified Unopposed Motion to Approve
Private Sale of Real Property - 3914 North Ridge Avenue, Tampa, Florida. Signed
by Judge Mary S. Scriven on 4/1/2021. (JRF) (Entered: 04/01/2021)

 

04/05/2021

to
oO
I

MOTION for Miscellaneous Relief, specifically Carve-Out of Funds by Barry M.
Rybicki. (Attachments: # 1 Text of Proposed Order)(Fels, Adam) (Entered: 04/05/2021)

 

04/06/2021

ho
oO

ORDER ADOPTING 274 Report and Recommendations; GRANTING
266Receiver's Fourth Quarterly Fee Application for Order Awarding Fees, Costs,
and Reimbursement of Costs to Receiver and His Professionals. See Order for
details. Signed by Judge Mary S. Scriven on 4/6/2021.(JRF) (Entered: 04/06/2021)

 

04/08/2021

NOTICE of Appearance by Stanley T. Padgett on behalf of Brian Davison (Padgett,
Stanley) (Entered: 04/08/2021)

 

04/09/2021

 

 

ENDORSED ORDER GRANTING 271 Motion for Leave to File Reply in Support
of Motion to Compel Receiver to Bring Claims Against Movants in This District.
Non-Parties Fox Rothschild LLP, DLA Piper LLP (US), and Paul Wassgren shall
have up to and including three (3) days from the date of this Order to file a Reply,

 
Case 4:21-mc-00015-CVE Document 2 Filed in USDC ND/OK on 07/23/21 Page 48 of 91

which shall not exceed ten (10) pages. Signed by Judge Mary S. Scriven on 4/9/2021.
(JRF) (Entered: 04/09/2021)

 

04/09/2021

Unopposed MOTION for Miscellaneous Relief, specifically for an Extension of Time to
Disclose Experts’ Reports by Securities and Exchange Commission. (Johnson, Alise)
(Entered: 04/09/2021)

 

04/12/2021

REPLY to Response to Motion re 270 MOTION to Compel Receiver to bring claims
against Movants in this District , 263 MOTION to Compel Receiver to Bring Claims
Against Movants in This District filed by DLA Piper LLP, Fox Rothschild LLP, Paul
Wassgren. (Bentley, Arthur) (Entered: 04/12/2021)

 

04/14/2021

293

ENDORSED ORDER GRANTING 291 Plaintiff's Unopposed Motion for an
Extension of Time to Disclose Experts' Reports. The deadlines for disclosure of
expert reports for Plaintiff and Defendants are extended to June 14, 2021 and July
14, 2021, respectively. Signed by Judge Mary S. Scriven on 4/14/2021. (IRF)
(Entered: 04/14/2021)

 

04/14/2021

NOTICE by Burton W. Wiand of Lack of Bona Fide Offers - 3914 N. Ridge Avenue
(Attachments: # 1 Exhibit 1 - Affidavit of Publication)(Donlon, Katherine) (Entered:
04/14/2021)

 

04/19/2021

Unopposed MOTION for Miscellaneous Relief, specifically Approve Retention of
Valuation Consultant (Coldwell Banker) by Burton W. Wiand. (Attachments: # 1 Exhibit
A - Coldweil Banker Proposal)(Donlon, Katherine) (Entered: 04/19/2021)

 

04/19/2021

R

RESPONSE re 287 MOTION for Miscellaneous Relief, specifically Carve-Out of Funds
filed by Securities and Exchange Commission. (Johnson, Alise) (Entered: 04/19/2021)

 

04/23/2021

R

NOTICE by DLA Piper LLP, Fox Rothschild LLP, Paul Wassgren re 263 MOTION to
Compel Receiver to Bring Claims Against Movants in This District of Orders Related to
Non-Parties' Motion to Compel (Attachments: # 1 Exhibit A, # 2 Exhibit B)(Gaugush,
Simon) (Entered: 04/23/2021)

 

05/05/2021

Joint MOTION for Miscellaneous Relief, specifically Joint Request for Mediation Before
U.S. Magistrate Judge by Barry M. Rybicki. (Fels, Adam) (Entered: 05/05/2021)

 

05/06/2021

ENDORSED ORDER GRANTING 295 Receiver's Unopposed Motion to Approve
Engagement of Real Estate Valuation Consultant, Specifically, Coldwell Banker. The
Receiver is authorized to retain Coldwell Banker for the limited purpose of
providing proper market valuation services of the Receivership Entities. The Court
approves the fee arrangement attached to the Motion and finds that arrangement to
be fair and reasonable and in the best interests of the Receivership entities. Signed

by Judge Mary S. Scriven on 5/6/2021. (JRF) (Entered: 05/06/2021)

 

05/07/2021

>
io

ORDER REFERRING MOTION: 298 Joint Request for Mediation Before U.S.
Magistrate. Signed by Judge Mary S. Scriven on 5/7/2021. (JRF) Motions referred
to Magistrate Judge Anthony E. Porcelli. (Entered: 05/07/2021)

 

05/07/2021

301

ENDORSED ORDER granting 298 Motion. The Settlement Conference will be
scheduled by separate order. Signed by Magistrate Judge Anthony E. Porcelli on
5/7/2021. (JMF) (Entered: 05/07/2021)

 

05/07/2021

8

ORDER Setting Hearing: Settlement Conference set for 5/19/2021 at 10:00 AM in
Tampa Courtroom 10 A before Magistrate Judge Anthony E. Porcelli. The Zoom
login information will be sent separately. See Order for further details. Signed by
Magistrate Judge Anthony E. Porcelli on 5/7/2021. (JMF) (Entered: 05/07/2021)

 

 

05/07/2021

 

wd
(ve)

 

Unopposed MOTION for Miscellaneous Relief, specifically Motion to Approve Sale of

 

<
Case 4:21-mc-00015-CVE Document 2 Filed in USDC ND/OK on 07/23/21 Page 49 of 91

Real Property - 2 Bahama Circle by Burton W. Wiand. (Attachments: # 1 Exhibit 1, #2
Exhibit 2, #3 Exhibit 3, # 4 Exhibit 4, # 5 Exhibit 5)(McKinley, Robert) (Entered:
05/07/2021)

 

05/11/2021

tad
io
rq

Unopposed MOTION for Miscellaneous Relief, specifically Approve Settlement with
Putnam Leasing Related to 2018 Pagani Huayra by Burton W. Wiand. (Donlon,
Katherine) (Entered: 05/11/2021)

 

05/11/2021

nd
wa

Joint MOTION for Miscellaneous Relief, specifically to Postpone Mediation currently
scheduled before U.S. Magistrate Judge Anthony Porcelli on May 19, 2021 fo a Jater
date by Securities and Exchange Commission. (Johnson, Alise) (Entered: 05/11/2021)

 

05/12/2021

306

NOTICE canceling Settlement Conference scheduled for 5/19/2021. (JMF) (Entered:
05/12/2021)

 

05/12/2021

307

ENDORSED ORDER granting 305 Motion. The settlement conference will be
rescheduled upon renewed motion by the parties. Signed by Magistrate Judge
Anthony E. Porcelli on 5/12/2021. (JMF) (Entered: 05/12/2021)

 

05/14/2021

und
=]
oo

Unopposed MOTION for Miscellaneous Relief, specifically to Modify Asset Freeze to
Close Davison's Bank of America Safe Deposit Box by Burton W. Wiand. (Attachments:
# J Exhibit 1, #2 Exhibit 2, # 3 Exhibit 3)(Donlon, Katherine) (Entered: 05/14/2021)

 

05/18/2021

ad
NO

ORDER GRANTING 304 the Receiver's Unopposed Motion to Approve Settlement
with Putnam Leasing Related to 2018 Pagani Huayra. Signed by Judge Mary S.
Scriven on 5/18/2021. (JRF) (Entered: 05/18/2021)

 

05/19/2021

E

NOTICE by Burton W. Wiand re 303 Unopposed MOTION for Miscellaneous Relief,
specifically Motion to Approve Sale of Real Property - 2 Bahama Circle Re: No Bona
Fide Offers or Oppositions Filed (Attachments: # 1 Exhibit 1 - Affidavit of Publication)
(McKinley, Robert) (Entered: 05/19/2021)

 

05/19/2021

es)
—
ane

Unopposed MOTION to Stay Case against Defendant Brian Davison for 90 Days to
Allow SEC Commissioners to Consider Proposed Settlement with Defendant Brian
Davison by Securities and Exchange Commission. (Johnson, Alise) (Entered:
05/19/2021)

 

05/19/2021

a
(Se)

Unopposed MOTION for Miscellaneous Relief, specifically to Approve Settlement of
Investor Clawback Claims by Burton W. Wiand. (Attachments: # 1 Exhibit 1)(Donlon,
Katherine) (Entered: 05/19/2021)

 

05/19/2021

E

ORDER GRANTING 308 The Receiver's Unopposed Motion to Modify Asset
Freeze to Close Davison's Bank of America Safe Deposit Box. Signed by Judge Mary
S. Scriven on 5/19/2021. (JRF) (Entered: 05/19/2021)

 

05/20/2021

tad
rs

ORDER GRANTING 303 Receiver's Verified Unopposed Motion to Approve
Private Sale of Real Property - 2 Bahama Circle, Tampa, Florida. Signed by Judge
Mary S. Scriven on 5/20/2021. (JRF) (Entered: 05/20/2021)

 

05/20/2021

E

Unopposed MOTION for Extension of Time to File Quarterly Status Report and
Quarterly Fee Application until June 2, 2021 by Burton W. Wiand. (Donton, Katherine)
(Entered: 05/20/2021)

 

05/23/2021

STRIKEN. NOTICE by Brian Davison of Subpoenas Duces Tecum (Padgett, Stanley)
NOTE: Discovery, image removed, counsel notified. Modified on 5/24/2021 (LD). (LD).
(Entered: 05/23/2021)

 

05/24/2021

 

 

 

ENDORSED ORDER GRANTING 315 the Receiver's Unopposed Motion for
Extension Until June 2, 2021 of Deadline to File Quarterly Status Report and

 
Case 4:21-mc-00015-CVE Document 2 Filed in USDC ND/OK on 07/23/21 Page 50 of 91

Quarterly Fee Application. The Receiver shall have up to and including June 2,
2021 to file its Quarterly Status Report and Quarterly Fee Application. Signed by
Judge Mary S. Scriven on 5/24/2021. (JRF) (Entered: 05/24/2021)

 

05/25/2021

and
—s
oo

ORDER GRANTING 311 Plaintiff's Unopposed Motion to Stay Case for 90 Days to
Allow SEC Commissioners to Consider Proposed Settlement with Defendant Brian
Davison. See Order for details. Signed by Judge Mary S. Scriven on 5/25/2021.
(JRF) (Entered: 05/25/2021)

 

06/01/2021

and
pais
NO

STATUS report Fifth Quarterly by Burton W. Wiand. (Attachments: # 1 Exhibit 1)
(Donlon, Katherine) (Entered: 06/01/2021)

 

06/01/2021

Ld
io

MOTION for Attorney Fees RECEIVER'S FIFTH QUARTERLY FEE APPLICATION
FOR ORDER AWARDING FEES, COSTS, AND REIMBURSEMENT OF COSTS TO
RECEIVER AND HIS PROFESSIONALS by Burton W. Wiand. (Attachments: # | Exhibit
1 - Accounting Report, # 2 Exhibit 2 - EquiAlt Receiver Bill, #3 Exhibit 3 - Receiver
Investors, # 4 Exhibit 4 - Receiver Family Tree, # 5 Exhibit 5 - GK Rates, # 6 Exhibit 6 -
Legal Team Main, # 7 Exhibit 7 - Legal Team Investors, # 8 Exhibit 8 - Legal Team
Family Tree, #9 Exhibit 9 - JCND SEC v. Davison, # 10 Exhibit 10 - JCOND Recovery
from Investors, # 11 Exhibit 11 - JCND Wiand v. Family Tree, # 12 Exhibit 12 - Yip &
Assoc, # 13 Exhibit 13 - PDR, # 14 Exhibit 14 - E-hounds, # 15 Exhibit 15- Freeborn, #
16 Exhibit 16 - Baskin)(Donlon, Katherine) Motions referred to Magistrate Judge
Anthony E. Porcelli. (Entered: 06/01/2021)

 

06/02/2021

Joint MOTION for Miscellaneous Relief, specifically Mediation before US Magistrate
Judge by Barry M. Rybicki. (Soto, Alejandro) (Entered: 06/02/2021)

 

06/07/2021

322

ENDORSED ORDER granting 321 Motion. The settlement conference will be
rescheduled by separate order. Signed by Magistrate Judge Anthony E. Porcelli on
6/7/2021. (SMF) (Entered: 06/07/2021)

 

06/07/2021

nd
ed
fund

ORDER Setting Hearing: Zoom Settlement Conference set for 6/28/2021 at 11:00
AM in Tampa Courtroom 10 A before Magistrate Judge Anthony E. Porcelli The
parties will receive an e-mail with the Zoom information for joining the settlement
conference. See Order for further details. Signed by Magistrate Judge Anthony E.
Porcelli on 6/7/2021. (SMF) (Entered: 06/07/2021)

 

06/08/2021

laa
ho
=

Unopposed MOTION for Miscellaneous Relief, specifically for Partial Relief from Case
Management and Scheduling Order Regarding Attendance at Mediation by Securities and
Exchange Commission. (Johnson, Alise) (Entered: 06/08/2021)

 

06/08/2021

we
wn

Unopposed MOTION for Extension of Time to Complete Discovery Deadlines by
Securities and Exchange Commission. (Johnson, Alise) Motions referred to Magistrate
Judge Anthony E. Porcelli, (Entered: 06/08/2021)

 

06/09/2021

Land
bo
IN

Unopposed MOTION for Miscellaneous Relief, specifically to Approve Sale of Personal
Property - 2018 Pagani Huayra by Burton W. Wiand. (Donlon, Katherine) (Entered:
06/09/2021)

 

06/10/2021

Rnd
th
I~

ORDER REFERRING MOTION: 324 Plaintiff's Unopposed Motion for Partial
Relief from Case Management and Scheduling Order Regarding Attendance at
Mediation Signed by Judge Mary S. Scriven on 6/10/2021. (JRF) Motions referred
to Magistrate Judge Anthony E. Porcelli. (Entered: 06/10/2021)

 

 

06/10/2021

 

328

 

ENDORSED ORDER GRANTING 325 Plaintiff's Unopposed Motion for an
Extension of Discovery Deadlines. The deadline for non-expert discovery is extended
to September 3, 2021, and the deadline to file dispositive and Daubert motions is
November 1, 2021. The deadlines for disclosure of expert reports for Plaintiff and

 
Case 4:21-mc-00015-CVE Document 2 Filed in USDC ND/OK on 07/23/21 Page 51 of 91

Defendants are extended to September 14, 2021 and September 30, 2021,
respectively. Signed by Judge Mary S. Scriven on 6/10/2021. (JRF) (Entered:
06/10/2021)

 

06/10/2021

(we)
wo

ORDER REFERRING MOTION: 287 Defendant Barry Rybicki's Notice of Filing
and Motion for Entry of Proposed Order Extending and Modifying Asset Freeze.
Signed by Judge Mary S. Scriven on 6/10/2021. (JRF) Motions referred to
Magistrate Judge Anthony E. Porcelli. (Entered: 06/10/2021)

 

06/10/2021

330

ENDORSED ORDER DENYING AS MOOT 255 the Receiver's Motion to Approve
Investor Clawback Litigation; DENYING AS MOOT 2358 the Receiver's Motion to
Approve Non-Investor Clawback Litigation. In light of Receiver's having filed a
Notice of Filing Clawback/Fraudulent Transfer Cases, (Dkt. 269), informing the
Court that the litigation referenced in the Motions has commenced, the Motions are
denied as moot. Signed by Judge Mary S. Scriven on 6/10/2021. (SRF) (Entered:
06/10/2021)

 

06/10/2021

ENDORSED ORDER DIRECTING the Receiver to file an exemplar settlement
agreement for which he seeks approval in his Unopposed Motion to Approve
Settlement of Investor Clawback Claims, (Dkt. 312). If necessary, the agreement
may be filed UNDER SEAL. Signed by Judge Mary S. Scriven on 6/10/2021. (IRF)
(Entered: 06/10/2021)

 

06/10/2021

332

ENDORSED ORDER granting 324 Motion. The Securities and Exchange
Commission may appear at the settlement conference through trial counsel assigned
to this case. Signed by Magistrate Judge Anthony E. Porcelli on 6/10/2021. (JMF)
(Entered: 06/10/2021)

 

06/16/2021

nd
ed

3

NOTICE by Burton W. Wiand re 331 Order of Filing Exemplar Settlement Agreement
(Donlon, Katherine) (Entered: 06/16/2021)

 

06/16/2021

ad
ua
-

 

Unopposed MOTION for Miscellaneous Relief, specifically to Approve Settlement in
Non-Investor Clawback Claim (Edgar Lozano/GIA LLC) by Burton W. Wiand.
(Attachments: # ] Exhibit 1)(Donlon, Katherine) (Entered: 06/16/2021)

 

06/16/2021

hand
nd
ha

Unopposed MOTION for Miscellaneous Relief, specifically to (1) Approve Procedure to
Administer Claims and Proof of Claim Form, (2) Establish Deadline for Filing Proof of
Claim Forms, (3) Permit Notice by Mail and Publication, and (4) Approve Retention of
Omni Agent Solutions by Burton W. Wiand. (Attachments: # 1 Exhibit 1 - Proposed
Proof of Claim Form, # 2 Exhibit 2 - Proposed Claims Process Instructions, # 3 Exhibit 3
- Proposed Notice of Claims Process for publication, # 4 Exhibit 4 - Omni Services &
Experience, # 5 Exhibit 5 - Omni Executed Agreement)(Donlon, Katherine) (Entered:
06/16/2021)

 

06/21/2021

we
had
JON

ORDER DENYING 263 the Movants Fox Rothschild LLP, DLA Piper LLP, and
Paul Wassgren's Motion te Compel Receiver to Bring Claims Against Movants in
This District. Signed by Judge Mary S. Scriven on 6/21/2021. (JRF) (Entered:
06/21/2021)

 

06/23/2021

ad
hso
~~

Unopposed MOTION for Miscellaneous Relief, specifically to Approve Sale of Real
Property Via Online Auction by Burton W. Wiand. (Attachments: # ] Exhibit 1)(Donlon,
Katherine) (Entered: 06/23/2021)

 

06/24/2021

nd
Rad
joo

Unopposed MOTION for Miscellaneous Relief, specifically for Release from Attendance
at Settlement Conference by Burton W. Wiand. (Donlon, Katherine) (Entered:
06/24/2021)

 

06/25/2021

 

 

(es)
La
NO

 

ORDER GRANTING 326 the Receiver's Unopposed Motion to Approve Sale of

 
Case 4:21-mc-00015-CVE Document 2 Filed in USDC ND/OK on 07/23/21 Page 52 of 91

Personal Property - 2018 Pagani Huayra. Signed by Judge Mary S. Scriven on
6/25/2021. (SRF) (Entered: 06/25/2021)

 

06/25/2021 340 | ENDORSED ORDER granting 338 Motion for Release from Attendance at
Settlement Conference. The Receiver is excused from attending the settlement
conference. Signed by Magistrate Judge Anthony E. Porcelli on 6/25/2021. (JMF)
(Entered: 06/25/2021)

 

06/28/2021 341 | Minute Entry. Virtual Proceedings held before Magistrate Judge Anthony E. Porcelli:
SETTLEMENT CONFERENCE held on 6/28/2021. (LV) (Entered: 06/29/2021)

 

07/01/2021 342 | Unopposed MOTION to File Excess Pages Motion for Leave to File a Motion in Excess
of Twenty-Five Pages by Burton W. Wiand. (Donlon, Katherine) (Entered: 07/01/2021)

 

07/06/2021 343 | ENDORSED ORDER GRANTING 342 the Receiver's Unopposed Motion for Leave
to File a Motion in Excess of Twenty-Five Pages. The Receiver's Unopposed Motion
to Pool the Assets and Liabilities of the Receivership Entities shall not exceed thirty-
two (32) pages in length, exclusive of cover pages, table of contents, and table of
authorities. Signed by Judge Mary S. Scriven on 7/6/2021. (JRF) (Entered:
07/06/2021)

 

07/06/2021

we)
p

Unopposed MOTION for Miscellaneous Relief, specifically to Pool the Assets and
Liabilities of the Receivership Entities by Burton W. Wiand. (Attachments: # ] Exhibit 1-
Intercompany Transfers Diagram, # 2 Exhibit 2- Property Transfer Summary, # 3 Exhibit
3- 128 Biscayne Expenditures Exhibit, # 4 Exhibit 4 - 305 Bosphorous Expenditures, # 5
Exhibit 5- NY Condo Exhibit, # 6 Exhibit 6- Email and Attached Insurance Bill., # 7
Exhibit 7- Re_ EANY, # 8 Exhibit 8- Fox Rothschild Bill for NY Condo, # 9 Exhibit 9-
1214 Majorie Property Appraiser Information, # 10 Exhibit 10- Quit Claim Deeds)
(McKinley, Robert) (Entered: 07/06/2021)

 

07/08/2021

wey
t
on

Unopposed MOTION for Miscellaneous Relief, specifically Receiver's Unopposed
Motion for Reappointment by Burton W. Wiand. (Donlon, Katherine) (Entered:
07/08/2021)

 

07/08/2021

we
rs
ON

ORDER GRANTING 334 the Receiver's Unopposed Motion to Approve Settlement
of Non-Investor Clawback Claim. See Order for details. Signed by Judge Mary S.
Scriven on 7/8/2021. (JRF) (Entered: 07/08/2021)

|

 

07/08/2021

&

ORDER GRANTING 335 the Receiver's Unopposed Motion to (1) Approve
Procedure to Administer Claims and Proof of Claim Form, (2) Establish Deadline
for Filing Proof of Claim Forms, (3) Permit Notice by Mail and Publication, and (4)
Approve the Retention of Omni Agent Solutions. See Order for details. Signed by
Judge Mary S. Scriven on 7/8/2021. (JRF) (Entered: 07/08/2021)

 

07/08/2021

td
rs
oe

Unopposed MOTION for Miscellaneous Relief, specifically to Approve Settlement of
Investor Clawback Claims (Second) by Burton W. Wiand. (Attachments: # 1 Exhibit 1, #
2 Exhibit 2)(Donlon, Katherine) (Entered: 07/08/2021)

 

07/14/2021

&

ORDER GRANTING 337 the Receiver's Unopposed Motion to Approve Sale of
Real Property Via Online Auction. See Order for details. Signed by Judge Mary S.
Scriven on 7/14/2021. (JRF) (Entered: 07/14/2021)

 

07/16/2021

to
wal
io

ORDER GRANTING 345 the Receiver's Unopposed Motion for Reappointment.
See Order for details. Signed by Judge Mary S. Scriven on 7/16/2021. (Attachments:
# 1 Exhibit) (JRF) Modified on 7/16/2021 (JRF). (Entered: 07/16/2021)

 

 

 

 

 

 

 
Case 4:21-mc-00015-CVE Document 2 Filed in USDC ND/OK on 07/23/21 Page 53 of 91

PACER Service Center

Transaction

07/19/2021 10:16:20
Cede:

:20-cv-00325-MSS-

.00

 
Case 4:21-mc-00015-CVE Document 2 Filed in USDC ND/OK on 07/23/21 Page 54 of 91
Case 8:20-cv-00325-MSS-AEP Documenti138 Filed 07/09/20 Page 1 of 38 PagelD 2968

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA

CASE NO. 8:20-cv-00325-MSS-AEP
SECURITIES AND EXCHANGE COMMISSION,

Plaintiff,
Vv.

BRIAN DAVISON,
BARRY M. RYBICKI,
EQUIALT LLC,
EQUIALT FUND, LLC,
EQUIALT FUND II, LLC,
EQUIALT FUND IT, LLC,
EA SIP, LLC,
Defendants, and

128 E. DAVIS BLVD, LLC,

310 78TH AVE, LLC,

551 3D AVES, LLC,

604 WEST AZEELE, LLC,

2101 W. CYPRESS, LLC,

2112 W. KENNEDY BLVD, LLC,

5123 E. BROADWAY AVE, LLC,
BLUE WATERS TI, LLC,

BNAZ, LLC,

BR SUPPORT SERVICES, LLC,
BUNGALOWS TI, LLC,

CAPRI HAVEN, LLC,

EA NY, LLC,

EQUIALT 519 3RD AVE S., LLC,
MCDONALD REVOCABLE LIVING TRUST,
SILVER SANDS TI, LLC,

TB OLDEST HOUSE EST. 1842, LLC,

Relief Defendants.

Neem” em Semmae” SemeNmee/ “eee “amet” Nome emer Semper eee’ Nee Ngee” Nee” Neue” Ne Nome Nm’ Nee Nem’ Neem” Nome Num Sue” Nace” See See” ne” eee ee Nee”

 

AMENDED COMPLAINT FOR INJUNCTIVE AND OTHER RELIEF AND
DEMAND FOR JURY TRIAL

Plaintiff Securities and Exchange Commission (“Commission”) alleges:
Case 4:21-mc-00015-CVE Document 2 Filed in USDC ND/OK on 07/23/21 Page 55 of 91
Case 8:20-cv-00325-MSS-AEP Document 138 Filed 07/09/20 Page 2 of 38 PagelD 2969

1. INTRODUCTION

1. The Commission brings this emergency action to halt an ongoing fraud
conducted by EquiAlt LLC (“EquiAlt”), a private real estate investment company.
Beginning in 2011 to the present, Defendants EquiAlt, Brian Davison (“Davison”) and
Barry Rybicki (“Rybicki”) conducted a scheme to defraud, raising more than $170 million
from over 1,100 investors nationwide, many of them elderly, through fraudulent
unregistered securities offerings. Defendants promised investors that substantially all of
their money would be used to purchase real estate in distressed markets in the United States
and their investments would yield generous returns. Instead, EquiAlt, Davison, and
Rybicki misappropriated millions in investor funds for their personal benefit.

2. Despite receiving over $170 million in investor funds, the revenues generated
by EquiAlt’s real estate portfolio have been significantly less than the amounts of interest
owed to investors. Without sufficient revenues to pay the money owed to investors, the
Defendants, in classic Ponzi scheme fashion, resorted to using new investor money to pay
the returns promised to existing investors. Meanwhile, Davison and Rybicki paid
themselves millions from the EquiAlt companies and spent this money on luxury
automobiles, fine jewelry and chartering private jets, among other expenditures.

3. In addition to conducting a Ponzi scheme and misappropriating investor money,
Davison and Rybicki made material misrepresentations and omissions in order to sell the
investments to investors. The investments—unregistered securities in the form of
debentures issued by four real estate investment funds managed by EquiAlt—were falsely

touted to investors as “secure,” “safe,” “low risk,” and “conservative.” Davison and
Case 4:21-mc-00015-CVE Document 2 Filed in USDC ND/OK on 07/23/21 Page 56 of 91
Case 8:20-cv-00325-MSS-AEP Document 138 Filed 07/09/20 Page 3 of 38 PagelD 2970

Rybicki also falsely touted that the investments had earned millions of dollars in profits,
all the time knowing that since at least 2016 the investment funds’ revenues failed to cover
even their own expenses. Moreover, Davison and Rybicki paid significant sales
commissions to numerous unregistered sales agents who sold investments to unaccredited
and unsophisticated investors in various states.

4, At all times relevant to the allegations herein, Davison and Rybicki exercised
control over the business operations of EquiAlt and its four real estate investment funds:
EquiAlt Fund, LLC (“Fund 1”), EquiAlt Fund II, LLC (“Fund 2”), EquiAlt Fund III (“Fund
3”), and EA SIP, LLC (“EA SIP Fund”) (collectively the “Funds”). Although their
responsibilities overlapped to some extent, Davison primarily controlled the accounting,
finances, bank accounts, and real estate strategy. Rybicki primarily controlled
communications with investors, marketing, debenture terms, fundraising, and the
relationship with and commission payments made to unregistered sales agents. Rybicki
also executed agreements with investors, including debentures and subscription
agreements containing numerous representations and warranties. The two principals
communicated frequently about the Funds’ operations, and worked jointly on the Funds’
strategic planning and administration.

5. Investor money has been misused, commingled, and misappropriated in several
distinct ways, including (a) money from one Fund used to purchase real estate for another
Fund or for third party entities owned by Davison; (b) money from one Fund used to pay
investors in another Fund; (c) substantial undisclosed commissions paid to unregistered

sales agents; (d) substantial undisclosed fees such as due diligence fees, management fees,
Case 4:21-mc-00015-CVE Document 2 Filed in USDC ND/OK on 07/23/21 Page 57 of 91
Case 8:20-cv-00325-MSS-AEP Document 138 Filed 07/09/20 Page 4 of 38 PagelD 2971

success fees, auction fees, underwriting fees, and purchase discount fees paid to EquiAlt
and Davison; and (e) substantial improper distributions of cash to Davison and Rybicki in
“bonuses” and “principal return.” As a result of this misuse and misappropriation of
millions of dollars of investor funds, Fund 1, Fund 2, and the EA SIP Fund are in a
precarious financial condition.

6. The combined assets of EquiAlt and its three active funds (Fund 1, Fund 2, and
the EA SIP Fund) are insufficient to repay the principal and interest owed to investors.
EquiAlt has many debentures for which the maturity date has already passed that continue
to accumulate on a month-to-month basis. By December 2019, the three active Funds had
issued debentures that had matured totaling $39.7 million in principal and interest. As of
December 2019, the combined current assets of EquiAlt and the three active Funds were
insufficient to repay the principal and interest owed to investors for the debentures that had
matured. By December 2020, matured debentures will accumulate to approximately $68.9
million in principal and interest. Thus, the combined assets of the three active Funds are
insufficient to pay investors the principal and interest that will be owed to them at the end
of this year.

7. As aresult of the conduct alleged in this Amended Complaint, all the Defendants
violated Sections 5(a) and 5(c) of the Securities Act of 1933 (“Securities Act”), 15 U.S.C.
§§ 77e(a) and 77e(c); Section 17(a)(2) of the Securities Act, 15 U.S.C. § 77q(a); and
Section 10(b) of the Securities Exchange Act of 1934 (“Exchange Act”), 15 U.S.C. §
78j(b), and Exchange Act Rule 10b-5, 17 C.F.R. § 240.10b-5. Defendants Davison and

Rybicki also, directly and indirectly, violated the anti-fraud provisions of the Exchange
Case 4:21-mc-00015-CVE Document 2 Filed in USDC ND/OK on 07/23/21 Page 58 of 91
Case 8:20-cv-00325-MSS-AEP Document 138 Filed 07/09/20 Page 5 of 38 PagelD 2972

Act as Control] Persons of EquiAlt under Section 20(a) of the Exchange Act, 15 U.S.C. §
78t(a). Finally, Defendants EquiAlt, Davison, and Rybicki have also aided and abetted
violations of Section 15(a) of the Exchange Act, 15 U.S.C. § 780(a). Unless restrained and
enjoined, EquiAlt, Davison, and Rybicki are reasonably likely to continue to violate the
federal securities laws.

8. Relief Defendants have all received proceeds of the fraud without any legitimate
entitlement to the money.

9. To halt this ongoing fraud, maintain the status quo, and preserve investor assets,
the Commission seeks several forms of relief, including maintenance of the asset freeze
currently in place, and the Court’s continued employment of the appointed Receiver. The
Commission also seeks permanent injunctions and civil money penalties against all the
Defendants, and disgorgement of ill-gotten gains against the Defendants and Relief

Defendants.
II. DEFENDANTS AND RELIEF DEFENDANTS

A. Defendants

10. DAVISON is a resident of Tampa, Florida. During all relevant times Davison
was EquiAlt’s owner and Chief Executive Officer and together with Rybicki maintained
control over the Funds. Davison personally controlled the bank accounts, finances, and
accounting for each of the Funds. Davison was in control of most of the real estate
activities and administrative activities of the Funds. Davison was also in charge of the

Funds’ strategic planning and administration. Davison is not, and has never been,
Case 4:21-mc-00015-CVE Document 2 Filed in USDC ND/OK on 07/23/21 Page 59 of 91
Case 8:20-cv-00325-MSS-AEP Document 138 Filed 07/09/20 Page 6 of 38 PagelD 2973

registered with the Commission, FINRA, or any state securities regulator. Davison,
through his ownership of EquiAlt, owns Fund 1, Fund 2, Fund 3, and the EA SIP Fund.

11. RYBICKT is a resident of Phoenix, Arizona. During all relevant times, Rybicki
held various titles at EquiAlt including, Managing Director, Vice President, and President,
and together with Davison maintained control over the Corporate Defendants. Rybicki’s
activities were largely directed toward soliciting and raising money from investors.
Rybicki, along with Davison, revised and approved changes to Fund offering materials;
signed debentures and subscription agreements; created, reviewed, and approved
marketing materials, quarterly performance updates, and account statements sent to
investors; recruited and supervised unregistered third-party sales agents; paid
commissions; and developed and administered the Funds’ redemption policy. Rybicki was
also in charge of the Funds’ strategic planning and administration. Rybicki communicated
directly with investors, and raised money from investors for the Funds. Rybicki is the
owner of Relief Defendant BR Support Services, LLC, which provided investor-related
services to EquiAlt. In addition to the millions he received in commissions from the Funds,
Rybicki also received more than $3.7 million from the Funds for “return of principal.”
Rybicki is not, and has never been, registered with the Commission, FINRA, or any state
securities regulator.

12. EQUIALT is a Tampa, Florida-based limited liability company not registered
with the Commission in any capacity with no publicly traded stock. Formed in 2011,

EquiAlt’s primary business is to manage Fund 1, Fund 2, Fund 3, and the EA SIP Fund,
Case 4:21-mc-00015-CVE Document 2 Filed in USDC ND/OK on 07/23/21 Page 60 of 91
Case 8:20-cv-00325-MSS-AEP Document 138 Filed 07/09/20 Page 7 of 38 PagelD 2974

and has approximately twelve employees in three states. During all relevant times,
EquiAlt has been owned by Davison.

13. FUND 1 is a Nevada limited liability company formed on May 23, 2011. On
July 19, 2011, Fund 1 filed with the Commission a Form D notice of exempt offering of
debentures pursuant to Rule 506 of Regulation D of the Securities Act (“Rule 506”) seeking
to raise $50 million from investors. On August 13, 2019, Fund 1 filed an amended Form D
notice under Rule 506 seeking to raise $125 million from investors. Fund 1 has raised
approximately $110 million from 733 investors during the period January 2011 through
November 2019.

14. FUND 2 is a Nevada limited liability company formed on April 24, 2013. On
April 4, 2016, Fund 2 filed with the Commission a Form D notice of exempt offering of
debentures pursuant to Rule 506 seeking to raise $20 million from investors. On September
1, 2017, Fund 2 filed an amended Form D notice under Rule 506 seeking to raise $50
million from investors. Fund 2 has raised approximately $39 million from 266 investors
during the period 2013 through November 2019.

15, FUND 3 is a Nevada limited liability company formed on June 26, 2013. Fund
3 (now closed) raised approximately $2.6 million from investors during the period July
2013 through December 2015.

16. EA SIP Fund is a Nevada limited liability company formed on May 23, 2016.
On August 8, 2016, the EA SIP Fund filed with the Commission a Form D notice of exempt

offering debentures pursuant to Rule 506 seeking to raise $50 million from investors. The
Case 4:21-mc-00015-CVE Document 2 Filed in USDC ND/OK on 07/23/21 Page 61 of 91
Case 8:20-cv-00325-MSS-AEP Document 138 Filed 07/09/20 Page 8 of 38 PagelD 2975

EA SIP Fund has raised $21.7 million from 138 investors during the period April 2016
through November 2019.

B. Relief Defendants

17. 128 E DAVIS BLVD, LLC is a Florida limited liability company which
received investors’ proceeds emanating from the Defendants’ securities fraud and holds
assets belonging to the Funds.

18. 310 78TH AVE, LLC is a Florida limited liability company which received
investors’ proceeds emanating from the Defendants’ securities fraud and holds assets
belonging to the Funds.

19. 551 3RD AVE S, LLC is a Florida limited liability company which received
investors’ proceeds emanating from the Defendants’ securities fraud and holds assets
belonging to the Funds.

20. 604 WEST AZEELE, LLC is a Florida limited liability company which
received investors’ proceeds emanating from the Defendants’ securities fraud and holds
assets belonging to the Funds.

21. 2101 W. CYPRESS, LLC is a Florida limited liability company which received
investors’ proceeds emanating from the Defendants’ securities fraud and holds assets
belonging to the Funds.

22. 2112 W. KENNEDY BLVD, LLC is a Florida limited liability company which
received investors’ proceeds emanating from the Defendants’ securities fraud and holds

assets belonging to the Funds.
Case 4:21-mc-00015-CVE Document 2 Filed in USDC ND/OK on 07/23/21 Page 62 of 91
Case 8:20-cv-00325-MSS-AEP Document138 Filed 07/09/20 Page 9 of 38 PagelD 2976

23. 5123 E. BROADWAY AVE, LLC is a Florida limited liability company which
received investors’ proceeds emanating from the Defendants’ securities fraud and holds
assets belonging to the Funds.

24. BLUE WATERS TI, LLC is a Florida limited liability company which
received investors’ proceeds emanating from the Defendants’ securities fraud and holds
assets belonging to the Funds.

25. BNAZ, LLC is a Florida limited liability company which received investors’
proceeds emanating from the Defendants’ securities fraud.

26. BR SUPPORT SERVICES, LLC is an Arizona limited liability company
which received investors’ proceeds emanating from the Defendants’ securities fraud.
Rybicki owns BR Support Services which provided investor-related services to EquiAlt,
and has collected millions in commissions from the Funds.

27. BUNGALOWS TI, LLC is a Florida limited liability company which received
investors’ proceeds emanating from the Defendants’ securities fraud and holds assets
belonging to the Funds.

28. CAPRI HAVEN, LLC is a Florida limited liability company which received
investors’ proceeds emanating from the Defendants’ securities fraud and holds assets
belonging to the Funds.

29.  EANY,LLC isa New York limited liability company which received investors’
proceeds emanating from the Defendants’ securities fraud and holds assets belonging to

the Funds.
Case 4:21-mc-00015-CVE Document 2 Filed in USDC ND/OK on 07/23/21 Page 63 of 91
Case 8:20-cv-00325-MSS-AEP Document138 Filed 07/09/20 Page 10 of 38 PagelD 2977

30. EQUIALT 519 3RD AVE S., LLC is a Florida limited liability company which
received investors’ proceeds emanating from the Defendants’ securities fraud and holds
assets belonging to the Funds.

31. MCDONALD REVOCABLE LIVING TRUST is a trust which received
investors’ proceeds emanating from the Defendants’ securities fraud and holds assets
belonging to the Funds. Davison is both the Trustee and a beneficiary of the Trust. Davison
improperly directed that millions of dollars from EquiAlt and the Funds be sent to the Trust
as “principal return.”

32. SILVER SANDS TI, LLC is a Florida limited liability company which received
investors’ proceeds emanating from the Defendants’ securities fraud and holds assets
belonging to the Funds.

33. TB OLDEST HOUSE EST. 1842, LLC is a Florida limited liability company
which received investors’ proceeds emanating from the Defendants’ securities fraud and
holds assets belonging to the Funds.

34. By order of this Court, EquiAlt, the Funds, and the Relief Defendants are under
the control of a Receiver.

lil. JURISDICTION AND VENUE

35. This Court has jurisdiction over this action pursuant to Sections 20(b),
20(d)(1) and 22(a) of the Securities Act, 15 U.S.C. §§ 77t(b), 77t(d)(1), and 77v(a), and
21(d), 21 (e), and 27 of the Exchange Act, 15 U.S.C. §§78u(d), 78u(e) and 78aa.

36. This Court has personal jurisdiction over the Defendants and venue is proper in

the Middle District of Florida because Davison resides in the District, EquiAlt has its

10
Case 4:21-mc-00015-CVE Document 2 Filed in USDC ND/OK on 07/23/21 Page 64 of 91
Case 8:20-cv-00325-MSS-AEP Document 138 Filed 07/09/20 Page 11 of 38 PagelD 2978

principal] place of business in the District, and the Funds’ business operations have been
conducted in the District. Furthermore, much of the conduct constituting the fraud alleged
in this Amended Complaint has occurred in the Middle District.

37. In connection with the conduct alleged in the Amended Complaint, Defendants,
directly and indirectly, singly or in concert with others, made use of the means or
instrumentalities of interstate commerce, the means or instruments of transportation or
communication in interstate commerce, and of the mails.

IV. FACTS
A. EquiAlt and Its Control Persons

38. At all relevant times, Davison owned EquiAlt, whose primary business was to
manage the operations of the Funds. Davison and Rybicki worked jointly to establish the
Funds’ sales operations and investor communications, and the two communicated
frequently and regularly regarding the status of the Funds. Although there was overlap,
Davison and Rybicki largely split their primary functions.

39. Davison, the CEO, formed EquiAlt in 2011 and had signature authority over the
bank accounts for EquiAlt and the Funds. Davison controlled the real estate investment
portfolio and the Funds’ day-to-day activities and general affairs. He supervised and
directed the controller and accounting personnel for the company. He also signed
numerous debentures and checks authorizing the use of new investor proceeds to make
interest payments to old investors, and checks misappropriating money to himself and

Rybicki.

11
Case 4:21-mc-00015-CVE Document 2 Filed in USDC ND/OK on 07/23/21 Page 65 of 91
Case 8:20-cv-00325-MSS-AEP Document138 Filed 07/09/20 Page 12 of 38 PagelD 2979

40. Rybicki primarily controlled the sales force and communications with investors.
Rybicki signed investor debentures and subscription agreements as EquiAlt’s “Managing
Director” and is listed as “Executive Officer” and “Promoter” in Fund 1’s August 13, 2019
amended Form D. Both Davison and Rybicki reviewed, revised, and made changes to
private placement memoranda (“PPMs”), debentures, and subscription agreements for the
Funds. In addition, Rybicki created, reviewed, or approved changes to marketing
materials, quarterly performance updates, and account statements that were sent to
investors. According to Davison’s sworn testimony, control over the distribution and
dissemination of the Funds’ PPMs was within Rybicki’s scope of responsibility or within
“[hjis wheelhouse so to say.” Rybicki also controlled the distribution or dissemination of
the Funds’ offering documents to prospective investors, such as the debentures and
subscription agreements.

41. Rybicki was otherwise primarily responsible for raising money for the Funds
from investors. In this regard, Rybicki managed EquiAlt’s relationships with various
third-party sales agents (acting as unregistered broker-dealers) who sold the Funds’
securities. Rybicki recruited these sales agents and provided these agents with marketing
and offering materials that were used to sell the Funds’ securities to largely elderly and
unsophisticated investors. He also provided EquiA It’s President of Business Development
and Marketing with marketing materials, quarterly performance updates, and offering
materials to send to investors. Rybicki even advised third-party sales agents that neither a
license nor registration were required to sell EquiAlt securities. Rybicki also met with

investors and solicited investments in the Funds directly.

12
Case 4:21-mc-00015-CVE Document 2 Filed in USDC ND/OK on 07/23/21 Page 66 of 91
Case 8:20-cv-00325-MSS-AEP Document138 Filed 07/09/20 Page 13 of 38 PagelD 2980

42. | Rybicki along with Davison controlled the debentures’ terms, including the
interest rate, lock-up period, and the amount of commission paid. Furthermore, Rybicki
reviewed and approved all requests for commission payments. Indeed, almost all of the
commission payments made to the unregistered third-party agents were made by Rybicki’s
company, BR Support Services.

43. Rybicki managed the redemption process. Rybicki, along with Davison, decided
whether to approve early redemption requests by investors who sought the return of
principal before the maturity date. Rybicki also revised the Funds’ redemption policy in
2019 to address cash flow liquidity problems.

B. EquiAlt Offerings

44. In marketing materials and through its website, EquiAlt claims to own a portfolio
of revenue-generating condominiums and single and multi-family homes. Meanwhile, the
PPMs for the Funds state that the investment objective of the Funds is to purchase and sell
single-family properties in distressed real estate markets in the U.S. and participate in
opportunistic lending in the U.S. In marketing materials provided to prospective investors,
EquiAlt boasts that its programs or offerings “protect against market conditions” and are
“not susceptible to interest rate hikes & lending trends.” EquiAlt also claims to provide
commercial lending investments to construction and development projects, “filling in the
gaps left by local community banking systems.”

45, From January 2011 to November 2019, EquiAlt raised more than $170 million
from some 1,100 investors though the sale of fixed rate debentures issued by the Funds.

Of that total, $145 million was raised from January 2015 through November 2019. These

13
Case 4:21-mc-00015-CVE Document 2 Filed in USDC ND/OK on 07/23/21 Page 67 of 91
Case 8:20-cv-00325-MSS-AEP Document138 Filed 07/09/20 Page 14 of 38 PagelD 2981

debentures are securities within the meaning of Section 2(a)(1) of the Securities Act and
Section 3(a)(10) of the Exchange Act. EquiAlt continued to market and raise funds from
investors up until the time that the SEC filed its original Complaint on February 11, 2020.

46. Defendants sold investors securities consisting of 3 to 4 year term debentures of
the Funds providing a fixed annual return of generally 8 % to 10%. Many of the investors
were elderly, retired and used IRAs to fund their investments in the Funds. Furthermore,
many of the investors were unaccredited or unsophisticated in that they lacked knowledge
and expertise in financial or business matters, were not capable of evaluating the merits
and risks of the investment, and were not otherwise capable of bearing the economic risks
of the investment. Many of the investors were attracted by representations that the
investments in the Funds were “secure,” “safe,” “low risk,” and “conservative” and by
assurances that EquiAlt could not go bankrupt.

47. | EquiAlt used in-house employees and unregistered external sales agents and
financial advisors to solicit investments from the general public through cold calling
campaigns, social media, websites, and in-person meetings. This sales force was amassed
in large part by Rybicki. Even though Davison and Rybicki were advised on multiple
occasions by attorneys for various sales agents that this method of sales may violate
securities laws, Davison and Rybicki persisted in using this method of solicitation to
investors. Indeed, Davison and Rybicki misrepresented to outside sales agents that it was
permissible for these agents to sell these securities while not registered with state and
federal regulatory authorities. This solicitation method continued even after the State of

California’s Department of Business oversight issued a cease and desist order in October

14
Case 4:21-mc-00015-CVE Document 2 Filed in USDC ND/OK on 07/23/21 Page 68 of 91
Case 8:20-cv-00325-MSS-AEP Document 138 Filed 07/09/20 Page 15 of 38 PagelD 2982

2018 to one of EquiAlt’s outside sales agents ordering him to refrain from conducting
business as an unregistered broker-dealer by selling the Funds, which were deemed to be
securities.

C. Fraudulent Conduct

i. The Defendants Are Conducting a Ponzi Scheme

48. Despite the fact that some actual real estate operations were occurring, the Funds
have operated as a Ponzi scheme since at least 2016. More specifically, in a classic Ponzi-
scheme fashion, the Funds are paying investors their monthly interest payments for the
debentures by raising and using new investor funds to pay old investors. While Fund 3 is
now closed, Fund 1, Fund 2, and the EA SIP Fund have collectively been raising from
investors approximately $2-3 million per month since January 2018, and have raised more
than $170 million from investors.

49. Notably, by 2016, the interest owed to the Funds’ investors greatly exceeded
revenues generated from the Funds’ business operations. Since at least 2016, the Funds’
revenues from property rentals, sales of properties or other sources (other than investor
funds) have been insufficient to meet the overwhelming debt service obligations created
by the debentures that were being sold. For example, in December 2016, non-investor
revenues for the Funds for the month were only $1.16 million while distributions to
investors that month were $2.29 million. Thus, more than $1.127 million of new investor
funds were used to cover the debt service to investors in December 2016. These
distribution deficits continued month after month causing Defendants to use new investor

money to service old investors’ payouts ultimately totaling millions each year. Indeed, in

15
Case 4:21-mc-00015-CVE Document 2 Filed in USDC ND/OK on 07/23/21 Page 69 of 91
Case 8:20-cv-00325-MSS-AEP Document 138 Filed 07/09/20 Page 16 of 38 PagelD 2983

2019, the deficit between non-investor revenues and distributions to investors totaled more
than $12 million for the year. That millions of dollars of new investor funds were used to
service the interest owed to old investors was never disclosed to investors.

50. Moreover, this scheme was unsustainable. Even if Fund 1, Fund 2 and the EA
SIP Fund were able to liquidate their real estate holdings at the values stated in their internal
books and records, the Funds’ combined assets would fall millions of dollars short of the
amounts owed to investors. In February 2020, more than $39 million of principal payments
were overdue and the debentures were in default. By the end of December 2020, that
number increases to about $68.9 million. The shortfall between what is owed to investors
and EquiAlt’s predicted revenues and asset value grows even larger over time as additional
agreements mature and revenues remain flat. The real estate holdings’ are simply
insufficient, both in revenues and value (even if they increase in value significantly) to
support this house of cards organizational model.

ii. Misappropriation of Investor Funds

51. Defendants Davison and Rybicki have misappropriated millions of dollars from
the Funds for their own personal benefit. In fact, between 2017 and 2018, Davison and
Rybicki received improper cash distributions listed on the books as “annual bonuses,”
“principal returns,” and “principal reduction payments” totaling more than $11.5 million
from the Funds. Of these, Davison received about $7.8 million and Rybicki about $3.7
million. Nothing in the PPMs or other offering documents provided for such payments or

informed Fund investors that Davison and Rybicki could avail themselves of such

16
Case 4:21-mc-00015-CVE Document 2 Filed in USDC ND/OK on 07/23/21 Page 70 of 91
Case 8:20-cv-00325-MSS-AEP Document 138 Filed 07/09/20 Page 17 of 38 PagelD 2984

distributions and bonuses. Moreover, no one else at EquiAlt received similar “principal
returns,” only Davison and Rybicki.

52. Davison and Rybicki often used this money to purchase high-end luxury items.
Davison alone spent more than $14 million of EquiAlt’s funds on personal luxury items
such as cars, (including multiple Ferraris, a Bentley, a Rolls Royce, and a Pagani), jewelry,
and chartering private jets. In addition, Davison also used more than $4 million taken from
Fund I and EquiAlt to pay off personal credit card debt. In April 2017, Davison also took
cash distributions from several of the Funds totaling $1.8 million and used the money to
pay personal back income taxes owed to the Internal Revenue Service. Rybicki similarly
purchased a Ferrari, Porsches, luxury watches, and an interest in a soccer team with the
monies he received from EquiAlt and the Funds.

53. In addition to these improper cash distributions, Davison used money taken from
the Funds to purchase real estate for his own benefit. Specifically, Davison diverted more
than $600,000 directly from Fund I’s account (and an additional $1.9 million from
EquiAlt’s accounts) to pay for his personal residence. Another $2.7 million was diverted
from Fund I, to pay for a Manhattan condominium (held in the name of Relief Defendant
EA NY, LLC) which has never generated any income for the Funds, despite having been
purchased several years ago with investor money. Instead, Davison stays at the
condominium when visiting New York and Davison included it among lists of his personal
assets. In addition, another Tampa property, 2101 W. Cypress, was purchased by Fund I
in 2017, and refurbished to become a garage to store Davison’s personal car collection.

Davison misappropriated approximately $803,888 from Fund I to purchase and refurbish

17
Case 4:21-mc-00015-CVE Document 2 Filed in USDC ND/OK on 07/23/21 Page 71 of 91
Case 8:20-cv-00325-MSS-AEP Document 138 Filed 07/09/20 Page 18 of 38 PagelD 2985

the Cypress property. However, Davison never paid the Funds back the money he used to
purchase and improve any of these properties, despite having purchased the properties
several years ago with Fund money. Nothing in the Fund documents provided that Davison

could use money from the Funds to purchase property for his own personal use.
iii. Misuse of Investor Funds

54. Instead of investing their funds as promised, the Defendants have misused
millions of investors’ dollars in a manner inconsistent with the PPMs and account
statements provided to investors, drafted and approved by Davison and Rybicki.

55. More specifically, the PPMs for Fund 1, Fund 2, and the EA SIP Fund state that
investor money would be used to purchase, own, improve and/or sell real property and
included a detailed chart of “projected sources and uses of cash.” The chart, however,
identified only the following six specific uses of that cash: investments in property,
accounting and tax preparation, legal costs, investor relations and communications
expenses, marketing and sponsorship event fees, and miscellaneous expenses and reserves.
While the PPMs for these Funds state that “All uses of proceeds are estimated and subject
to change,” only the above six specific uses of investor proceeds are delineated in the
document. An example of one of the charts included in the PPMs for Fund | is set forth

below (the other Funds’ PPMs contain similar charts):

18
Case 4:21-mc-00015-CVE Document 2 Filed in USDC ND/OK on 07/23/21 Page 72 of 91
Case 8:20-cv-00325-MSS-AEP Document 138 Filed 07/09/20 Page 19 of 38 PagelD 2986

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SOURCES:

Debentures: $50,000,600.00

TOTAL SOURCES: $50,000,000.00
USES:

Investment in Property $45,000,000.00

Accounting and Tax Preparation $550,000.00

Legal Costs $250,000.00

Investor Relations and Communications Expenses $2,500,000.00

Marketing and Sponsorship Event Fees $200,000.00

Miscellaneous Expenses and Reserves $1,500,000.00

TOTAL USES: $50,000,000.00

 

 

 

 

 

56. Despite the restrictions of use contained in the PPMs, the Defendants misused
investor funds in several ways, including (a) using money from one Fund to purchase real
estate for another Fund or for third party entities owned by Davison; (b) using money from
one Fund to pay investors in another Fund; (c) paying substantial undisclosed commissions
to unregistered sales agents; (d) substantial undisclosed fees such as due diligence fees,
management fees, success fees, auction fees, underwriting fees, purchase discount fees,
and bonuses paid to EquiAlt and Davison; and (e) substantial improper cash distributions
to Davison and Rybicki. The misuse of investor funds continued over a period of several
years and totaled millions of dollars.

D. Misrepresentations and Omissions to Investors
i. False Claims About Use of Investor Funds
57. The Defendants have misrepresented to investors how their money would be

used by the Funds. For example, the PPMs for Fund 1, Fund 2, and the EA SIP Fund

19
Case 4:21-mc-00015-CVE Document 2 Filed in USDC ND/OK on 07/23/21 Page 73 of 91
Case 8:20-cv-00325-MSS-AEP Document 138 Filed 07/09/20 Page 20 of 38 PagelD 2987

indicate that approximately 90% of investor funds would be used to “invest in property.”
Yet, less than 50% of investor funds were actually used for that purpose. Indeed, a
substantial part of the remaining funds were used for improper purposes such as the
payment of millions of dollars in fees, principal returns, and bonuses to Davison, Rybicki
and others. The offering documents or marketing materials sent to investors did not include
any of these fees. Davison and Rybicki both controlled the content included in the PPMs.
Critically, both Davison and Rybicki oversaw the distribution of these to investors knowing
that the PPMs and investor account statements misrepresented how investor funds would
be used. In addition, both Davison and Rybicki allowed these misrepresentation to
continue for years without correcting the misrepresentations in the PPMs and other offering
documents.

58. In addition to the PPMs, Rybicki, or others under his direction, supervision or
control, provided account statements to investors showing that almost 90% of investors’
funds were invested in real estate.

59, Defendants, as the persons who controlled the Funds’ financial, sales and
marketing activities, also knew, or had access to, specific information about the Funds’
financial status or condition. More specifically, Davison had knowledge of the Funds’
bank accounts and access to. the Funds’ accounting software containing detailed
information about the Funds’ finances. Rybicki had knowledge of information concerning
the Funds’ real estate investments, liquidity, and the revenues generated by the Funds’ real

estate holdings. As a result of their knowledge of, or access to, this financial information

20
Case 4:21-mc-00015-CVE Document 2 Filed in USDC ND/OK on 07/23/21 Page 74 of 91
Case 8:20-cv-00325-MSS-AEP Document 138 Filed 07/09/20 Page 21 of 38 PagelD 2988

Rybicki and Davison knew or were reckless in not knowing that EquiAlt was not investing
the Funds’ assets as promised.

60. The Defendants also failed to disclose the various fees being paid by the Funds
to EquiAlt. As alleged above, the PPMs for Fund 1, Fund 2, and the EA SIP Fund disclosed
a list of specific uses of investor funds. This list, however, did not disclose that the Funds
would use investor money to pay EquiAlt extraneous fees described above totaling millions
of dollars. For example, although not disclosed to investors, the Funds paid EquiAlt a so-
called “discount fee” or the difference in the listed sales price for a particular property and
the ultimate purchase priced paid by the Fund to acquire such property. Instead of
benefiting from a lower ultimate sales price for the property, the Funds paid the actual cost
savings to EquiAlt as a discount fee. No aspect of this fee was ever disclosed to investors
who were already paying substantial management and other fees to EquiAlt supposedly to
manage the Funds.

61. Defendants knew or were reckless in not knowing that the Funds were paying
these undisclosed “discount fees” to EquiAlt. Davison specifically directed that the
discount fee be taken. For his part, Rybicki was given a profit and loss statement for
February 2017 which specifically reported that EquiAlt had generated “discount fee
income” totaling $605,000 in connection with Fund 1. This and other documents indicate
that Rybicki was privy to financial information about the nature and amount of undisclosed
fees paid by the Funds to EquiAlt.

62. The Defendants also failed to disclose to investors that more than $6.61 million

of investor money would be transferred between the Funds with the money raised by one

21
Case 4:21-mc-00015-CVE Document 2 Filed in USDC ND/OK on 07/23/21 Page 75 of 91
Case 8:20-cv-00325-MSS-AEP Document 138 Filed 07/09/20 Page 22 of 38 PagelD 2989

Fund being used to pay the debts and obligations of another Fund. For example, in
December 2015, Fund 1 and Fund 2 transferred, respectively $1.29 million and $1.08
million to Fund 3, which Fund 3 used to pay approximately $2.3 million in principal and
interest to its investors. Although Fund 3 transferred title to the properties it held to Funds
1 and 2, the value of the properties was far less than the $2.3 million that Funds I and 2 had
transferred to Fund 3. Certainly, Fund 3 could not have paid its investors without the cash
infusion from Funds | and 2.

63. The Defendants also failed to adequately disclose to investors that their funds
would be used to pay commissions to unregistered third party sales agents. First, many of
the subscription agreements signed by Rybicki stated that investments in the Funds were
being sold without the payment of a commission. Furthermore, while the PPMs provided
to investors stated that the Funds “may” pay commissions to sales agents, in reality
commissions were always paid in connection with the sale of the Funds’ investments. In
addition, in many cases investors never received the PPMs and were not informed about
any commission being paid in connection with their investment.

64. Rybicki knew that many of the subscription agreements he signed with investors
falsely stated that investments in the Funds were being sold “without commissions.” When
in fact, commissions were paid to outside sales agents as directed by Rybicki. Indeed,
emails between Rybicki and EquiAlt’s accounting controller indicate that Rybicki
controlled the decision whether commissions would be paid to various unregisered sales

agents in connection with the sale of the Funds’ securities.

22
Case 4:21-mc-00015-CVE Document 2 Filed in USDC ND/OK on 07/23/21 Page 76 of 91
Case 8:20-cv-00325-MSS-AEP Document 138 Filed 07/09/20 Page 23 of 38 PagelD 2990

65. — Rybicki also knew his representations to investors about commissions were false
as it was his role to recruit and pay the sales agents’ commissions. In fact, over a period
of several years the Funds have paid commissions (primarily to Rybicki or BR Support
Services) totaling approximately $25 million using investor money. Rybicki, or those
acting at his direction, would distribute commission amounts to the sales agents (generally
6% of the invested money) and Rybicki and BR Support Services would retain the
remaining funds. Of the $25 million received in commissions, about $13 million was
distributed to third-party unregistered sales agents.

66. Rybicki was, at a minimum, reckless when he failed to tell investors that EquiAlt
was using their investment funds to pay millions in commissions to unregistered sales
agents. As early as 2014, Davison and EquiAlt’s accountants provided Rybicki with copies
of the Funds’ financial statements highlighting the Funds’ financial results, financial
position, investment interest paid to investors and cash flows. The Funds’ financial
statements show that EquiAlt was using investor proceeds to pay millions in commissions
to unregistered sales agents,

67. Rybicki also had access to information concerning the financial status and
performance of the Funds and was privy to information concerning the Funds’ expenses
such as the amount of interest being paid to investors on the debentures. Numerous email
communications between EquiAlt’s accountant and Rybicki indicate that Rybicki was
informed about a wide range of financial matters relating to the Funds such as transfers of
money among the Funds, distributions to investors, commission payments, and

redemptions. Davison likewise provided Rybicki with important information about the

23
Case 4:21-mc-00015-CVE Document 2 Filed in USDC ND/OK on 07/23/21 Page 77 of 91
Case 8:20-cv-00325-MSS-AEP Document 138 Filed 07/09/20 Page 24 of 38 PagelD 2991

Funds’ financial performance such as weekly cash flow reports detailing, among other
things, the Funds’ cash inflow and outflows. Davison had access to all the accounting
records of EquiAlt and the Funds.

68. Both Davison and Rybicki were directly involved in matters concerning the
Funds’ daily financial operations and activities including important matters such as
ensuring that the Funds had adequate capital to cover redemptions. One email that is
particularly illustrative shows the level of Rybicki’s involvement in the Funds’ financial
matters. In an email dated August 22, 2017 between Rybicki and a sales agent about the
renewal of an investment, Rybicki wrote:

Back when we were doing that I was trying to get ahead of
the redemptions etc...because they were larger paybacks if
they didn’t renew and therefore the strategic thing to do was
either renew them or make sure we were capitalized enough
to pay them back and keep operating business as usual. ...
Bottom line on that is that we have to protect the fund, that
is job number | and sometimes the best way to do that is to
get in front of those redemptions one way or another. ...

69. Investors were also misled about the payment of management fees to EquiAlt.
Although EquiAlt collected substantial management fees from the Funds, many investors
were expressly told that no management fees would be paid to EquiAlt. For example,
EquiAlt’s President of Business Development and Marketing stated to Fund 2 investors in
writing that EquiAlt had no management fees.

70. Moreover, although the PPMs for all the Funds state that “the Manager will

receive Management Fees as set forth in the Operating Agreement and as described more

fully below,” there is no description elsewhere in the PPMs (or in the Operating

24
Case 4:21-mc-00015-CVE Document 2 Filed in USDC ND/OK on 07/23/21 Page 78 of 91
Case 8:20-cv-00325-MSS-AEP Document 138 Filed 07/09/20 Page 25 of 38 PagelD 2992

Agreements, which were not sent to investors) of what or how the management fees would
be paid. Nowhere in the offering materials is there any disclosure to investors that EquiAlt
and Davison would receive more than $6.67 million in “management fees” from the Funds
or of the millions of dollars in other fees, Davison and Rybicki received, as described
above.

71. The misrepresentations were repeated in Account Statements Rybicki drafted
and sent to investors, which falsely represented that 88% -90% of Fund I’s holdings were
in real estate and 10% -12% was in “working capital.”

ii. False Statements About Risk

72. Investors were misled about the safety and risk of their investments both orally
and in writing. While pitching investments in the Funds, the Defendants represented that
the investments were “low risk,” “safe, and “conservative.” Investors were even told that
the Funds had “never lost investor dollars since inception.” The investments, however,
were anything but low risk, safe or conservative. In fact, the Funds have suffered
substantial financial losses since their inception. Both Davison and Rybicki were aware
that the Funds were operating at a loss and using new investor money to pay the interest
payments owed to current investors. Despite this knowledge, Davison and Rybicki
continued to deplete the Funds monies for their own use. Indeed, Davison and Rybicki
have depleted the Funds’ assets through a years-long scheme involving outright
misappropriation and misuse of investor funds.

73. Davison and Rybicki also made false statements about the Funds’ prior

performance. For example, investors were falsely told that Fund 3 realized a net profit of

25
Case 4:21-mc-00015-CVE Document 2 Filed in USDC ND/OK on 07/23/21 Page 79 of 91
Case 8:20-cv-00325-MSS-AEP Document 138 Filed 07/09/20 Page 26 of 38 PagelD 2993

approximately $300,000 over a 24-month period and that Funds 1, 2 and the EA SIP Fund
had accrued an estimated unrealized profit of $18 million over the life of the Funds.

74. Rybicki and Davison exercised control over the drafting of marketing materials
and “fact sheets” that falsely stated that “assets are quickly brought to cash flowing (28 day
average),” “Investors principal is not brokered or lent on someone else’s asset” and that
EquiAlt had a “successful Track Record During the Downturn” and has “one of a few
management teams that have operated successfully throughout the downturn of our “great
recession’.”

75. | Rybicki and Davison exercised control over the representations made to
investors concerning the risk of investing in the Funds and knew that many of the
representations were false or misleading at the time they were made to investors. In fact,
numerous email communications between Rybicki, Davison (and other EquiAlt marketing
executives) indicate that Rybicki and Davison were well aware that the Funds were
experiencing liquidity problems.

76.  Rybicki also made oral misrepresentations to investors regarding the safety of
investing in the Funds. Rybicki promised one investor, a retired postal service worker and
veteran who invested more than a million dollars, that he would receive a guaranteed 10%
return on his investment. In another case involving an unaccredited investor, Rybicki
touted the safety of investing in the EquiAlt Funds promising him that he would receive
steady monthly returns.

77. Indeed, the liquidity problems were serious enough to force Rybicki and Davison

to change the policy allowing early redemptions. More specifically, on August 9, 2018,

26
Case 4:21-mc-00015-CVE Document 2 Filed in USDC ND/OK on 07/23/21 Page 80 of 91
Case 8:20-cv-00325-MSS-AEP Document 138 Filed 07/09/20 Page 27 of 38 PagelD 2994

Rybicki sent an email to Davison and other EquiAlt marketing executives concerning:
“Liquidity of the Fund.” In this email, Rybicki stated that he planned to notify EquiAlt’s
sales force that EquiAlt was going to change the existing policy of allowing investors to
redeem their investment prior to the maturity date of the debentures. Rybicki explained
that he was changing the policy allowing redemptions upon 60 days’ notice in order to
protect the future of the fund. At around the same time, he directed EquiAlt’s Senior
Manager for Investors Relations to remove all the language concerning the existing
redemption policy from EquiAlt’s marketing materials.

78. Internal communications also indicate that Rybicki and Davison knew that the
investments in the Funds were anything but “low risk,” because they knew that they were
paying old investors with funds raised from new investors, For example, in one email
dated June 8, 2019 between Rybicki and Davison, they discussed the need to increase the
liquidity in the EA SIP Fund before redeeming an investor’s money. The email also
indicates that Rybicki and Davison planned to use new investor funds to redeem old
investor money. In the email, Rybicki states:

These two investments are being paid back and he is
going to renew with another 50k but doesn’t want to
be charged 3 investment fees by vantage and
therefore would like all monies to be under one
debenture.

Brian, We talked about this a few weeks ago before
you left and we wanted to raise the liquidity in EA
SIP before sending back. Over the last 3 weeks we

raised over 400k to cover the fund and this return
until the money is reinvested. (emphasis supplied).

27
Case 4:21-mc-00015-CVE Document 2 Filed in USDC ND/OK on 07/23/21 Page 81 of 91
Case 8:20-cv-00325-MSS-AEP Document 138 Filed 07/09/20 Page 28 of 38 PagelD 2995

ili. False Statements About Compliance with Applicable Laws, and
Management

79. EquiAlt falsely told investors in at least one Fund (Fund 2) it was registered with
the Commission since 2009. In truth, neither EquiAlt nor the Funds have ever been
registered with the Commission in any capacity.

80. Written sales materials provided to investors also stated that “payments to
licensed brokers and/or finders may be made in compliance with applicable federal and
state securities laws.” In reality, during a period of several years the Funds and BR Support
Services paid commissions totaling millions of dollars to unlicensed and unregistered sales
agents deployed by EquiAlt to market and promote the Funds’ investments.

81. In addition, as detailed above, Rybicki and Davison were informed by multiple
attorneys representing third-party sales agents and others that under various securities
regulations and laws, the Funds could only be sold by a registered broker -dealer. Davison
and Rybicki chose to ignore these warnings and continued to willfully and intentionally
violate the registration laws and to inform third-party sales agents that they did not need to
be registered to sell the Funds.

82. Investors were even misled about the persons involved in managing the Funds.
At least two different versions of the PPMs for Funds 1 and 2 identified an individual
referred to herein as “DD” as a CPA with an MBA degree who was serving as EquiAlt’s
Chief Financial Officer. The description of DD’s professional background highlighted
DD’s prior experience at a Big-Four accounting firm, with SEC reporting requirements, as

a CFO of a $100 million real estate mortgage and title company, and as an author.

28
Case 4:21-mc-00015-CVE Document 2 Filed in USDC ND/OK on 07/23/21 Page 82 of 91
Case 8:20-cv-00325-MSS-AEP Document 138 Filed 07/09/20 Page 29 of 38 PagelD 2996

However, as both Davison and Rybicki were well aware, DD has never worked as
EquiAlt’s CFO. In fact, she has never worked for EquiAlt in any capacity.

V. CLAIMS FOR RELIEF
COUNT I

Violations of Sections 5(a) and 5(c) of the Securities Act

(Against all Defendants)
83. | The Commission repeats and realleges paragraphs | through 82 of this Amended

Complaint as if fully set forth herein.

84. No registration statement was filed or in effect with the Commission pursuant to
the Securities Act with respect to the securities issued by the Defendants as described in
this Amended Complaint and no exemption from registration existed with respect to these
securities.

85. From January 2011 through February 14, 2020, the Defendants directly and

indirectly:

(a) made use of any means or instruments of transportation or
communication in interstate commerce or of the mails to sell
securities, through the use or medium of a prospectus or otherwise;

(b) carried or caused to be carried securities through the mails or in
interstate commerce, by any means or instruments of transportation,
for the purpose of sale or delivery after sale; or

(c) made use of any means or instruments of transportation or
communication in interstate commerce or of the mails to offer to sell
or offer to buy through the use or medium of any prospectus or
otherwise any security,

29
Case 4:21-mc-00015-CVE Document 2 Filed in USDC ND/OK on 07/23/21 Page 83 of 91
Case 8:20-cv-00325-MSS-AEP Document138 Filed 07/09/20 Page 30 of 38 PagelD 2997

without a registration statement having been filed or being in effect with the Commission
as to such securities.

86. By reason of the foregoing the Defendants have directly or indirectly violated,
and unless enjoined and restrained are reasonably likely to continue to violate Sections 5(a)
and 5(c) of the Securities Act, 15 U.S.C. §§ 77e(a) and 77e(c).

COUNT

Violations of Section 17(a)(1) of the Securities Act
(Against All Defendants)

87. | The Commission repeats and realleges paragraphs | through 82 of this
Amended Complaint as if fully set forth herein.

88. From January 2011 through February 14, 2020, the Defendants, in the offer or
sale of securities by use of the means or instruments of transportation or communication in
interstate commerce or by use of the mails, directly or indirectly, knowingly or recklessly
employed devices, schemes or artifices to defraud.

89. By reason of the foregoing, the Defendants have directly or indirectly violated,
and unless enjoined and restrained are reasonably likely to continue to violate, Section
17(a)(1) of the Securities Act, 15 U.S.C. § 77q(a)(1).

COUNT II

Violations of Section 17(a)(2) of the Securities Act
(Against All Defendants)

90. | The Commission repeats and realleges Paragraphs 1 through 82 of this

Amended Complaint as if fully set forth herein.

30
Case 4:21-mc-00015-CVE Document 2 Filed in USDC ND/OK on 07/23/21 Page 84 of 91
Case 8:20-cv-00325-MSS-AEP Document 138 Filed 07/09/20 Page 31 of 38 PagelD 2998

91. From January 2011 through February 14, 2020, the Defendants, in the offer or
sale of securities by use of the means or instruments of transportation or communication in
interstate commerce or by the use of the mails, directly or indirectly negligently obtained
money or property by means of untrue statements of material facts or omissions to state
material facts necessary to make the statements made, in the light of the circumstances
under which they were made, not misleading.

92. By reason of the foregoing, the Defendants have directly or indirectly violated,
and unless enjoined and restrained, are reasonably likely to continue to violate, Section
17(a)(2) of the Securities Act, 15 U.S.C. § 77q(a)(2).

COUNT IV

Violations of Section 17(a)(3) of the Securities Act
(Against All Defendants)

93. | The Commission repeats and realleges Paragraphs | through 82 of this Amended
Complaint as if fully set forth herein.

94. From January 2011 through February 14, 2020, the Defendants, in the offer or
sale of securities by use of the means or instruments of transportation or communication in
interstate commerce and by the use of the mails, directly or indirectly negligently engaged
in transactions, practices and courses of business which have operated, are now operating
or will operate as a fraud or deceit upon the purchasers,

95. By reason of the foregoing, the Defendants have directly or indirectly violated,
and unless enjoined and restrained, are reasonably likely to continue to violate, Section

17(a)(3) of the Securities Act, 15 U.S.C. § 77q(a)(3).

31
Case 4:21-mc-00015-CVE Document 2 Filed in USDC ND/OK on 07/23/21 Page 85 of 91
Case 8:20-cv-00325-MSS-AEP Document 138 Filed 07/09/20 Page 32 of 38 PagelD 2999

COUNT V

Violations of Section 10(b) and Rule 10b-5(a) of the Exchange Act
(Against All Defendants)

96. | The Commission repeats and realleges Paragraphs | through 82 of this Amended
Complaint as if fully set forth herein.

97. | From January 2011 through February 14, 2020, the Defendants, directly and
indirectly, by use of the means and instrumentalities of interstate commerce, or of the mails
in connection with the purchase or sale of securities, knowingly or recklessly employed
devices, schemes or artifices to defraud.

98. By reason of the foregoing, the Defendants have directly or indirectly directly
violated, and unless enjoined and restrained, are reasonably likely to continue to violate,
Section 10(b) of the Exchange Act, 15 U.S.C. § 78j(b), and Rule 10b-5(a), 17 C.F.R. §

240.10b-5(a), thereunder.

COUNT VI

Violations of Section 10(b) and Rule 10b-5(b) of the Exchange Act
(Against All Defendants)
99. | The Commission repeats and realleges Paragraphs 1 through 82 of this Amended
Complaint as if fully set forth herein.
100. From January 2011 through February 14, 2020, the Defendants, directly and
indirectly, by use of the means and instrumentalities of interstate commerce, or of the mails

in connection with the purchase or sale of securities, knowingly or recklessly made untrue

32
Case 4:21-mc-00015-CVE Document 2 Filed in USDC ND/OK on 07/23/21 Page 86 of 91
Case 8:20-cv-00325-MSS-AEP Document 138 Filed 07/09/20 Page 33 of 38 PageiD 3000

statements of material facts or omitted to state material facts necessary in order to make
the statements made, in light of the circumstances under which they were made, not
misleading.

101. By reason of the foregoing, the Defendants have directly and indirectly violated,
and unless enjoined, are reasonably likely to continue to violate, Section 10(b) of the
Exchange Act, 15 U.S.C. § 78j(b), and Rule 10b-5(b), 17 C.F.R. § 240.10b-5(b),

thereunder.

COUNT VII

Violations of Section 10(b) and Rule 10b-5(c) of the Exchange Act
(Against All Defendants)

102. The Commission repeats and realleges Paragraphs | through 82 of this Amended
Complaint as if fully set forth herein.

103. From January 2011 through February 14, 2020, the Defendants, directly and
indirectly, by use of the means and instrumentalities of interstate commerce, or of the mails
in connection with the purchase or sale of securities, knowingly or recklessly engaged in
acts, practices and courses of business which operated as a fraud upon the purchasers of
such securities.

104. By reason of the foregoing, the Defendants have directly and indirectly violated,
and unless enjoined and restrained, are reasonably likely to continue to violate, Section
10(b) of the Exchange Act, 15 U.S.C. § 78j(b), and Rule 10b-S(c), 17 C.F.R. § 240.10b-

5(c), thereunder.

33
Case 4:21-mc-00015-CVE Document 2 Filed in USDC ND/OK on 07/23/21 Page 87 of 91
Case 8:20-cv-00325-MSS-AEP Document 138 Filed 07/09/20 Page 34 of 38 PagelD 3001

COUNT VU

Section 20(a) of the Exchange Act — Control Person Liability
(Against Davison and Rybicki for EquiAlt, Fund 1, Fund 2, Fund 3 and the EA SIP

Fund’s Violations of Section 10(b) and Rule 10b-5 of the Exchange Act

105. The Commission repeats and realleges Paragraphs | through 82 of this Amended
Complaint as if fully set forth herein.

106. From January 2011 through February 14, 2020, Davison and Rybicki have been,
directly or indirectly, control persons of EquiAlt, Fund 1, Fund 2, Fund 3, and the EA SIP
Fund for purposes of Section 20(a) of the Exchange Act, 15 U.S.C. § 78t(a).

107. From January 2011 through February 14, 2020, EquiAlt, Fund 1, Fund 2, Fund
3, and the EA SIP Fund violated Section 10(b) and Rule 10b-5 of the Exchange Act.

108. As control persons of EquiAlt, Fund 1, Fund 2, Fund 3 and the EA SIP Fund are
jointly and severally liable with and to the same extent as EquiAlt, Fund 1, Fund 2, Fund
3 and the EA SIP Fund for each of their violations of Section 10(b) and Rule 10b-5 of the
Exchange Act.

109. By reason of the foregoing, Davison and Rybicki have directly and indirectly
violated, and unless enjoined and restrained, are reasonably likely to continue to violate,
Sections 10(b) and 20(a) and Rule 10b-5 of the Exchange Act, 15 U.S.C. § 78j(b) and §

78t(a), and 17 C.F.R. § 240.10b-5.

34
Case 4:21-mc-00015-CVE Document 2 Filed in USDC ND/OK on 07/23/21 Page 88 of 91
Case 8:20-cv-00325-MSS-AEP Document 138 Filed 07/09/20 Page 35 of 38 PagelD 3002

COUNT IX

Aiding and Abetting Violations of Section 15(a) of the Exchange Act

(Against EquiAlt, Davison, and Rybicki)
110. The Commission repeats and realleges paragraphs 1 through 82 of this Amended

Complaint as if fully set forth herein.

111. Several unregistered sales agents used by Defendants to sell the Funds’ securities
acted as brokers or dealers and have made use of the mails or any means or instrumentality
of interstate commerce to effect transactions in securities, or to induce or attempt to induce
the purchase or sale of securities, without being associated with a broker or dealer that was
registered as, or associated with, the Commission in accordance with Section 15(b) of the
Exchange Act, 15 U.S.C. § 780(b), in violation of Section 15(a) of the Exchange Act 15
U.S.C. § 780(a).

112. These agents solicited investments in the Funds, provided investors with offering
materials, provided advice on the merits of the investment, and received transaction-based
compensation. They have never been registered with the Commission as broker-dealers or
associated with a registered broker-dealer.

113. Defendants EquiAlt, Davison, and Rybicki, knowingly or recklessly,
substantially assisted the violations of Section 15(a) of the Exchange Act by these
unregistered sales agents. Unless enjoined, Defendants EquiAlt, Davison, and Rybicki are
reasonably likely to continue to provide substantial assistance in connection with the

violations of Section 15(a) of the Exchange Act by these unregistered sales agents.

35
Case 4:21-mc-00015-CVE Document 2 Filed in USDC ND/OK on 07/23/21 Page 89 of 91
Case 8:20-cv-00325-MSS-AEP Document138 Filed 07/09/20 Page 36 of 38 PagelD 3003

RELIEF REQUESTED
WHEREFORE, the Commission respectfully requests the Court find the

Defendants committed the violations alleged, and:

A.
Permanent Injunctive and Permanent Injunction

Issue a Preliminary Injunction and a Permanent Injunction and restraining and
enjoining: (1) the Defendants from violating Sections 5(a) and 5(c) and 17(a) of the
Securities Act and Sections 10(b) and 15(a)(1) and Rule 10b-5 of the Exchange Act; (2)
Davison and Rybicki from violating Section 20(a) of the Exchange Act; and (3) EquiAlt,
Davison and Rybicki from aiding and abetting violations of Section 15(a) of the Exchange
Act.

B.
Asset Freeze

Maintain the Order freezing the assets of the Defendants and Relief Defendants,

previously entered.

Cc.
Appointment of a Receiver

Retain the Receiver previously appointed over Defendants EquiAlt, Fund 1, Fund
2, Fund 3, EA SIP Fund, and the Relief Defendants.

D.
Records Preservation

Maintain the Order, previously entered, restraining and enjoining Defendants and
Relief Defendants, their directors, officers, agents, servants, employees, attorneys,

depositories, banks, and those persons in active concert or participation with any one or

36
Case 4:21-mc-00015-CVE Document 2 Filed in USDC ND/OK on 07/23/21 Page 90 of 91
Case 8:20-cv-00325-MSS-AEP Document 138 Filed 07/09/20 Page 37 of 38 Pagel D 3004

more of them, and each of them, from, directly or indirectly, destroying, mutilating,
concealing, altering, disposing of, or otherwise rendering illegible in any manner, and of
the books, records, documents, correspondence, brochures, manuals, papers, ledgers,
accounts, statements, obligations, files and other property of or pertaining to Defendants
and Relief Defendants, wherever located and in whatever form, electronic or otherwise,
that refer or relate to the acts or courses of conduct alleged in this Amended Complaint,
until further Order of this Court.
E.
Disgorgement and Prejudgment Interest

Issue an Order directing the Defendants and Relief Defendants to disgorge all ill-

gotten gains or proceeds received from investors as a result of the acts and/or courses of

conduct complained of herein, with prejudgment interest thereon.

F,
Civil Money Penalties

Issue an Order directing the Defendants to pay civil money penalties pursuant to
Section 20(d) of the Securities Act and Section 21(d) of the Exchange Act.

G.
Further Relief

Grant such other and further relief as may be necessary and appropriate.

H.
Retention of Jurisdiction

Further, the Commission respectfully requests that the Court retain jurisdiction over

this action in order to implement and carry out the terms of all orders and decrees that it

37
*

Case 4:21-mc-00015-CVE Document 2 Filed in USDC ND/OK on 07/23/21 Page 91 of 91
Case 8:20-cv-00325-MSS-AEP Document 138 Filed 07/09/20 Page 38 of 38 PagelD 3005

may enter, or to entertain any suitable application or motion by the Commission for

additional relief within the jurisdiction of this Court.

DEMAND FOR JURY TRIAL

The Commission hereby demands a trial by jury in this case.

Dated: July 9, 2020

Respectfully submitted,

s/ Alise Johnson
Alise Johnson

Senior Trial Counsel
Fla. Bar No. 0003270

E-mail: johnsonali@sec.gov
Lead Attorney

Attorney for Plaintiff
SECURITIES AND EXCHANGE
COMMISSION

801 Brickell Avenue, Suite 1950
Miami, Florida 33131

Telephone: (305) 982-6300
Facsimile: (305) 536-4154

CERTIFICATE OF SERVICE

I hereby certify that on July 9, 2020, I electronically filed the foregoing document

with the Clerk of the Court using CM/ECF, which will send a notice of such filing to all

counsel of record.

38

s/ Alise Johnson
Alise Johnson
